Exhibit 10.2

Loan No. 502858632

 

LOAN AGREEMENT

 

Dated as of December     , 2006

 

Between

 

BEHRINGER HARVARD ELDRIDGE PLACE LP,
as Borrower

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

 

Section 1.1

Definitions

1

 

Section 1.2

Principles of Construction

23

 

 

 

 

II.

GENERAL TERMS

23

 

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

23

 

Section 2.2

Interest Rate

24

 

Section 2.3

Loan Payment

25

 

Section 2.4

Prepayments

26

 

Section 2.5

Defeasance

26

 

Section 2.6

Release of Property

29

 

Section 2.7

Lockbox Account/Cash Management

29

 

Section 3.1

Conditions Precedent to Closing

30

 

 

 

 

IV.

REPRESENTATIONS AND WARRANTIES

31

 

 

 

 

Section 4.1

Borrower Representations

31

 

Section 4.2

Survival of Representations

39

 

 

 

 

V.

BORROWER COVENANTS

39

 

 

 

 

Section 5.1

Affirmative Covenants

39

 

Section 5.2

Negative Covenants

49

 

 

 

 

VI.

INSURANCE; CASUALTY; CONDEMNATION

57

 

 

 

 

Section 6.1

Insurance

57

 

Section 6.2

Casualty

61

 

Section 6.3

Condemnation

61

 

Section 6.4

Restoration

62

 

 

 

 

VII.

RESERVE FUNDS

66

 

 

 

 

Section 7.1

Required Repairs

66

 

Section 7.2

Tax and Insurance Escrow Fund

68

 

Section 7.3

Replacements and Replacement Reserve

68

 

Section 7.4

Rollover Reserve

73

 

Section 7.5

[RESERVED]

74

 


--------------------------------------------------------------------------------




 

Section 7.6

Lease Obligation Fund

74

 

Section 7.7

Reserve Funds, Generally

74

 

Section 7.8

Letter of Credit Rights

75

 

Section 7.9

Application of Letter of Credit Proceeds

75

 

 

 

 

VIII.

DEFAULTS

 

75

 

 

 

 

 

Section 8.1

Event of Default

75

 

Section 8.2

Remedies

78

 

Section 8.3

Remedies Cumulative; Waivers

79

 

 

 

 

IX.

SPECIAL PROVISIONS

79

 

 

 

 

Section 9.1

Securitization

79

 

Section 9.2

Intentionally Omitted

81

 

Section 9.3

Exculpation

82

 

Section 9.4

Matters Concerning Manager

84

 

Section 9.5

Servicer

84

 

 

 

 

X.

MISCELLANEOUS

84

 

 

 

 

Section 10.1

Survival

84

 

Section 10.2

Lender’s Discretion

84

 

Section 10.3

Governing Law

85

 

Section 10.4

Modification, Waiver in Writing

85

 

Section 10.5

Delay Not a Waiver

85

 

Section 10.6

Notices

85

 

Section 10.7

Trial by Jury

86

 

Section 10.8

Headings

86

 

Section 10.9

Severability

86

 

Section 10.10

Preferences

86

 

Section 10.11

Waiver of Notice

87

 

Section 10.12

Remedies of Borrower

87

 

Section 10.13

Expenses; Indemnity

87

 

Section 10.14

Schedules Incorporated

88

 

Section 10.15

Offsets, Counterclaims and Defenses

88

 

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

89

 

Section 10.17

Publicity

89

 

Section 10.18

Waiver of Marshalling of Assets

89

 

ii


--------------------------------------------------------------------------------




 

Section 10.19

Waiver of Counterclaim

89

 

Section 10.20

Conflict; Construction of Documents; Reliance

90

 

Section 10.21

Brokers and Financial Advisors

90

 

Section 10.22

Prior Agreements

90

 

Section 10.23

Transfer of Loan

90

 

Section 10.24

Joint and Several Liability

90

 

 

SCHEDULES

Schedule I

–

[Reserved]

 

 

 

Schedule II

–

Rent Roll / Expansion Options / Outstanding Leasing Commissions / Outstanding
Tenant Improvements / Existing Sublease Agreements

 

 

 

 

 

Schedule III

–

Required Repairs - Deadlines for Completion

 

 

 

Schedule IV

–

Organizational Chart of Borrower

 

 

 

Schedule V

–

Exceptions to Representations

 

 

 

Schedule VI

–

Lease Obligations

 

iii


--------------------------------------------------------------------------------


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of this          day of December, 2006 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), between WACHOVIA BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at Wachovia Bank, National Association, Commercial Real Estate Services,
8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262 (“Lender”)
and BEHRINGER HARVARD ELDRIDGE PLACE LP, a Delaware limited partnership, having
its principal place of business c/o Behringer Harvard Funds, 15601 Dallas
Parkway, Suite 600, Addison, Texas 75001 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:


I.                                         DEFINITIONS; PRINCIPLES OF
CONSTRUCTION


SECTION 1.1             DEFINITIONS.  FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT
AS OTHERWISE EXPRESSLY REQUIRED OR UNLESS THE CONTEXT CLEARLY INDICATES A
CONTRARY INTENT:

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11.(d) hereof for the applicable Fiscal Year or other period.


--------------------------------------------------------------------------------




“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the
Closing Date, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of the Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or cause to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period:  (i) Taxes and
(ii) Insurance Premiums.

“Behringer Holdings” shall mean Behringer Harvard Holdings, a Delaware limited
liability company.

“Behringer Harvard Funds” shall mean, individually or collectively, Behringer
Holdings, Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited
partnership, Behringer Harvard Mid-Term Value Enhancement Fund I LP, a Texas
limited partnership, Behringer Harvard Operating Partnership I LP, a Texas
limited partnership, Behringer Harvard REIT I, Inc., a Maryland corporation,
Behringer Harvard Opportunity REIT I, Inc., a Maryland

2


--------------------------------------------------------------------------------




corporation, and/or Behringer Harvard Strategic Opportunity Fund I LP, a Texas
limited partnership.

“Borrower” shall mean Behringer Harvard Eldridge Place LP, a Delaware limited
partnership, together with its permitted successors and assigns.

“Borrower’s Knowledge” shall mean the actual knowledge attributable to those
principals, employees and officers of Borrower who have given substantive
attention to the Property, the Loan Documents and related matters, without any
implied duty to conduct any inquiry or investigation.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP or other accounting principles reasonably acceptable to
Lender, consistently applied (including expenditures for building improvements
or major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Manager and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Cash Sweep Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

3


--------------------------------------------------------------------------------




“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, All Items; 1982-84 = 100.  If the Bureau of Labor
Statistics substantially revises the manner in which the CPI is determined, an
adjustment shall be made by Lender in the revised index which would produce
results equivalent, as nearly as possible, to those which would be obtained if
the CPI had not been so revised.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled”, “under common Control with” and “Controlling” shall have
correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount and any
Yield Maintenance Premium) due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a)                                  the numerator is the Net Operating Income
(excluding interest on credit accounts and using annualized operating expenses
for any recurring expenses not paid monthly (e.g., Taxes and Insurance
Premiums)) for such period as set forth in the statements required hereunder,
without deduction for (i) actual management fees incurred in connection with the
operation of the Property, or (ii) amounts paid to the Reserve Funds, less
(A) management fees equal to the greater of (1) assumed management fees of three
percent (3%) of Gross Income from Operations or (2) the actual management fees
incurred, (B) assumed Replacement Reserve Fund contributions equal to $0.20 per
square foot of gross leasable area at the Property, and (C) assumed Rollover
Reserve Fund contributions equal to $0.70 per square foot of gross leasable area
at the Property (adjusted proportionately for any period other than one year);
and

4


--------------------------------------------------------------------------------




(b)                                 the denominator is the aggregate amount of
principal and interest due and payable on the Loan and any Mezzanine Loan for
such applicable period (assuming a thirty (30) year amortization schedule,
unless otherwise provided herein).

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).

“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Expiration Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust holding the Note; provided that if Lender exercises its right to split the
Note into two or more notes, the Defeasance Expiration Date shall mean the date
that is two (2) years from the “start-up day” within the meaning of Section
860(G)(a)(9) of the Code for the REMIC Trust holding the last such note to be
included in a Securitization.

“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to

5


--------------------------------------------------------------------------------




supervision or examination by federal and state authority.  An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of (a) accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s or (b) any Letter of Credit, the long-term
unsecured debt obligations of which are rated at least “A” by Fitch and S&P and
“A2” by Moody’s).

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall mean for any period, all income, computed
in accordance with GAAP or other accounting principles reasonably acceptable to
Lender, derived from the ownership and operation of the Property from whatever
source during such period, including, but not limited to, Rents from tenants in
occupancy, open for business (except that tenants with ratings of “BBB” (or its
equivalent) or better from the Rating Agencies need not be in occupancy or open
for business) and paying full contractual rent without right of offset or
credit, utility charges, escalations, forfeited security deposits, interest on
credit accounts, service fees or charges, license fees, parking fees, rent
concessions or credits, business interruption or other loss of income or rental
insurance proceeds or other required pass-throughs and interest on Reserve
Funds, if any, but excluding Rents which in the aggregate exceed 5% of the total
Rents

6


--------------------------------------------------------------------------------




that are from month-to-month tenants or tenants that are included in any
Bankruptcy Action (unless such tenant’s Lease has been affirmed in the related
Bankruptcy Action), sales, use and occupancy or other taxes on receipts required
to be accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income or rental
insurance), Awards, unforfeited security deposits, utility and other similar
deposits and any disbursements to Borrower from the Reserve Funds, if any. 
Gross income shall not be diminished as a result of the Mortgage or the creation
of any intervening estate or interest in the Property or any part thereof.

“Guarantor” shall mean Behringer Harvard REIT I, Inc., a Maryland corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money; (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (c)
obligations for the deferred purchase price of property or services (including
trade obligations); (d) obligations under letters of credit; (e) obligations
under acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed.

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

“Independent Director” shall mean a natural person serving as director of a
corporation or manager of a limited liability company who is not at the time of
initial appointment, or at any time while serving in such capacity, and has not
been at any time during the preceding five (5) years:  (a) a stockholder,
director, member, manager (with the exception of serving as the Independent
Director of Borrower or Principal), trustee, officer, employee, partner,
attorney or counsel of the Borrower or Principal or any Affiliate of either of
them; (b) a creditor, customer, supplier or other Person who derives any of its
purchases or revenues (other than fees for services as an Independent Director
and for providing services incidental thereto) from its activities with the
Borrower or Principal or any Affiliate of either of them; (c) a Person or other
entity Controlling or under common Control with any Person excluded from serving
as Independent Director under subparagraph (a) or (b); or (d) a member of the
immediate family of any Person excluded from serving as Independent Director
under subparagraph (a) or (b).

7


--------------------------------------------------------------------------------




“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Luce, Forward, Hamilton & Scripps LLP in
connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of 5.41% per annum.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lease Obligation Fund” shall have the meaning set forth in Section 7.6 hereof.

“Lease Obligations” shall have the meaning set forth in Section 7.6 hereof.

“Lease Termination Fee” shall mean any payment, fee or penalty paid by a Tenant
in connection with any modification which shortens the term of the applicable
Lease or reduces the Rent due thereunder, or the cancellation, surrender or
termination of such Tenant’s Lease, whether by reason of such Tenant’s default
or pursuant to the terms of such Lease.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit with respect to which Borrower has no reimbursement
obligations, as the same may be replaced, split, substituted, modified, amended,
supplemented, assigned or otherwise restated from time to time (either an
evergreen letter of credit or a letter of credit which does not expire until at
least thirty (30) days after the Maturity Date or such earlier date as such
Letter of Credit is no longer required pursuant to the terms of this Agreement)
in favor of

8


--------------------------------------------------------------------------------




Lender and entitling Lender to draw thereon based solely on a statement
purportedly executed by an officer of Lender stating that it has the right to
draw thereon, and issued by a domestic Eligible Institution or the U.S. agency
or branch of a foreign Eligible Institution, or if there are no domestic
Eligible Institutions or U.S. agencies or branches of a foreign Eligible
Institution then issuing letters of credit, then such letter of credit may be
issued by a domestic bank, the long term unsecured debt rating of which is the
highest such rating then given by the Rating Agency or Rating Agencies, as
applicable, to a domestic commercial bank.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien,
pledge, hypothecation, assignment (for security), security interest, or any
other encumbrance, charge or transfer (for security) of, on or affecting
Borrower, the Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the O&M
Agreement, the Assignment of Management Agreement, the Guaranty, the Cash
Management Agreement, the Lockbox Agreement and all other documents pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender in connection with the Loan.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement dated the
date hereof among Borrower, Lender and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean JPMorgan Chase, N.A., or any successor or permitted
assigns thereof.

“Manager” shall mean HPT Management Services LP, a Texas limited partnership,
or, if the context requires, a Qualifying Manager who is managing the Property
in accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any

9


--------------------------------------------------------------------------------




applicable federal or state law relating to bankruptcy or insolvency, to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for such Person or a
substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due, or to affirmatively take action in
furtherance of any of the foregoing.

“Maturity Date” shall mean January 11, 2017, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean (a) an amount equal to interest
only on the outstanding principal balance of the Loan, calculated in accordance
with the terms hereof, for each Payment Date commencing on the Payment Date
occurring in February, 2007 through and including the Payment Date occurring in
January, 2012 and (b) a constant monthly payment of $421,616.38 with respect to
each Payment Date thereafter.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean that certain first priority Mortgage (or Deed of Trust or
Deed to Secure Debt) and Security Agreement, dated the date hereof, executed and
delivered by Borrower to Lender as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

10


--------------------------------------------------------------------------------




“Note” shall mean that certain Promissory Note of even date herewith, in the
principal amount of Seventy-Five Million and No/100 Dollars ($75,000,000), made
by Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner or managing
member of Borrower.

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“O&M Agreement” shall mean that certain Operations and Maintenance Agreement,
dated as of the Closing Date, executed and delivered by Borrower in connection
with the Loan to and for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP or other accounting principles reasonably acceptable to
Lender, of whatever kind relating to the operation, maintenance and management
of the Property that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments, and other similar costs, but
excluding depreciation, Debt Service, Capital Expenditures and contributions to
the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, but shall exclude charges for utilities
payable directly by a Tenant.

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Patriot Act” shall mean the USA PATRIOT Act of 2001, 107 Public Law 56 (October
26, 2001) and in other statutes and all orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001.

“Payment Date” shall mean the eleventh (11th) day of each calendar month during
the term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by

11


--------------------------------------------------------------------------------




any Governmental Authority not yet due or delinquent, and (d) such other title
and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion, which Permitted Encumbrances in the aggregate do
not materially adversely affect the value or use of the Property or Borrower’s
ability to repay the Loan.

“Permitted Release Date” shall mean the date that is the third (3rd) anniversary
of the first Payment Date.

“Permitted Use” shall mean office and other appurtenant and related uses.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (a) confirm that the Property and its use
complies, in all material respects, with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and
(b) to the extent available, include a copy of a final certificate of occupancy
with respect to all Improvements on the Property.

“Plan” shall have the meaning specified in Section 5.2.9(c) hereof.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date the payment or such proceeds
are received, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date.  (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate).

“Prime Rate” shall mean the prime rate reported in the Money Rates section of
The Wall Street Journal.  In the event that The Wall Street Journal should cease
or temporarily interrupt publication, the term “Prime Rate” shall mean the daily
average prime rate published in another business newspaper, or business section
of a newspaper, of national standing and general circulation chosen by Lender. 
In the event that a prime rate is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index which is readily available
and verifiable to Borrower but is beyond Lender’s control.

12


--------------------------------------------------------------------------------




“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company.

“Prohibited Person” shall mean any Person:

(a)           a “blocked” person listed in the Annex, or otherwise subject to
the provisions of, the Executive Order Nos. 12947, 13099 and 13224 on Terrorist
Financing, effective September 24, 2001, and all modifications thereto or
thereof, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Annex”);

(b)           that is owned or controlled by, or acting for or on behalf of, any
Person that is listed to the Annex, or is otherwise subject to the provisions
of, the Annex;

(c)           with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Annex;

(d)           who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Annex;

(e)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act; or

(f)            who is an Affiliate of a Person listed above.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.

“Property Management Agreement” shall mean the management agreement entered into
by and between Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property, or, if the context
requires, the Replacement Management Agreement.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to any Property, Borrower, Principal, Guarantor and/or Manager.

“Qualifying Manager” shall mean either (a) Manager; or (b) a reputable and
experienced management organization reasonably satisfactory to Lender, which
organization or its principals possess at least ten (10) years experience in
managing properties similar in size,

13


--------------------------------------------------------------------------------




scope, use and value as the Property, provided, that Borrower shall have
obtained (i) prior written confirmation from the applicable Rating Agencies that
management of the Property by such Person will not cause a downgrade, withdrawal
or qualification of the then current ratings of the Securities or any class
thereof and (ii) if such Person is an Affiliate of Borrower, an Additional
Insolvency Opinion.  Lender acknowledges that, notwithstanding anything herein
to the contrary, HPT Management Services LP, a Texas limited partnership shall
be deemed to be a Qualifying Manager.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to one (1) full floor.

“Relevant Restoration Threshold” shall mean Five Hundred Thousand and No/100
dollars ($500,000).

“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, all other
amounts payable as rent under any Lease or other agreement relating to the
Property, including, without limitation, charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, Operating Expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees (but
excluding amounts paid by Borrower to its agents or employees) from any and all
sources arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income insurance.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualifying Manager substantially in the same form
and substance as the Property Management Agreement, or (ii) a management
agreement with a Qualifying Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, with respect to
this subclause (ii), Lender, at its option, may require that Borrower shall have
obtained prior written confirmation from the applicable Rating Agencies that
such management agreement will not cause a downgrade, withdrawal or
qualification of the

14


--------------------------------------------------------------------------------




then current rating of the Securities or any class thereof and (b) an assignment
of management agreement and subordination of management fees substantially in
the form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualifying Manager at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

“Required Amount” shall mean, at any time, an amount equal to not more than 200%
of the annual premium paid by Borrower for its comprehensive “all-risk”
insurance required under this Agreement for the immediately prior year,
excluding the cost of any coverage for acts of terrorism previously provided by
insurers (“Terrorism Insurance Cap”).  If the cost of terrorism insurance
exceeds the Terrorism Insurance Cap, the Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to the Terrorism
Insurance Cap.

“Required Repairs” shall have the meaning set forth in Section 7.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Lease Obligation Fund
and any other escrow fund established by the Loan Documents.

“Resizing Event” shall have the meaning set forth in Section 9.1.2 hereof.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

15


--------------------------------------------------------------------------------


“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(vi)
hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior written
consent to do otherwise from Lender or a permitted administrative agent thereof,
or, while the Loan is securitized, prior written confirmation from each of the
applicable Rating Agencies requiring such review that such noncompliance would
not result in the requalification, withdrawal, or downgrade of the ratings of
any Securities or any class thereof:

(i)              is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

16


--------------------------------------------------------------------------------




(ii)             has not engaged and shall not engage in any business unrelated
to (A) the acquisition, development, ownership, management, operation or sale of
the Property, or (B) in the case of a Principal, acting as general partner of
the limited partnership that owns the Property or acting as a member of the
limited liability company that owns the Property, as applicable;

(iii)            has not owned and shall not own any real property other than,
in the case of Borrower, the Property;

(iv)           does not have, shall not have and at no time had any assets other
than (A) in the case of Borrower, the Property and personal property necessary
or incidental to its ownership and operation of the Property or (B) in the case
of a Principal, its general partner interest in the limited partnership or the
member interest in the limited liability company that owns the Property and
personal property necessary or incidental to its ownership of such interests;

(v)            has not engaged in, sought, consented or permitted to and shall
not engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of a Principal, any transfer of its partnership or membership interests;

(vi)           shall not cause, consent to or permit any amendment of its
limited partnership agreement, certificate of limited partnership, articles of
incorporation, articles of organization, certificate of formation, operating
agreement or other formation document or organizational document (as applicable)
with respect to the matters set forth in this definition;

(vii)          if such entity is a limited partnership, has and shall have at
least one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has one Independent Director (provided,
however, if any Rating Agency requires two (2) Independent Directors, Borrower
shall appoint, or cause the appointment of, a second Independent Director), and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5% (or 0.1%, if the limited partnership is a Delaware entity);

(viii)         if such entity is a corporation, has and shall have at least one
(1) Independent Director (provided, however, if any Rating Agency requires two
(2) Independent Directors, Borrower shall appoint, or cause the appointment of,
a second Independent Director), and shall not cause or permit the board of
directors of such entity to take any Material Action either with respect to
itself or, if the corporation is a Principal, with respect to Borrower or any
action requiring the unanimous affirmative vote of one hundred percent (100%) of
the members of its board of directors unless each Independent Director shall
have participated in such vote and shall have voted in favor of such action;

17


--------------------------------------------------------------------------------




(ix)            if such entity is a limited liability company (other than a
limited liability company meeting all of the requirements applicable to a
single-member limited liability company set forth in this definition of “Special
Purpose Entity”), has and shall have at least one (1) member that is a Special
Purpose Entity, that is a corporation, that has at least one (1) Independent
Director (provided, however, if any Rating Agency requires two (2) Independent
Directors, Borrower shall appoint, or cause the appointment of, a second
Independent Director) and that directly owns at least one-half-of-one percent
(0.5%) of the equity of the limited liability company (or 0.1% if the limited
liability company is a Delaware entity);

(x)             if such entity is a single-member limited liability company, (A)
is and shall be a Delaware limited liability company, (B) has and shall have at
least one (1) Independent Director (provided, however, if any Rating Agency
requires two (2) Independent Directors, Borrower shall appoint, or cause the
appointment of, a second Independent Director) serving as manager of such
company, (C) shall not take any Material Action and shall not cause or permit
the members or managers of such entity to take any Material Action, either with
respect to itself or, if such company is a Principal, with respect to Borrower,
in each case unless the required number of Independent Directors then serving as
managers of the company shall have participated and consented in writing to such
action, and (D) has and shall have either (1) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(2) a natural person or entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the withdrawal or dissolution of the last remaining member of such
company;

(xi)            has not and shall not (and, if such entity is (a) a limited
liability company, has and shall have a limited liability agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall not) (1)
dissolve, merge, liquidate, consolidate; (2) sell all or substantially all of
its assets; (3) to the extent permitted by applicable law, amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
each Independent Director of itself or the consent of the Principal and each
Independent Director of a Principal that is a member or general partner of it: 
(A) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding, institute any proceedings under any
applicable insolvency law or otherwise seek relief under any laws relating to
the relief from debts or the protection of debtors generally, file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings; (B) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the entity or a substantial
portion of its property; (C) make an assignment for the benefit of the creditors
of the entity; or (D) affirmatively take any action in furtherance of any of the
foregoing;

18


--------------------------------------------------------------------------------




(xii)           has at all times been and shall at all times remain solvent and
has paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xiii)          has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity;

(xiv)          has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is not a disregarded entity for tax purposes and is required to
file tax returns under applicable law, has filed and shall file its own tax
returns, except to the extent that it is required by law to file consolidated
tax returns and, if it is a corporation, has not filed and shall not file a
consolidated federal income tax return with any other corporation, except to the
extent that it is required by law to file consolidated tax returns;

(xv)           has maintained and shall maintain its own resolutions and
agreements;

(xvi)          has not commingled and shall not commingle its funds or assets
with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person, except with
respect to a custodial account maintained by the Manager on behalf of Affiliates
of Borrower and, with respect to funds in such custodial account, has separately
accounted, and will continue to separately account for, each item of income and
expense applicable to the Property and Borrower;

(xvii)         has held and shall hold its assets in its own name;

(xviii)        [intentionally omitted];

(xix)          (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not  constitute obligations of the consolidated entity;

(xx)           has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets,
and has maintained

19


--------------------------------------------------------------------------------




and shall maintain a sufficient number of employees in light of its contemplated
business operations, which may be none;

(xxi)          has observed and shall observe all partnership, corporate or
limited liability company formalities, as applicable;

(xxii)         [intentionally omitted]

(xxiii)        shall have no Indebtedness other than (i) the Loan, (ii)
liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed three percent (3%) of the original principal
amount of the Loan (other than management fees and commissions and liabilities
that are reserved for) and, in the case of a general partner or managing member
of a Person, liabilities arising by reason of its status as a general partner or
managing member, which liabilities are paid not more than sixty (60) days after
the later of the date incurred or invoiced (unless disputed in good faith with
adequate reserves established therefor), are not evidenced by a note, and which
amounts are normal and reasonable under the circumstances and (iii) such other
liabilities that are expressly permitted pursuant to the Loan Documents;

(xxiv)        has not assumed, guaranteed or become obligated and shall not
assume or guarantee or become obligated for the debts of any other Person, has
not held out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv)         has not acquired and shall not acquire obligations or securities
of its partners, members or shareholders or any other owner or Affiliate (other
than, in the case of Principal, its equity interest in Borrower);

(xxvi)        has allocated and shall allocate fairly and reasonably any
overhead expenses that are shared with any of its Affiliates, constituents, or
owners, or any guarantors of any of their respective obligations, or any
Affiliate of any of the foregoing, including, but not limited to, paying for
shared office space and for services performed by any employee of an Affiliate;

(xxvii)       has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent, provided, however, that Manager, on behalf of such
Person, may maintain and use invoices and checks bearing Manager’s name;

(xxviii)      [intentionally omitted];

(xxix)         has held itself out and identified itself and shall hold itself
out and identify itself as a separate and distinct entity under its own name or
in a name

20


--------------------------------------------------------------------------------




franchised or licensed to it by an entity other than an Affiliate of Borrower
and not as a division or part of any other Person, except for services rendered
by Manager under the Property Management Agreement, so long as Manager holds
itself out as an agent of Borrower

(xxx)          has maintained and shall maintain its assets in such a manner
that it shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi)         has not made and shall not make loans to any Person and has not
held and shall not hold evidence of indebtedness issued by any other Person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);

(xxxii)        has not identified and shall not identify its partners, members
or shareholders, or any Affiliate of any of them, as a division or part of it;

(xxxiii)       other than capital contributions and distributions permitted
under the terms of its organizational documents, has not entered into or been a
party to, and shall not enter into or be a party to, any transaction with any of
its partners, members, shareholders or Affiliates except in the ordinary course
of its business and on terms which are commercially reasonable terms comparable
to those of an arm’s-length transaction with an unrelated third party;

(xxxiv)      has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv)       if such entity is a corporation, to the extent permitted under
applicable corporate law, has considered and shall consider the interests of its
creditors in connection with all corporate actions that could reasonably be
expected to affect such creditors;

(xxxvi)      has not had and shall not have any of its obligations guaranteed by
any Affiliate except as otherwise required in the Loan Documents;

(xxxvii)     has not formed, acquired or held and shall not form, acquire or
hold any subsidiary, except that a Principal may acquire and hold its interest
in Borrower;

(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxix)       has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

21


--------------------------------------------------------------------------------




(xl)            has not permitted and shall not permit any Affiliate or
constituent party independent access to its bank accounts;

(xli)           is, has always been and shall continue to be duly formed,
validly existing, and in good standing in the state of its incorporation or
formation and in all other jurisdictions where it is required to be qualified to
do business; and

(xlii)          has no material contingent or actual obligations not related to
the Property.

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located; provided, however, that if
by

22


--------------------------------------------------------------------------------




reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection or priority of the security interest in any item or
portion of the collateral granted as security under the Loan is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State in
which the Property is located (“Other UCC State”), the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as in effect in such Other
UCC State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority of such collateral.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended; provided
that up to twenty-five percent (25%) of the U.S. obligations may be securities
issued by quasi-governmental agencies rated at least AAA by the Rating Agencies
provided that such securities are acceptable to the Rating Agencies.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

Section 1.2             Principles of Construction. All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.


II.                                     GENERAL TERMS


SECTION 2.1             LOAN COMMITMENT; DISBURSEMENT TO BORROWER.


2.1.1        AGREEMENT TO LEND AND BORROW. SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY
AGREES TO ACCEPT THE LOAN ON THE CLOSING DATE.

23


--------------------------------------------------------------------------------





2.1.2        SINGLE DISBURSEMENT TO BORROWER. BORROWER MAY REQUEST AND RECEIVE
ONLY ONE (1) BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED
AND REPAID HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE REBORROWED.


2.1.3        THE NOTE, MORTGAGE AND LOAN DOCUMENTS. THE LOAN SHALL BE EVIDENCED
BY THE NOTE AND SECURED BY THE MORTGAGE, THE ASSIGNMENT OF LEASES AND THE OTHER
LOAN DOCUMENTS.


2.1.4        USE OF PROCEEDS. BORROWER SHALL USE THE PROCEEDS OF THE LOAN TO (A)
ACQUIRE THE PROPERTY AND/OR REPAY AND DISCHARGE ANY EXISTING LOANS RELATING TO
THE PROPERTY, (B) PAY ALL PAST-DUE BASIC CARRYING COSTS, IF ANY, WITH RESPECT TO
THE PROPERTY, (C) MAKE DEPOSITS INTO THE RESERVE FUNDS ON THE CLOSING DATE IN
THE AMOUNTS PROVIDED HEREIN, (D) PAY COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE CLOSING OF THE LOAN, AS APPROVED BY LENDER, (E) FUND ANY WORKING
CAPITAL REQUIREMENTS OF THE PROPERTY AND (F) DISTRIBUTE THE BALANCE, IF ANY, TO
BORROWER.


SECTION 2.2             INTEREST RATE.


2.2.1        INTEREST RATE. INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN SHALL ACCRUE FROM (AND INCLUDE) THE CLOSING DATE TO BUT EXCLUDING THE
MATURITY DATE AT THE INTEREST RATE (UNLESS THE DEFAULT RATE SHALL BE IN EFFECT).


2.2.2        INTEREST CALCULATION. INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY (B) A DAILY
RATE BASED ON A THREE HUNDRED SIXTY (360) DAY YEAR BY (C) THE OUTSTANDING
PRINCIPAL BALANCE.


2.2.3        DEFAULT RATE. IN THE EVENT THAT, AND FOR SO LONG AS, ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, ALL ACCRUED AND UNPAID INTEREST
IN RESPECT OF THE LOAN AND ANY OTHER AMOUNTS DUE PURSUANT TO THE LOAN DOCUMENTS,
SHALL ACCRUE INTEREST AT THE DEFAULT RATE, CALCULATED FROM THE DATE SUCH PAYMENT
WAS DUE WITHOUT REGARD TO ANY GRACE OR CURE PERIODS CONTAINED HEREIN.


2.2.4        USURY SAVINGS. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE
OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A
RATE WHICH COULD SUBJECT LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A
RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR
OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN
EXCESS OF THE MAXIMUM LEGAL RATE, THE INTEREST RATE OR THE DEFAULT RATE, AS THE
CASE MAY BE, SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE
AND ALL PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO
HAVE BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST
DUE HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE,
FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES

24


--------------------------------------------------------------------------------





NOT EXCEED THE MAXIMUM LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND
APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS OUTSTANDING.


SECTION 2.3             LOAN PAYMENT.


2.3.1        MONTHLY DEBT SERVICE PAYMENTS.  BORROWER SHALL PAY TO LENDER (A) ON
THE CLOSING DATE, AN AMOUNT EQUAL TO INTEREST ONLY ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN FROM THE CLOSING DATE THROUGH AND INCLUDING THE TENTH (10TH)
DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH THE CLOSING DATE OCCURS (UNLESS
THE CLOSING DATE IS THE ELEVENTH (11TH) DAY OF THE MONTH, IN WHICH CASE NO SUCH
INTEREST ONLY PAYMENT SHALL BE DUE), AND (B) ON EACH PAYMENT DATE THEREAFTER UP
TO AND INCLUDING THE MATURITY DATE, BORROWER SHALL MAKE A PAYMENT TO LENDER IN
AN AMOUNT EQUAL TO THE MONTHLY DEBT SERVICE PAYMENT AMOUNT, WHICH PAYMENTS SHALL
BE APPLIED TO ACCRUED AND UNPAID INTEREST.


2.3.2        PAYMENTS GENERALLY.  THE FIRST (1ST) INTEREST ACCRUAL PERIOD
HEREUNDER SHALL COMMENCE ON AND INCLUDE THE CLOSING DATE AND SHALL END ON AND
INCLUDE JANUARY 10, 2007.  EACH INTEREST ACCRUAL PERIOD THEREAFTER SHALL
COMMENCE ON THE ELEVENTH (11TH) DAY OF EACH CALENDAR MONTH DURING THE TERM OF
THIS AGREEMENT AND SHALL END ON AND INCLUDE THE TENTH (10TH) DAY OF THE
FOLLOWING CALENDAR MONTH.  FOR PURPOSES OF MAKING PAYMENTS HEREUNDER, BUT NOT
FOR PURPOSES OF CALCULATING INTEREST ACCRUAL PERIODS, IF THE DAY ON WHICH SUCH
PAYMENT IS DUE IS NOT A BUSINESS DAY, THEN AMOUNTS DUE ON SUCH DATE SHALL BE DUE
ON THE IMMEDIATELY PRECEDING BUSINESS DAY AND WITH RESPECT TO PAYMENTS OF
PRINCIPAL DUE ON THE MATURITY DATE, INTEREST SHALL BE PAYABLE AT THE INTEREST
RATE OR THE DEFAULT RATE, AS THE CASE MAY BE, THROUGH AND INCLUDING THE DAY
IMMEDIATELY PRECEDING SUCH MATURITY DATE.  ALL AMOUNTS DUE UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE PAYABLE WITHOUT SETOFF, COUNTERCLAIM,
DEFENSE OR ANY OTHER DEDUCTION WHATSOEVER.


2.3.3        PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE
MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND
UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS.


2.3.4        LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUMS
DUE UNDER THE LOAN DOCUMENTS (EXCLUDING PRINCIPAL DUE ON THE MATURITY DATE) ARE
NOT PAID BY BORROWER ON OR PRIOR TO THE DATE ON WHICH IT IS DUE, BORROWER SHALL
PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF
SUCH UNPAID SUM OR THE MAXIMUM LEGAL RATE IN ORDER TO DEFRAY THE EXPENSE
INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO
COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  ANY SUCH
AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS TO THE
EXTENT PERMITTED BY APPLICABLE LAW.


2.3.5        METHOD AND PLACE OF PAYMENT.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS AGREEMENT AND THE NOTE
SHALL BE MADE TO LENDER NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE
DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA
IN IMMEDIATELY AVAILABLE FUNDS AT LENDER’S OFFICE OR AS OTHERWISE DIRECTED BY
LENDER, AND ANY FUNDS RECEIVED BY LENDER AFTER SUCH TIME SHALL, FOR ALL PURPOSES
HEREOF, BE DEEMED TO HAVE BEEN PAID ON THE NEXT SUCCEEDING BUSINESS DAY.

25


--------------------------------------------------------------------------------





SECTION 2.4             PREPAYMENTS.


2.4.1        VOLUNTARY PREPAYMENTS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2.4.2, UNLESS THE LOAN IS PREPAID IN FULL AND SUCH PREPAYMENT IS
ACCOMPANIED BY A PAYMENT EQUAL TO THE YIELD MAINTENANCE PREMIUM, BORROWER SHALL
NOT HAVE THE RIGHT TO PREPAY THE LOAN IN WHOLE OR IN PART PRIOR TO THE MATURITY
DATE (THE “LOCKOUT EXPIRATION DATE”); PROVIDED THAT ON THE PAYMENT DATE
THREE (3) MONTHS PRIOR TO THE MATURITY DATE, OR ON ANY PAYMENT DATE THEREAFTER
(OR ON ANY DATE THEREAFTER PROVIDED THAT INTEREST IS PAID THROUGH THE NEXT
PAYMENT DATE), BORROWER MAY, AT ITS OPTION AND UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER PREPAY THE DEBT IN WHOLE WITHOUT PAYMENT OF THE YIELD
MAINTENANCE PREMIUM.  IF FOR ANY REASON BORROWER PREPAYS THE LOAN ON A DATE
OTHER THAN A PAYMENT DATE, BORROWER SHALL PAY LENDER, IN ADDITION TO THE DEBT,
ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT OF THE LOAN THROUGH AND
INCLUDING THE PAYMENT DATE NEXT OCCURRING FOLLOWING THE DATE OF SUCH PREPAYMENT.


2.4.2        MANDATORY PREPAYMENTS.  ON THE NEXT OCCURRING PAYMENT DATE
FOLLOWING THE DATE ON WHICH LENDER ACTUALLY RECEIVES ANY NET PROCEEDS, IF LENDER
IS NOT OBLIGATED OR DOES NOT ELECT TO MAKE SUCH NET PROCEEDS AVAILABLE TO
BORROWER FOR THE RESTORATION OF THE PROPERTY OR OTHERWISE REMIT SUCH NET
PROCEEDS TO BORROWER PURSUANT TO SECTION 6.4 HEREOF, BORROWER SHALL PREPAY OR
AUTHORIZE LENDER TO APPLY SUCH NET PROCEEDS AS A PREPAYMENT OF ALL OR A PORTION
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ACCRUED INTEREST
AND ANY OTHER SUMS DUE HEREUNDER IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF SUCH NET PROCEEDS; PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, LENDER MAY APPLY SUCH NET PROCEEDS TO THE DEBT
(UNTIL PAID IN FULL) IN ANY ORDER OR PRIORITY IN ITS SOLE DISCRETION.  OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO YIELD MAINTENANCE PREMIUM
SHALL BE DUE IN CONNECTION WITH ANY PREPAYMENT MADE PURSUANT TO THIS
SECTION 2.4.2.


2.4.3        PREPAYMENTS AFTER DEFAULT.  IF DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE DEBT IS TENDERED BY BORROWER OR
OTHERWISE RECOVERED BY LENDER, SUCH TENDER OR RECOVERY SHALL BE (A) MADE ON THE
NEXT OCCURRING PAYMENT DATE TOGETHER WITH THE MONTHLY DEBT SERVICE PAYMENT AND
(B) DEEMED A VOLUNTARY PREPAYMENT BY BORROWER IN VIOLATION OF THE PROHIBITION
AGAINST PREPAYMENT SET FORTH IN SECTION 2.4.1 HEREOF AND BORROWER SHALL PAY, IN
ADDITION TO THE DEBT, AN AMOUNT EQUAL TO THE YIELD MAINTENANCE PREMIUM.


SECTION 2.5             DEFEASANCE.


2.5.1        VOLUNTARY DEFEASANCE.  (A)  PROVIDED NO EVENT OF DEFAULT SHALL THEN
EXIST, BORROWER SHALL HAVE THE RIGHT AT ANY TIME AFTER THE EARLIER TO OCCUR OF
THE DEFEASANCE EXPIRATION DATE AND THE PERMITTED RELEASE DATE TO VOLUNTARILY
DEFEASE THE LOAN IN FULL BY AND UPON SATISFACTION OF THE FOLLOWING CONDITIONS
(SUCH EVENT BEING A “DEFEASANCE EVENT”):

(I)            BORROWER SHALL PROVIDE NOT LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER SPECIFYING THE PAYMENT DATE (THE “DEFEASANCE DATE”) ON
WHICH THE DEFEASANCE EVENT IS TO OCCUR;

(II)           [INTENTIONALLY OMITTED];

26


--------------------------------------------------------------------------------




(III)          BORROWER SHALL PAY TO LENDER ALL OTHER SUMS, NOT INCLUDING
SCHEDULED INTEREST OR PRINCIPAL PAYMENTS, THEN DUE UNDER THE NOTE, THIS
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS;

(IV)          BORROWER SHALL PAY TO LENDER THE REQUIRED DEFEASANCE DEPOSIT FOR
THE DEFEASANCE EVENT;

(V)           [INTENTIONALLY OMITTED];

(VI)          BORROWER SHALL EXECUTE AND DELIVER A PLEDGE AND SECURITY
AGREEMENT, IN FORM AND SUBSTANCE THAT WOULD BE REASONABLY SATISFACTORY TO A
PRUDENT LENDER CREATING A FIRST PRIORITY LIEN ON THE DEFEASANCE DEPOSIT AND THE
U.S. OBLIGATIONS PURCHASED WITH THE DEFEASANCE DEPOSIT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 2.5 (THE “SECURITY AGREEMENT”);

(VII)         BORROWER SHALL DELIVER AN OPINION OF COUNSEL FOR BORROWER THAT IS
STANDARD IN COMMERCIAL LENDING TRANSACTIONS AND SUBJECT ONLY TO CUSTOMARY
QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING, AMONG OTHER THINGS, THAT
BORROWER HAS LEGALLY AND VALIDLY TRANSFERRED AND ASSIGNED THE U.S. OBLIGATIONS
AND ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE NOTE TO THE SUCCESSOR
BORROWER, THAT LENDER HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
DEFEASANCE DEPOSIT AND THE U.S. OBLIGATIONS DELIVERED BY BORROWER AND THAT ANY
REMIC TRUST FORMED PURSUANT TO A SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS
STATUS AS A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING OF
SECTION 860D OF THE CODE AS A RESULT OF SUCH DEFEASANCE EVENT;

(VIII)        IF REQUIRED PURSUANT TO THE APPLICABLE POOLING AND SERVICING
AGREEMENT OR BY THE RATING AGENCIES, BORROWER SHALL DELIVER CONFIRMATION IN
WRITING FROM EACH OF THE APPLICABLE RATING AGENCIES TO THE EFFECT THAT SUCH
RELEASE WILL NOT RESULT IN A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
RESPECTIVE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH DEFEASANCE EVENT FOR THE
SECURITIES ISSUED IN CONNECTION WITH THE SECURITIZATION WHICH ARE THEN
OUTSTANDING.  IF REQUIRED BY THE APPLICABLE RATING AGENCIES, BORROWER SHALL ALSO
DELIVER OR CAUSE TO BE DELIVERED AN ADDITIONAL INSOLVENCY OPINION WITH RESPECT
TO THE SUCCESSOR BORROWER IN FORM AND SUBSTANCE SATISFACTORY TO LENDER AND THE
APPLICABLE RATING AGENCIES;

(IX)           BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THE REQUIREMENTS SET FORTH IN THIS SECTION 2.5.1(A) HAVE BEEN SATISFIED;

(X)            BORROWER SHALL DELIVER A CERTIFICATE OF BORROWER’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT CERTIFYING THAT THE U.S. OBLIGATIONS PURCHASED WITH
THE DEFEASANCE DEPOSIT GENERATE MONTHLY AMOUNTS EQUAL TO OR GREATER THAN THE
SCHEDULED DEFEASANCE PAYMENTS;

(XI)           BORROWER SHALL DELIVER SUCH OTHER CERTIFICATES, DOCUMENTS OR
INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

27


--------------------------------------------------------------------------------




(XII)          BORROWER SHALL PAY ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH THE DEFEASANCE EVENT, INCLUDING (A) ANY COSTS AND EXPENSES
ASSOCIATED WITH A RELEASE OF THE LIEN OF THE MORTGAGE AS PROVIDED IN SECTION 2.6
HEREOF, (B) REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE DEFEASANCE EVENT, (C) THE COSTS AND EXPENSES OF THE RATING AGENCIES, (D) ANY
REVENUE, DOCUMENTARY STAMP OR INTANGIBLE TAXES OR ANY OTHER TAX OR CHARGE DUE IN
CONNECTION WITH THE TRANSFER OF THE NOTE, OR OTHERWISE REQUIRED TO ACCOMPLISH
THE DEFEASANCE AND (E) THE COSTS AND EXPENSES OF SERVICER AND ANY TRUSTEE,
INCLUDING REASONABLE ATTORNEYS’ FEES.

(B)           IN CONNECTION WITH THE DEFEASANCE EVENT, BORROWER SHALL USE THE
DEFEASANCE DEPOSIT TO PURCHASE U.S. OBLIGATIONS WHICH PROVIDE PAYMENTS ON OR
PRIOR TO, BUT AS CLOSE AS POSSIBLE TO, ALL SUCCESSIVE SCHEDULED PAYMENT DATES
AFTER THE DEFEASANCE DATE UPON WHICH INTEREST AND PRINCIPAL PAYMENTS ARE
REQUIRED UNDER THIS AGREEMENT AND THE NOTE, AND IN AMOUNTS EQUAL TO THE
SCHEDULED PAYMENTS DUE ON SUCH PAYMENT DATES UNDER THIS AGREEMENT AND THE NOTE
(INCLUDING, WITHOUT LIMITATION, SCHEDULED PAYMENTS OF PRINCIPAL, INTEREST,
SERVICING FEES (IF ANY), AND ANY OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS ON
SUCH DATES) AND ASSUMING THE NOTE IS PAID IN FULL ON THE MATURITY DATE (THE
“SCHEDULED DEFEASANCE PAYMENTS”).  ANY PORTION OF THE DEFEASANCE DEPOSIT IN
EXCESS OF THE AMOUNT NECESSARY TO PURCHASE THE U.S. OBLIGATIONS REQUIRED BY THIS
SECTION 2.5 AND SATISFY BORROWER’S OTHER OBLIGATIONS UNDER THIS SECTION 2.5 AND
SECTION 2.6 SHALL BE REMITTED TO BORROWER.


2.5.2        COLLATERAL.  EACH OF THE U.S. OBLIGATIONS THAT ARE PART OF THE
DEFEASANCE COLLATERAL SHALL BE DULY ENDORSED BY THE HOLDER THEREOF AS DIRECTED
BY LENDER OR ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM AND
SUBSTANCE THAT WOULD BE SATISFACTORY TO A PRUDENT LENDER (INCLUDING, WITHOUT
LIMITATION, SUCH INSTRUMENTS AS MAY BE REQUIRED BY THE DEPOSITORY INSTITUTION
HOLDING SUCH SECURITIES OR BY THE ISSUER THEREOF, AS THE CASE MAY BE, TO
EFFECTUATE BOOK ENTRY TRANSFERS AND PLEDGES THROUGH THE BOOK ENTRY FACILITIES OF
SUCH INSTITUTION) IN ORDER TO PERFECT UPON THE DELIVERY OF THE DEFEASANCE
COLLATERAL A FIRST PRIORITY SECURITY INTEREST THEREIN IN FAVOR OF LENDER IN
CONFORMITY WITH ALL APPLICABLE STATE AND FEDERAL LAWS GOVERNING THE GRANTING OF
SUCH SECURITY INTERESTS.


2.5.3        SUCCESSOR BORROWER.  IN CONNECTION WITH ANY DEFEASANCE EVENT,
BORROWER MAY AT ITS OPTION, OR IF SO REQUIRED BY THE APPLICABLE RATING AGENCIES
SHALL, ESTABLISH OR DESIGNATE A SUCCESSOR ENTITY (THE “SUCCESSOR BORROWER”)
ACCEPTABLE TO LENDER, WHICH SHALL BE A SPECIAL PURPOSE ENTITY, AND BORROWER
SHALL TRANSFER AND ASSIGN ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE
NOTE TOGETHER WITH THE PLEDGED U.S. OBLIGATIONS TO SUCH SUCCESSOR BORROWER. 
SUCH SUCCESSOR BORROWER SHALL ASSUME THE OBLIGATIONS UNDER THE NOTE AND THE
SECURITY AGREEMENT AND BORROWER SHALL BE RELIEVED OF ITS OBLIGATIONS UNDER SUCH
DOCUMENTS.  BORROWER SHALL PAY ONE THOUSAND AND 00/100 DOLLARS ($1,000) TO ANY
SUCH SUCCESSOR BORROWER AS CONSIDERATION FOR ASSUMING THE OBLIGATIONS UNDER THE
NOTE AND THE SECURITY AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, NO OTHER ASSUMPTION FEE SHALL BE PAYABLE UPON A TRANSFER OF THE
NOTE IN ACCORDANCE WITH THIS SECTION 2.5.3, BUT BORROWER SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY LENDER, INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES AND
ANY FEES AND EXPENSES OF ANY RATING AGENCIES, INCURRED IN CONNECTION THEREWITH.

28


--------------------------------------------------------------------------------





SECTION 2.6             RELEASE OF PROPERTY. EXCEPT AS SET FORTH IN THIS
SECTION 2.6 OR A PREPAYMENT OF THE ENTIRE LOAN PURSUANT TO SECTION 2.4, NO
REPAYMENT, PREPAYMENT OR DEFEASANCE OF ALL OR ANY PORTION OF THE LOAN SHALL
CAUSE, GIVE RISE TO A RIGHT TO REQUIRE, OR OTHERWISE RESULT IN, THE RELEASE OF
THE LIEN OF THE MORTGAGE ON THE PROPERTY.  IF THE ENTIRE LOAN HAS BEEN PREPAID
PURSUANT TO SECTION 2.4, OR AFTER THE REQUIREMENTS OF SECTION 2.6.1 HAVE BEEN
SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE.


2.6.1        RELEASE OF PROPERTY

(A)           IF BORROWER HAS ELECTED TO DEFEASE THE ENTIRE LOAN AND THE
REQUIREMENTS OF SECTION 2.5 AND THIS SECTION 2.6 HAVE BEEN SATISFIED, THE
PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE.

(B)           IN CONNECTION WITH THE RELEASE OF THE MORTGAGE, BORROWER SHALL
SUBMIT TO LENDER, NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DEFEASANCE DATE, A
RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR THE PROPERTY FOR EXECUTION BY
LENDER.  SUCH RELEASE SHALL BE IN A FORM APPROPRIATE IN THE JURISDICTION IN
WHICH THE PROPERTY IS LOCATED AND THAT WOULD BE SATISFACTORY TO A PRUDENT LENDER
AND CONTAINS STANDARD PROVISIONS, IF ANY, PROTECTING THE RIGHTS OF THE RELEASING
LENDER.  IN ADDITION, BORROWER SHALL PROVIDE ALL OTHER DOCUMENTATION LENDER
REASONABLY REQUIRES TO BE DELIVERED BY BORROWER IN CONNECTION WITH SUCH RELEASE,
TOGETHER WITH AN OFFICER’S CERTIFICATE CERTIFYING THAT SUCH DOCUMENTATION (I) IS
IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS, AND (II) WILL EFFECT SUCH RELEASES IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


2.6.2        RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON PAYMENT IN FULL OF
ALL PRINCIPAL AND INTEREST DUE ON THE LOAN AND ALL OTHER AMOUNTS DUE AND PAYABLE
UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE NOTE
AND THIS AGREEMENT, RELEASE THE LIEN OF THE MORTGAGE ON THE PROPERTY.  BORROWER
SHALL PAY TO LENDER ALL REASONABLE ADMINISTRATIVE AND LEGAL COSTS INCURRED IN
CONNECTION WITH SUCH RELEASE.


SECTION 2.7             LOCKBOX ACCOUNT/CASH MANAGEMENT.


2.7.1        LOCKBOX ACCOUNT.

(A)           DURING THE TERM OF THE LOAN, BORROWER SHALL ESTABLISH AND MAINTAIN
AN ACCOUNT (THE “LOCKBOX ACCOUNT”) WITH LOCKBOX BANK IN TRUST FOR THE BENEFIT OF
LENDER, WHICH LOCKBOX ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF
LENDER.  THE LOCKBOX ACCOUNT SHALL BE ENTITLED “BEHRINGER HARVARD ELDRIDGE PLACE
LP, AS BORROWER, AND WACHOVIA BANK, NATIONAL ASSOCIATION, AS LENDER, PURSUANT TO
LOAN AGREEMENT DATED AS OF DECEMBER    , 2006 – LOCKBOX ACCOUNT”.  BORROWER
HEREBY GRANTS TO LENDER A FIRST-PRIORITY SECURITY INTEREST IN THE LOCKBOX
ACCOUNT AND ALL DEPOSITS AT ANY TIME CONTAINED THEREIN AND THE PROCEEDS THEREOF
AND WILL TAKE ALL ACTIONS NECESSARY TO MAINTAIN IN FAVOR OF LENDER A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE LOCKBOX ACCOUNT, INCLUDING, WITHOUT
LIMITATION, EXECUTING AND FILING UCC-1 FINANCING STATEMENTS AND CONTINUATIONS
THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS FROM
THE LOCKBOX ACCOUNT AND ALL COSTS AND EXPENSES FOR ESTABLISHING AND MAINTAINING
THE LOCKBOX ACCOUNT SHALL BE PAID BY BORROWER.  ALL MONIES NOW OR HEREAFTER
DEPOSITED INTO THE LOCKBOX ACCOUNT SHALL BE DEEMED ADDITIONAL SECURITY FOR THE
DEBT.

29


--------------------------------------------------------------------------------




(B)           BORROWER SHALL, OR SHALL CAUSE MANAGER TO, DELIVER IRREVOCABLE
WRITTEN INSTRUCTIONS TO ALL TENANTS UNDER LEASES TO DELIVER ALL RENTS PAYABLE
THEREUNDER DIRECTLY TO THE LOCKBOX ACCOUNT.  BORROWER SHALL, AND SHALL CAUSE
MANAGER TO, DEPOSIT ALL AMOUNTS RECEIVED BY BORROWER OR MANAGER CONSTITUTING
RENTS INTO THE LOCKBOX ACCOUNT WITHIN ONE (1) BUSINESS DAY AFTER RECEIPT
THEREOF.

(C)           BORROWER SHALL OBTAIN FROM LOCKBOX BANK ITS AGREEMENT TO TRANSFER
TO THE CASH MANAGEMENT ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS BY FEDERAL WIRE
TRANSFER ALL AMOUNTS ON DEPOSIT IN THE LOCKBOX ACCOUNT ONCE EVERY BUSINESS DAY
DURING THE CONTINUANCE OF A CASH SWEEP PERIOD.

(D)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN
ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY
SUMS THEN PRESENT IN THE LOCKBOX ACCOUNT TO THE PAYMENT OF THE DEBT IN ANY ORDER
IN ITS SOLE DISCRETION.

(E)           THE LOCKBOX ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT AND SHALL NOT BE
COMMINGLED WITH OTHER MONIES HELD BY BORROWER OR LOCKBOX BANK.

(F)            BORROWER SHALL NOT FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY
INTEREST IN THE LOCKBOX ACCOUNT OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY
LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY
UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO
BE FILED WITH RESPECT THERETO, AND EXCEPT FOR THE RIGHTS OF THE LOCKBOX BANK
UNDER THE LOCKBOX AGREEMENT.

(G)           BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE LOCKBOX ACCOUNT AND/OR THE LOCKBOX AGREEMENT (UNLESS ARISING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER) OR THE PERFORMANCE OF THE
OBLIGATIONS FOR WHICH THE LOCKBOX ACCOUNT WAS ESTABLISHED.


2.7.2        CASH MANAGEMENT ACCOUNT.

(A)           PURSUANT TO THE CASH MANAGEMENT AGREEMENT, LENDER HAS ESTABLISHED
AN ACCOUNT (THE “CASH MANAGEMENT ACCOUNT”) WITH A FINANCIAL INSTITUTION CHOSEN
BY LENDER IN ITS DISCRETION, WHICH CASH MANAGEMENT ACCOUNT SHALL BE UNDER THE
SOLE DOMINION AND CONTROL OF LENDER.  BORROWER HEREBY GRANTS TO LENDER A FIRST
PRIORITY SECURITY INTEREST IN THE CASH MANAGEMENT ACCOUNT AND ALL DEPOSITS AT
ANY TIME CONTAINED THEREIN AND THE PROCEEDS THEREOF AND WILL TAKE ALL ACTIONS
NECESSARY TO MAINTAIN IN FAVOR OF LENDER A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE CASH MANAGEMENT ACCOUNT, INCLUDING, WITHOUT LIMITATION,
EXECUTING AND FILING UCC-1 FINANCING STATEMENTS AND CONTINUATIONS THEREOF. 
LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS FROM THE CASH
MANAGEMENT ACCOUNT AND ALL COSTS AND EXPENSES FOR ESTABLISHING AND MAINTAINING
THE CASH MANAGEMENT ACCOUNT SHALL BE PAID BY BORROWER.

(B)           THE INSUFFICIENCY OF FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT SHALL NOT RELIEVE BORROWER FROM THE OBLIGATION TO MAKE ANY PAYMENTS, AS
AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SUCH
OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT CONDITIONED ON ANY EVENT
OR CIRCUMSTANCE WHATSOEVER.

30


--------------------------------------------------------------------------------


(C)           ALL FUNDS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT MAY BE APPLIED BY LENDER IN SUCH ORDER AND
PRIORITY AS LENDER SHALL DETERMINE.

(D)           BORROWER HEREBY AGREES THAT LENDER MAY MODIFY THE CASH MANAGEMENT
AGREEMENT FOR THE PURPOSE OF ESTABLISHING ADDITIONAL SUB-ACCOUNTS IN CONNECTION
WITH ANY PAYMENTS OTHERWISE REQUIRED UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND LENDER SHALL PROVIDE NOTICE THEREOF TO BORROWER.


2.7.3        PAYMENTS RECEIVED UNDER THE CASH MANAGEMENT AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER’S OBLIGATIONS WITH RESPECT TO THE PAYMENT OF THE MONTHLY
DEBT SERVICE PAYMENT AMOUNT AND AMOUNTS REQUIRED TO BE DEPOSITED INTO THE
RESERVE FUNDS, IF ANY, SHALL BE DEEMED SATISFIED TO THE EXTENT SUFFICIENT
AMOUNTS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT TO SATISFY SUCH OBLIGATIONS
PURSUANT TO THE CASH MANAGEMENT AGREEMENT ON THE DATES EACH SUCH PAYMENT IS
REQUIRED, REGARDLESS OF WHETHER ANY OF SUCH AMOUNTS ARE SO APPLIED BY LENDER.


III.                                 INTENTIONALLY OMITTED


IV.                                 REPRESENTATIONS AND WARRANTIES


SECTION 4.1             BORROWER REPRESENTATIONS.  BORROWER REPRESENTS AND
WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE THAT, EXCEPT AS SET
FORTH ON SCHEDULE V:


4.1.1        ORGANIZATION.  BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED.  BORROWER IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE
IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH THE PROPERTY, BUSINESSES
AND OPERATIONS.  BORROWER POSSESSES ALL RIGHTS, LICENSES, PERMITS AND
AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED, AND THE SOLE
BUSINESS OF BORROWER IS THE OWNERSHIP, MANAGEMENT, OPERATION AND SALE OF THE
PROPERTY.


4.1.2        PROCEEDINGS.  BORROWER HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY OR ON BEHALF OF BORROWER AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


4.1.3        NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT WITH OR
RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF
TRUST,

31


--------------------------------------------------------------------------------





LOAN AGREEMENT, PARTNERSHIP AGREEMENT, OR OTHER AGREEMENT OR INSTRUMENT TO WHICH
BORROWER IS A PARTY OR BY WHICH ANY OF BORROWER’S PROPERTY OR ASSETS IS SUBJECT,
NOR TO BORROWER’S KNOWLEDGE WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE
PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER BORROWER OR ANY OF BORROWER’S PROPERTIES OR
ASSETS, AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR
QUALIFICATION OF OR WITH ANY COURT OR ANY SUCH GOVERNMENTAL AUTHORITY REQUIRED
FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


4.1.4        LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR
IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY NOW PENDING
OR, TO BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING BORROWER,
GUARANTOR, OR PRINCIPAL OR, TO BORROWER’S KNOWLEDGE (BASED ON A LITIGATION
SEARCH WITH RESPECT TO THE PROPERTY), AFFECTING TITLE TO THE PROPERTY, WHICH
ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED AGAINST BORROWER, GUARANTOR,
PRINCIPAL OR THE PROPERTY, MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION
(FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER, GUARANTOR, PRINCIPAL OR THE
CONDITION OR OWNERSHIP OF THE PROPERTY.


4.1.5        AGREEMENTS.  EXCEPT SUCH INSTRUMENTS AND AGREEMENTS SET FORTH AS
PERMITTED ENCUMBRANCES IN THE TITLE INSURANCE POLICY, BORROWER IS NOT A PARTY TO
ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT MATERIALLY
AND ADVERSELY AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S BUSINESS,
PROPERTIES OR ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE.  BORROWER
IS NOT IN DEFAULT IN ANY RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS BOUND,
WHICH WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON
(A) THE PROPERTY, (B) THE BUSINESS, PROSPECTS, PROFITS, MANAGEMENT, OPERATIONS
OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER, (C) THE ENFORCEABILITY,
VALIDITY, PERFECTION OR PRIORITY OF THE LIEN OF ANY LOAN DOCUMENT OR (D) THE
ABILITY OF BORROWER TO PERFORM ANY OBLIGATIONS UNDER ANY LOAN DOCUMENT. 
BORROWER HAS NO MATERIAL FINANCIAL OBLIGATION UNDER ANY INDENTURE, MORTGAGE,
DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH BORROWER
IS A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS OTHERWISE BOUND, OTHER THAN
(A) OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF THE PROPERTY
AS PERMITTED PURSUANT TO CLAUSE (XXIII) OF THE DEFINITION OF “SPECIAL PURPOSE
ENTITY” SET FORTH IN SECTION 1.1 HEREOF AND (B) OBLIGATIONS UNDER THE LOAN
DOCUMENTS.


4.1.6        TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE TITLE TO THE
REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE BALANCE OF
THE PROPERTY, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE PERMITTED
ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS
AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  THE PERMITTED ENCUMBRANCES IN THE
AGGREGATE DO NOT MATERIALLY AND ADVERSELY AFFECT THE VALUE, OPERATION OR USE OF
THE PROPERTY (AS CURRENTLY USED) OR BORROWER’S ABILITY TO REPAY THE LOAN.  THERE
ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY
WHICH ARE DUE AND UNPAID UNDER THE CONTRACTS PURSUANT TO WHICH WORK OR LABOR WAS
PERFORMED OR MATERIALS PROVIDED WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF
EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS.


4.1.7        SOLVENCY; NO BANKRUPTCY FILING.  BORROWER (A) HAS NOT ENTERED INTO
THE TRANSACTION OR EXECUTED THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
WITH THE ACTUAL

32


--------------------------------------------------------------------------------





INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND (B) RECEIVED REASONABLY
EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER SUCH LOAN DOCUMENTS. 
GIVING EFFECT TO THE LOAN, THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS EXCEEDS
AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, EXCEED BORROWER’S TOTAL
LIABILITIES, INCLUDING, WITHOUT LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED
AND CONTINGENT LIABILITIES.  THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS IS AND
WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, BE GREATER THAN BORROWER’S
PROBABLE LIABILITIES, INCLUDING THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES
ON ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND MATURED.  BORROWER’S ASSETS DO
NOT AND, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN WILL NOT, CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED
TO BE CONDUCTED.  BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT
WILL, INCUR DEBT AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER
COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH DEBT AND LIABILITIES AS THEY MATURE
(TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY BORROWER
AND THE AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER). 
EXCEPT AS EXPRESSLY DISCLOSED TO LENDER IN WRITING, NO PETITION IN BANKRUPTCY
HAS BEEN FILED AGAINST BORROWER, OR TO BORROWER’S KNOWLEDGE, OR ANY CONSTITUENT
PERSON IN THE LAST SEVEN (7) YEARS, AND NEITHER BORROWER NOR, TO BORROWER’S
KNOWLEDGE, ANY CONSTITUENT PERSON IN THE LAST SEVEN (7) YEARS HAS EVER MADE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF ANY INSOLVENCY ACT
FOR THE BENEFIT OF DEBTORS.  NEITHER BORROWER NOR ANY OF ITS CONSTITUENT PERSONS
ARE CONTEMPLATING EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR
FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MAJOR
PORTION OF BORROWER’S ASSETS OR PROPERTY, AND BORROWER HAS NO KNOWLEDGE OF ANY
PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST IT OR SUCH
CONSTITUENT PERSONS.


4.1.8        FULL AND ACCURATE DISCLOSURE.  NO STATEMENT OF FACT MADE BY
BORROWER IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS CONTAINS ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR, TO BORROWER’S KNOWLEDGE, OMITS TO STATE
ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO BORROWER WHICH HAS NOT
BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS THE PROPERTY OR THE BUSINESS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.


4.1.9        NO PLAN ASSETS.  BORROWER DOES NOT SPONSOR, IS NOT OBLIGATED TO
CONTRIBUTE TO, AND IS NOT ITSELF AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE,
AND NONE OF THE ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS”
OF ONE OR MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101. 
IN ADDITION, (A) BORROWER IS NOT A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF
SECTION 3(32) OF ERISA AND (B) TRANSACTIONS BY OR WITH BORROWER ARE NOT SUBJECT
TO ANY STATE OR OTHER STATUTE, REGULATION OR OTHER RESTRICTION REGULATING
INVESTMENTS OF, OR FIDUCIARY OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS
WITHIN THE MEANING OF SECTION 3(32) OF ERISA WHICH IS SIMILAR TO THE PROVISIONS
OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WHICH PROHIBIT OR
OTHERWISE RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS UNDER THE LOAN
DOCUMENTS.


4.1.10      COMPLIANCE.  TO BORROWER’S KNOWLEDGE, BORROWER AND THE PROPERTY AND
THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND
CODES.  BORROWER IS NOT IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT, INJUNCTION,
DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY.  THERE HAS NOT BEEN COMMITTED BY
BORROWER OR, TO BORROWER’S KNOWLEDGE, ANY OTHER PERSON IN

33


--------------------------------------------------------------------------------





OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTY ANY ACT OR
OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY OTHER GOVERNMENTAL AUTHORITY
THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF OR ANY
MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS.


4.1.11      FINANCIAL INFORMATION.  TO BORROWER’S KNOWLEDGE, ALL FINANCIAL DATA,
INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF CASH FLOW AND INCOME AND
OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF THE PROPERTY
(I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY
REPRESENT THE FINANCIAL CONDITION OF BORROWER AND THE PROPERTY, AS APPLICABLE,
AS OF THE DATE OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED OR AUDITED BY
AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN
ACCORDANCE WITH ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE TO LENDER,
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN.  BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITIES, LIABILITIES FOR
TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED
LOSSES FROM ANY UNFAVORABLE COMMITMENTS THAT ARE KNOWN TO BORROWER AND
REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT ON THE PROPERTY OR THE
OPERATION THEREOF FOR THE PERMITTED USE, EXCEPT AS REFERRED TO OR REFLECTED IN
SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE
HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS OR
BUSINESS OF BORROWER FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS.


4.1.12      CONDEMNATION.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR
ANY PORTION OF THE PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS
TO THE PROPERTY.


4.1.13      FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.


4.1.14      UTILITIES AND PUBLIC ACCESS.  THE PROPERTY HAS RIGHTS OF ACCESS TO
PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES ADEQUATE TO SERVICE THE PROPERTY FOR ITS INTENDED USES.  ALL PUBLIC
UTILITIES NECESSARY OR, TO BORROWER’S KNOWLEDGE, CONVENIENT TO THE FULL USE AND
ENJOYMENT OF THE PROPERTY ARE LOCATED EITHER IN THE PUBLIC RIGHT-OF-WAY ABUTTING
THE PROPERTY (WHICH ARE CONNECTED SO AS TO SERVE THE PROPERTY WITHOUT PASSING
OVER OTHER PROPERTY) OR IN RECORDED EASEMENTS SERVING THE PROPERTY AND SUCH
EASEMENTS ARE SET FORTH IN AND INSURED BY THE TITLE INSURANCE POLICY.  ALL ROADS
NECESSARY FOR THE USE OF THE PROPERTY FOR ITS CURRENT PURPOSES HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES.


4.1.15      NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


4.1.16      SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE (1) OR MORE PARCELS
WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE A PORTION OF
ANY OTHER TAX LOT NOT A PART OF THE PROPERTY.

34


--------------------------------------------------------------------------------





4.1.17      ASSESSMENTS.  THERE ARE NO PENDING, OR TO BORROWER’S KNOWLEDGE,
PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE
AFFECTING THE PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO THE
PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


4.1.18      ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER OR GUARANTOR, INCLUDING
THE DEFENSE OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN
DOCUMENTS, OR THE EXERCISE OF ANY RIGHT THEREUNDER EXERCISED BY LENDER IN
ACCORDANCE WITH APPLICABLE LAW, RENDER THE LOAN DOCUMENTS UNENFORCEABLE, AND
NEITHER BORROWER NOR GUARANTOR HAS ASSERTED ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


4.1.19      NO PRIOR ASSIGNMENT.  THERE IS NO PRIOR ASSIGNMENT OF THE LEASES OR
ANY PORTION OF THE RENTS BY BORROWER OR ANY OF ITS PREDECESSORS IN INTEREST,
GIVEN AS COLLATERAL SECURITY WHICH WILL BE OUTSTANDING UPON APPLICATION OF THE
PROCEEDS OF THE LOAN.


4.1.20      INSURANCE.  BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER (A)
CERTIFIED COPIES OF THE POLICIES REFLECTING THE INSURANCE COVERAGES, AMOUNTS AND
OTHER REQUIREMENTS SET FORTH IN THIS AGREEMENT OR (B) OTHER EVIDENCE OF SUCH
MATTERS ACCEPTABLE TO LENDER.  NO CLAIMS HAVE BEEN MADE OR ARE CURRENTLY
PENDING, OUTSTANDING OR OTHERWISE REMAIN UNSATISFIED UNDER ANY SUCH POLICY, AND
NEITHER BORROWER NOR, TO BORROWER’S KNOWLEDGE, ANY OTHER PERSON, HAS DONE, BY
ACT OR OMISSION, ANYTHING WHICH WOULD IMPAIR THE COVERAGE OF ANY SUCH POLICY.


4.1.21      USE OF PROPERTY.  THE PROPERTY IS USED EXCLUSIVELY FOR THE PERMITTED
USE.


4.1.22      CERTIFICATE OF OCCUPANCY; LICENSES.  ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION
AND OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY BORROWER FOR THE LEGAL USE,
OCCUPANCY AND OPERATION OF THE PROPERTY FOR THE PERMITTED USE HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT, AND TO BORROWER’S KNOWLEDGE, ALL
CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING WITHOUT LIMITATION,
CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY ANY
PERSON OTHER THAN BORROWER FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF THE
PROPERTY THE PERMITTED USE, HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT
(ALL OF THE FOREGOING CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS ARE
COLLECTIVELY REFERRED TO AS THE “LICENSES”).  BORROWER SHALL AND SHALL CAUSE ALL
OTHER PERSONS TO, KEEP AND MAINTAIN ALL LICENSES NECESSARY FOR THE OPERATION OF
THE PROPERTY FOR THE PERMITTED USE. TO BORROWER’S KNOWLEDGE, THE USE BEING MADE
OF THE PROPERTY IS IN CONFORMITY WITH ALL CERTIFICATES OF OCCUPANCY ISSUED FOR
THE PROPERTY.


4.1.23      FLOOD ZONE.  NO IMPROVEMENTS ON THE PROPERTY ARE LOCATED IN AN AREA
IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL
FLOOD HAZARDS OR, IF SO LOCATED, THE FLOOD INSURANCE REQUIRED PURSUANT TO
SECTION 6.1(A)(I) IS IN FULL FORCE AND EFFECT WITH RESPECT TO THE PROPERTY.


4.1.24      PHYSICAL CONDITION.  EXCEPT AS DISCLOSED IN THE PHYSICAL CONDITIONS
REPORT DELIVERED TO LENDER IN CONNECTION WITH THIS LOAN, TO BORROWER’S
KNOWLEDGE, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS,
IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM

35


--------------------------------------------------------------------------------





DRAINAGE SYSTEMS, ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION
SYSTEMS, ELECTRICAL SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS,
LANDSCAPING, IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD
CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL
OR OTHER MATERIAL DEFECTS OR DAMAGES IN THE PROPERTY AND BORROWER HAS NOT
RECEIVED NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR
INADEQUACIES IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT
THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS
OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED TERMINATION OF ANY POLICY
OF INSURANCE OR BOND.


4.1.25      BOUNDARIES.  TO BORROWER’S KNOWLEDGE, ALL OF THE IMPROVEMENTS WHICH
WERE INCLUDED IN DETERMINING THE APPRAISED VALUE OF THE PROPERTY LIE WHOLLY
WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE PROPERTY, AND NO
IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE PROPERTY, AND NO
EASEMENTS OR OTHER ENCUMBRANCES UPON THE PROPERTY ENCROACH UPON ANY OF THE
IMPROVEMENTS, SO AS TO AFFECT THE VALUE OR MARKETABILITY OF THE PROPERTY EXCEPT
THOSE WHICH ARE INSURED AGAINST BY THE TITLE INSURANCE POLICY.


4.1.26      LEASES.  THE PROPERTY IS NOT SUBJECT TO ANY LEASES OTHER THAN THE
LEASES DESCRIBED IN THE RENT ROLL ATTACHED AS SCHEDULE II HERETO AND MADE A PART
HEREOF.  BORROWER IS THE OWNER AND LESSOR OF LANDLORD’S INTEREST IN THE LEASES. 
NO PERSON HAS ANY POSSESSORY INTEREST IN THE PROPERTY OR RIGHT TO OCCUPY THE
SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS OF THE LEASES.  THE CURRENT
LEASES ARE IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE ARE NO
DEFAULTS THEREUNDER BY EITHER PARTY AND THERE ARE NO CONDITIONS THAT, WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE DEFAULTS
THEREUNDER.  NO RENT (INCLUDING SECURITY DEPOSITS) HAS BEEN PAID MORE THAN ONE
(1) MONTH IN ADVANCE OF ITS DUE DATE.  ALL WORK TO BE PERFORMED BY BORROWER
UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED AND HAS BEEN ACCEPTED BY THE
APPLICABLE TENANT, AND ANY PAYMENTS, FREE RENT, PARTIAL RENT, REBATE OF RENT OR
OTHER PAYMENTS, CREDITS, ALLOWANCES OR ABATEMENTS REQUIRED TO BE GIVEN BY
BORROWER TO ANY TENANT HAS ALREADY BEEN RECEIVED BY SUCH TENANT.  THERE HAS BEEN
NO PRIOR SALE, TRANSFER OR ASSIGNMENT, HYPOTHECATION OR PLEDGE OF ANY LEASE OR
OF THE RENTS RECEIVED THEREIN WHICH IS OUTSTANDING.  TO BORROWER’S KNOWLEDGE,
EXCEPT AS SET FORTH ON SCHEDULE II, NO TENANT LISTED ON SCHEDULE II HAS ASSIGNED
ITS LEASE OR SUBLET ALL OR ANY PORTION OF THE PREMISES DEMISED THEREBY, NO SUCH
TENANT HOLDS ITS LEASED PREMISES UNDER ASSIGNMENT OR SUBLEASE, NOR DOES ANYONE
EXCEPT SUCH TENANT AND ITS EMPLOYEES OCCUPY SUCH LEASED PREMISES.  NO TENANT
UNDER ANY LEASE HAS A RIGHT OR OPTION PURSUANT TO SUCH LEASE OR OTHERWISE TO
PURCHASE ALL OR ANY PART OF THE LEASED PREMISES OR THE BUILDING OF WHICH THE
LEASED PREMISES ARE A PART.  EXCEPT AS SET FORTH IN SCHEDULE II, NO TENANT UNDER
ANY LEASE HAS ANY RIGHT OR OPTION FOR ADDITIONAL SPACE IN THE IMPROVEMENTS.  TO
BORROWER’S KNOWLEDGE BASED ON THE ENVIRONMENTAL REPORT DELIVERED TO LENDER IN
CONNECTION HEREWITH, NO HAZARDOUS WASTES OR TOXIC SUBSTANCES, AS DEFINED BY
APPLICABLE FEDERAL, STATE OR LOCAL STATUTES, RULES AND REGULATIONS, HAVE BEEN
DISPOSED, STORED OR TREATED BY ANY TENANT UNDER ANY LEASE ON OR ABOUT THE LEASED
PREMISES NOR DOES BORROWER HAVE ANY KNOWLEDGE OF ANY TENANT’S INTENTION TO USE
ITS LEASED PREMISES FOR ANY ACTIVITY WHICH, DIRECTLY OR INDIRECTLY, INVOLVES THE
USE, GENERATION, TREATMENT, STORAGE, DISPOSAL OR TRANSPORTATION OF ANY PETROLEUM
PRODUCT OR ANY TOXIC OR HAZARDOUS CHEMICAL, MATERIAL, SUBSTANCE OR WASTE, EXCEPT
IN EITHER EVENT, IN COMPLIANCE WITH APPLICABLE FEDERAL, STATE OR LOCAL STATUES,
RULES AND REGULATIONS.

36


--------------------------------------------------------------------------------





4.1.27      SURVEY.  TO BORROWER’S KNOWLEDGE, NO SURVEY FOR THE PROPERTY
DELIVERED TO LENDER IN CONNECTION WITH THIS AGREEMENT FAILS TO REFLECT ANY
MATERIAL MATTER AFFECTING THE PROPERTY OR THE TITLE THERETO.


4.1.28      INVENTORY.  BORROWER IS THE OWNER OF ALL OF THE EQUIPMENT, FIXTURES
AND PERSONAL PROPERTY (AS SUCH TERMS ARE DEFINED IN THE MORTGAGE) LOCATED ON OR
AT THE PROPERTY AND SHALL NOT LEASE ANY EQUIPMENT, FIXTURES OR PERSONAL PROPERTY
OTHER THAN AS PERMITTED HEREUNDER.  ALL OF THE EQUIPMENT, FIXTURES AND PERSONAL
PROPERTY ARE SUFFICIENT TO OPERATE THE PROPERTY IN THE MANNER REQUIRED HEREUNDER
AND IN THE MANNER IN WHICH IT IS CURRENTLY OPERATED.


4.1.29      FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED STAMPS,
INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE
PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN
CONNECTION WITH THE ACQUISITION OF THE PROPERTY TO BORROWER HAVE BEEN PAID OR
ARE PAID ON THE CLOSING DATE.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP,
INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE, HAVE BEEN PAID, AND, UNDER CURRENT LEGAL REQUIREMENTS, THE MORTGAGE IS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY LENDER (OR ANY SUBSEQUENT HOLDER
THEREOF).


4.1.30      SPECIAL PURPOSE ENTITY/SEPARATENESS.

(A)           UNTIL THE DEBT HAS BEEN PAID IN FULL, BORROWER HEREBY REPRESENTS,
WARRANTS AND COVENANTS THAT (I) BORROWER HAS AT ALL TIMES SINCE ITS FORMATION
BEEN, SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY AND (II)
PRINCIPAL HAS AT ALL TIMES SINCE ITS FORMATION BEEN, SHALL BE AND SHALL CONTINUE
TO BE A SPECIAL PURPOSE ENTITY (LENDER ACKNOWLEDGES THAT THE SINGLE PURPOSE
PROVISIONS CONTAINED IN THE ORGANIZATIONAL DOCUMENTS OF BORROWER AND PRINCIPAL
SATISFY THE REQUIREMENTS OF A SPECIAL PURPOSE ENTITY).

(B)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN SECTION
4.1.30(A) SHALL SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS PAYABLE TO LENDER
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(C)           ALL OF THE FACTS STATED AND ALL OF THE ASSUMPTIONS MADE IN THE
INSOLVENCY OPINION, INCLUDING, BUT NOT LIMITED TO, IN ANY EXHIBITS ATTACHED
THERETO, ARE TRUE AND CORRECT IN ALL RESPECTS.  BORROWER HAS COMPLIED AND WILL
COMPLY WITH, AND PRINCIPAL HAS COMPLIED AND BORROWER WILL CAUSE PRINCIPAL TO
COMPLY WITH, ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND PRINCIPAL
IN THE INSOLVENCY OPINION.  BORROWER WILL COMPLY WITH ALL OF THE ASSUMPTIONS
MADE WITH RESPECT TO BORROWER AND PRINCIPAL IN ANY SUBSEQUENT NON-CONSOLIDATION
OPINION REQUIRED TO BE DELIVERED IN CONNECTION WITH THE LOAN DOCUMENTS (AN
“ADDITIONAL INSOLVENCY OPINION”).  EACH AFFILIATE OF BORROWER AND PRINCIPAL WITH
RESPECT TO WHICH AN ASSUMPTION SHALL BE MADE IN ANY ADDITIONAL INSOLVENCY
OPINION WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO IT IN ANY
ADDITIONAL INSOLVENCY OPINION.


4.1.31      PROPERTY MANAGEMENT AGREEMENT.  THE PROPERTY MANAGEMENT AGREEMENT IS
IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE ARE NO DEFAULTS
THEREUNDER BY ANY

37


--------------------------------------------------------------------------------





PARTY THERETO AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR
THE GIVING OF NOTICE WOULD CONSTITUTE A DEFAULT THEREUNDER.


4.1.32      ILLEGAL ACTIVITY.  NO PORTION OF THE PROPERTY HAS BEEN OR WILL BE
PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


4.1.33      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  ALL INFORMATION
SUBMITTED BY BORROWER TO LENDER AND IN ALL FINANCIAL STATEMENTS, RENT ROLLS
(INCLUDING THE RENT ROLL ATTACHED HERETO AS SCHEDULE II), REPORTS, CERTIFICATES
AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN OR IN SATISFACTION OF
THE TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY BORROWER IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS, PROVIDED, HOWEVER, THAT IF SUCH INFORMATION WAS PROVIDED TO
BORROWER BY NON-AFFILIATED THIRD PARTIES, BORROWER REPRESENTS THAT SUCH
INFORMATION IS, TO BORROWER’S KNOWLEDGE, ACCURATE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS.  TO BORROWER’S KNOWLEDGE, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT WOULD MAKE ANY SUCH
INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL
RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS OR MIGHT MATERIALLY
AND ADVERSELY AFFECT THE PROPERTY OR THE BUSINESS OPERATIONS OR THE FINANCIAL
CONDITION OF BORROWER.  TO BORROWER’S KNOWLEDGE, BORROWER HAS DISCLOSED TO
LENDER ALL MATERIAL FACTS AND HAS NOT FAILED TO DISCLOSE ANY MATERIAL FACT THAT
COULD CAUSE ANY PROVIDED INFORMATION OR REPRESENTATION OR WARRANTY MADE HEREIN
TO BE MATERIALLY MISLEADING.


4.1.34      INVESTMENT COMPANY ACT.  BORROWER IS NOT (A) AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (B) A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (C) SUBJECT TO ANY OTHER
FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS
ABILITY TO BORROW MONEY.


4.1.35      EMBARGOED PERSON.  AS OF THE CLOSING DATE, TO BORROWER’S KNOWLEDGE,
(A) NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER CONSTITUTE PROPERTY OF, OR ARE
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON, ENTITY OR GOVERNMENT
NAMED ON THE OFAC LIST, SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING,
BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C.
§§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., THE
UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, U.S. PUBLIC LAW 107-56 AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT THE
INVESTMENT IN BORROWER, PRINCIPAL OR GUARANTOR, AS APPLICABLE (WHETHER DIRECTLY
OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN MADE BY THE LENDER IS IN
VIOLATION OF LAW (“EMBARGOED PERSON”); (B) NO EMBARGOED PERSON HAS ANY INTEREST
OF ANY NATURE WHATSOEVER IN BORROWER WITH THE RESULT THAT THE INVESTMENT IN
BORROWER (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS
IN VIOLATION OF LAW; (C) NONE OF THE FUNDS OF BORROWER HAVE BEEN DERIVED FROM
ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN BORROWER (WHETHER
DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF
LAW; AND (D) BORROWER, PRINCIPAL AND GUARANTOR ARE IN FULL COMPLIANCE WITH ALL
APPLICABLE ORDERS, RULES, REGULATIONS AND RECOMMENDATIONS OF THE OFFICE OF
FOREIGN ASSET CONTROL OF THE U.S. DEPARTMENT OF TREASURY.

38


--------------------------------------------------------------------------------





4.1.36      PRINCIPAL PLACE OF BUSINESS; STATE OF ORGANIZATION.  BORROWER’S
PRINCIPAL PLACE OF BUSINESS AS OF THE DATE HEREOF IS THE ADDRESS SET FORTH IN
THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.  THE BORROWER IS ORGANIZED UNDER
THE LAWS OF THE STATE OF DELAWARE.


4.1.37      LOAN TO VALUE.  THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN DOES NOT
EXCEED ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE FAIR MARKET VALUE OF THE
PROPERTY AS SET FORTH ON THE APPRAISAL OF THE PROPERTY.


4.1.38      MORTGAGE TAXES.  AS OF THE DATE HEREOF, BORROWER REPRESENTS THAT IT
HAS PAID OR HAS DEPOSITED WITH THE TITLE COMPANY ISSUING THE TITLE INSURANCE
POLICY FUNDS SUFFICIENT TO PAY ALL STATE, COUNTY AND MUNICIPAL RECORDING AND ALL
OTHER TAXES IMPOSED UPON THE EXECUTION AND RECORDATION OF THE MORTGAGE.


SECTION 4.2             SURVIVAL OF REPRESENTATIONS.  BORROWER AGREES THAT ALL
OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN SECTION 4.1 AND
ELSEWHERE IN THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL SURVIVE FOR SO
LONG AS ANY AMOUNT REMAINS OWING TO LENDER UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS BY BORROWER.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS MADE IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS BY BORROWER
SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY LENDER NOTWITHSTANDING ANY
INVESTIGATION HERETOFORE OR HEREAFTER MADE BY LENDER OR ON ITS BEHALF.


V.                                     BORROWER COVENANTS


SECTION 5.1             AFFIRMATIVE COVENANTS.  FROM THE CLOSING DATE AND UNTIL
PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS OR THE EARLIER RELEASE OF THE LIEN OF THE MORTGAGE ENCUMBERING THE
PROPERTY (AND ALL RELATED OBLIGATIONS) IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWER HEREBY COVENANTS AND AGREES
WITH LENDER THAT:


5.1.1        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS; INSURANCE.  BORROWER
SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES
AND COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTY. 
BORROWER SHALL NOT COMMIT, NOR SHALL BORROWER PERMIT ANY OTHER PERSON IN
OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTY TO COMMIT ANY
ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE OR LOCAL
GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF
OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS.  BORROWER HEREBY COVENANTS AND AGREES NOT TO COMMIT, PERMIT OR
SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE. 
BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL ITS FRANCHISES
AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY USED OR USEFUL IN
THE CONDUCT OF ITS BUSINESS AND SHALL KEEP THE PROPERTY IN GOOD WORKING ORDER
AND REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO,
ALL AS MORE FULLY PROVIDED IN THE MORTGAGE.  BORROWER SHALL KEEP THE PROPERTY
INSURED AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT
AND AGAINST SUCH RISKS, AND MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS
MORE FULLY PROVIDED IN THIS AGREEMENT.  BORROWER SHALL OPERATE THE PROPERTY IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE O&M AGREEMENT IN ALL MATERIAL
RESPECTS.  AFTER PRIOR WRITTEN NOTICE TO LENDER,

39


--------------------------------------------------------------------------------





BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY OF ANY LEGAL REQUIREMENT TO
BORROWER OR THE PROPERTY OR ANY ALLEGED VIOLATION OF ANY LEGAL REQUIREMENT,
PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS
UNCURED; (II) INTENTIONALLY OMITTED; (III) SUCH PROCEEDING SHALL BE PERMITTED
UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY INSTRUMENT TO
WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS
AND ORDINANCES; (IV) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST
THEREIN WILL BE IN IMMEDIATE DANGER OF BEING SOLD, FORFEITED, TERMINATED,
CANCELLED OR LOST; (V) BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF
COMPLY WITH ANY SUCH LEGAL REQUIREMENT DETERMINED TO BE VALID OR APPLICABLE OR
CURE ANY VIOLATION OF ANY LEGAL REQUIREMENT; (VI) SUCH PROCEEDING SHALL SUSPEND
THE ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT AGAINST BORROWER OR THE
PROPERTY; AND (VII) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN
THE PROCEEDING, OR AS MAY BE REQUESTED BY LENDER, TO INSURE COMPLIANCE WITH SUCH
LEGAL REQUIREMENT, TOGETHER WITH ALL INTEREST AND PENALTIES PAYABLE IN
CONNECTION THEREWITH.  LENDER MAY APPLY ANY SUCH SECURITY, AS NECESSARY TO CAUSE
COMPLIANCE WITH SUCH LEGAL REQUIREMENT AT ANY TIME WHEN, IN THE REASONABLE
JUDGMENT OF LENDER, THE VALIDITY, APPLICABILITY OR VIOLATION OF SUCH LEGAL
REQUIREMENT IS FINALLY ESTABLISHED OR THE PROPERTY (OR ANY PART THEREOF OR
INTEREST THEREIN) SHALL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED,
CANCELLED OR LOST.  PROVIDED NO EVENT OF DEFAULT THEN EXISTS, ANY SECURITY
DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.1.1 MAY BE USED TO SATISFY
COMPLIANCE WITH THE RELATED LEGAL REQUIREMENT WITH ANY EXCESS AFTER THE
SATISFACTION OF SAME TO BE RETURNED TO BORROWER.


5.1.2        TAXES AND OTHER CHARGES. BORROWER SHALL PAY OR CAUSE TO BE PAID ALL
TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST
THE PROPERTY OR ANY PART THEREOF PRIOR TO THE SAME BECOMING DELINQUENT OR THE
IMPOSITION OF PENALTIES AND INTEREST DUE THEREON; PROVIDED, HOWEVER, BORROWER’S
OBLIGATION TO DIRECTLY PAY TO THE APPROPRIATE TAXING AUTHORITY TAXES SHALL BE
SUSPENDED IF BORROWER HAS DEPOSITED AMOUNTS FOR THE PAYMENT OF SUCH TAXES INTO
THE TAX AND INSURANCE ESCROW FUND PURSUANT TO OF SECTION 7.2 HEREOF.  BORROWER
WILL DELIVER TO LENDER RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO
LENDER THAT THE TAXES AND OTHER CHARGES HAVE BEEN SO PAID OR ARE NOT THEN
DELINQUENT NO LATER THAN TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE TAXES
AND/OR OTHER CHARGES WOULD OTHERWISE BE DELINQUENT IF NOT PAID (PROVIDED,
HOWEVER, THAT BORROWER IS NOT REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF
TAXES IN THE EVENT THAT SUCH TAXES HAVE BEEN PAID BY LENDER PURSUANT TO
SECTION 7.2 HEREOF).  IF BORROWER PAYS OR CAUSES TO BE PAID ALL TAXES AND OTHER
CHARGES AND PROVIDES A COPY OF THE RECEIPT EVIDENCING THE PAYMENT THEREOF TO
LENDER, THEN LENDER SHALL REIMBURSE BORROWER, PROVIDED THAT THERE ARE THEN
SUFFICIENT PROCEEDS IN THE TAX AND INSURANCE ESCROW FUND AND PROVIDED THAT THE
TAXES ARE BEING PAID PURSUANT TO SECTION 7.2.  UPON WRITTEN REQUEST OF BORROWER,
IF LENDER HAS PAID SUCH TAXES PURSUANT TO SECTION 7.2 HEREOF, LENDER SHALL
PROVIDE BORROWER WITH EVIDENCE THAT SUCH TAXES HAVE BEEN PAID.  BORROWER SHALL
NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN OR CHARGE
WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST THE PROPERTY, AND
SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO THE PROPERTY.  AFTER
PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY
APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND
WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF
ANY TAXES OR OTHER CHARGES, PROVIDED THAT (I)  BORROWER IS PERMITTED TO DO SO
UNDER THE PROVISIONS OF ANY MORTGAGE OR DEED OF TRUST SUPERIOR IN LIEN TO THE
MORTGAGE; (II) SUCH PROCEEDING SHALL BE PERMITTED

40


--------------------------------------------------------------------------------





UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT
TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND
SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES,
LAWS AND ORDINANCES; (III) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST
THEREIN WILL BE IN IMMEDIATE DANGER OF BEING SOLD, FORFEITED, TERMINATED,
CANCELLED OR LOST; (IV) BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF
PAY THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL COSTS,
INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN CONNECTION THEREWITH; (V) SUCH
PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES
FROM THE PROPERTY; AND (VI) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE
REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO
INSURE THE PAYMENT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL
INTEREST AND PENALTIES THEREON.  LENDER MAY PAY OVER ANY SUCH CASH DEPOSIT OR
PART THEREOF HELD BY LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN,
IN THE REASONABLE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS
ESTABLISHED OR THE PROPERTY (OR PART THEREOF OR INTEREST THEREIN) SHALL BE IN
IMMINENT DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST OR THERE
SHALL BE ANY DANGER OF THE LIEN OF THE MORTGAGE BEING PRIMED BY ANY RELATED LIEN
OTHER THAN A LIEN IN RESPECT OF TAXES BEING CONTESTED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5.1.2.  PROVIDED NO EVENT OF DEFAULT THEN EXISTS, ANY
SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.1.2 MAY BE USED TO
SATISFY THE RELATED TAXES OR OTHER CHARGES WITH ANY EXCESS AFTER THE
SATISFACTION OF SAME TO BE RETURNED TO BORROWER.


5.1.3        LITIGATION.  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER
UPON OBTAINING INFORMATION OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING
OR THREATENED AGAINST BORROWER AND/OR GUARANTOR WHICH MIGHT MATERIALLY ADVERSELY
AFFECT BORROWER’S OR GUARANTOR’S CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS
OR THE PROPERTY.


5.1.4        ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES
AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF AT
REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE RIGHTS OF
TENANTS UNDER THEIR RESPECTIVE LEASES.


5.1.5        NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE LENDER OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE.


5.1.6        COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE FULLY
WITH LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER
GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER
HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER ANY OF THE OTHER LOAN DOCUMENTS
AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS ELECTION, TO PARTICIPATE IN
ANY SUCH PROCEEDINGS.


5.1.7        PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE, PERFORM AND
SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND SHALL PAY
WHEN DUE ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


5.1.8        AWARD AND INSURANCE BENEFITS.  BORROWER SHALL COOPERATE WITH LENDER
IN OBTAINING FOR LENDER THE BENEFITS OF ANY AWARDS OR INSURANCE PROCEEDS
LAWFULLY OR EQUITABLY PAYABLE IN CONNECTION WITH THE PROPERTY, AND LENDER SHALL
BE REIMBURSED FOR ANY EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, AND

41


--------------------------------------------------------------------------------





THE PAYMENT BY BORROWER OF THE EXPENSE OF AN APPRAISAL ON BEHALF OF LENDER IN
CASE OF CASUALTY OR CONDEMNATION AFFECTING THE PROPERTY OR ANY PART THEREOF) OUT
OF SUCH INSURANCE PROCEEDS.


5.1.9        FURTHER ASSURANCES. BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY
OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED
BY BORROWER PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS OR REASONABLY REQUESTED
BY LENDER IN CONNECTION THEREWITH;

(B)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME.


5.1.10      PRINCIPAL PLACE OF BUSINESS, STATE OF ORGANIZATION.  BORROWER WILL
NOT CAUSE OR PERMIT ANY CHANGE TO BE MADE IN ITS NAME, IDENTITY (INCLUDING ITS
TRADE NAME OR NAMES), PLACE OF ORGANIZATION OR FORMATION (AS SET FORTH IN
SECTION 4.1.36 HEREOF) OR BORROWER’S CORPORATE, PARTNERSHIP OR OTHER STRUCTURE
UNLESS BORROWER SHALL HAVE FIRST NOTIFIED LENDER IN WRITING OF SUCH CHANGE AT
LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE, AND SHALL
HAVE FIRST TAKEN ALL ACTION REQUIRED BY LENDER FOR THE PURPOSE OF PERFECTING OR
PROTECTING THE LIEN AND SECURITY INTERESTS OF LENDER PURSUANT TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND, IN THE CASE OF A CHANGE IN BORROWER’S
STRUCTURE, WITHOUT FIRST OBTAINING THE PRIOR CONSENT OF LENDER.  UPON LENDER’S
REQUEST, BORROWER SHALL EXECUTE AND DELIVER ADDITIONAL FINANCING STATEMENTS,
SECURITY AGREEMENTS AND OTHER INSTRUMENTS WHICH MAY BE NECESSARY TO EFFECTIVELY
EVIDENCE OR PERFECT LENDER’S SECURITY INTEREST IN THE PROPERTY AS A RESULT OF
SUCH CHANGE OF PRINCIPAL PLACE OF BUSINESS OR PLACE OF ORGANIZATION.  BORROWER’S
PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, AND THE PLACE WHERE
BORROWER KEEPS ITS BOOKS AND RECORDS, INCLUDING RECORDED DATA OF ANY KIND OR
NATURE, REGARDLESS OF THE MEDIUM OR RECORDING, INCLUDING SOFTWARE, WRITINGS,
PLANS, SPECIFICATIONS AND SCHEMATICS, HAS BEEN FOR THE PRECEDING FOUR MONTHS
(OR, IF LESS, THE ENTIRE PERIOD OF THE EXISTENCE OF BORROWER) AND WILL CONTINUE
TO BE THE ADDRESS OF BORROWER SET FORTH AT THE INTRODUCTORY PARAGRAPH OF THIS
AGREEMENT (UNLESS BORROWER NOTIFIES LENDER IN WRITING AT LEAST THIRTY (30) DAYS
PRIOR TO THE DATE OF SUCH CHANGE).  BORROWER’S ORGANIZATIONAL IDENTIFICATION
NUMBER, IF ANY, ASSIGNED BY THE STATE OF INCORPORATION OR ORGANIZATION IS
CORRECTLY SET FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.  BORROWER
SHALL PROMPTLY NOTIFY LENDER OF ANY CHANGE IN ITS ORGANIZATIONAL IDENTIFICATION
NUMBER.  IF BORROWER DOES NOT NOW HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER
AND LATER OBTAINS ONE, BORROWER PROMPTLY SHALL NOTIFY LENDER OF SUCH
ORGANIZATIONAL IDENTIFICATION NUMBER.

42


--------------------------------------------------------------------------------





5.1.11      FINANCIAL REPORTING.

(A)           BORROWER WILL KEEP AND MAINTAIN OR WILL CAUSE TO BE KEPT AND
MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH GAAP (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER), RECORDS AND ACCOUNTS
REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND
EXPENSE IN CONNECTION WITH THE OPERATION OF THE PROPERTY.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON
REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF
BORROWER OR OTHER PERSON MAINTAINING SUCH BOOKS, RECORDS AND ACCOUNTS AND TO
MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL DESIRE.  AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL PAY
ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE BORROWER’S ACCOUNTING
RECORDS WITH RESPECT TO THE PROPERTY, AS LENDER SHALL REASONABLY DETERMINE TO BE
NECESSARY OR APPROPRIATE IN THE PROTECTION OF LENDER’S INTEREST.

(B)           BORROWER WILL FURNISH TO LENDER ANNUALLY, WITHIN ONE HUNDRED
TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER, CERTIFIED
ANNUAL FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GAAP (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) COVERING THE PROPERTY FOR SUCH
FISCAL YEAR AND CONTAINING STATEMENTS OF PROFIT AND LOSS FOR BORROWER AND THE
PROPERTY AND A BALANCE SHEET FOR BORROWER.  SUCH STATEMENTS SHALL SET FORTH THE
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS FOR THE PROPERTY FOR SUCH
FISCAL YEAR, AND SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS REPRESENTING
ANNUAL NET CASH FLOW, NET OPERATING INCOME, GROSS INCOME FROM OPERATIONS AND
OPERATING EXPENSES.  SUCH ANNUAL FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY
(I) A COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND THE ACTUAL INCOME AND
EXPENSES FOR THE PRIOR FISCAL YEAR, (II) AN OFFICER’S CERTIFICATE STATING THAT
EACH SUCH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY THE FINANCIAL CONDITION AND
THE RESULTS OF OPERATIONS OF BORROWER AND THE PROPERTY BEING REPORTED UPON AND
HAS BEEN PREPARED IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING BASIS
REASONABLY ACCEPTABLE TO LENDER), (III) A LIST OF TENANTS, IF ANY, OCCUPYING
MORE THAN TWENTY PERCENT (20%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS, (IV)
A BREAKDOWN SHOWING THE YEAR IN WHICH EACH LEASE THEN IN EFFECT EXPIRES AND THE
PERCENTAGE OF TOTAL FLOOR AREA OF THE IMPROVEMENTS AND THE PERCENTAGE OF BASE
RENT WITH RESPECT TO WHICH LEASES SHALL EXPIRE IN EACH SUCH YEAR, EACH SUCH
PERCENTAGE TO BE EXPRESSED ON BOTH A PER YEAR AND CUMULATIVE BASIS, AND (V) A
SCHEDULE RECONCILING NET OPERATING INCOME TO NET CASH FLOW (THE “NET CASH FLOW
SCHEDULE”), WHICH SHALL ITEMIZE ALL MATERIAL ADJUSTMENTS MADE TO NET OPERATING
INCOME TO ARRIVE AT NET CASH FLOW.  TOGETHER WITH BORROWER’S ANNUAL FINANCIAL
STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE CERTIFYING
TO ITS KNOWLEDGE AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR
CIRCUMSTANCE WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND IF SUCH
DEFAULT OR EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT
HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

(C)           BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR
BEFORE TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR QUARTER THE FOLLOWING
ITEMS, ACCOMPANIED BY AN OFFICER’S CERTIFICATE STATING THAT SUCH ITEMS ARE TRUE,
CORRECT, ACCURATE, AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND
RESULTS OF THE OPERATIONS OF BORROWER AND THE PROPERTY (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS) AS APPLICABLE:  (I)  QUARTERLY AND YEAR-TO-DATE OPERATING
STATEMENTS (INCLUDING CAPITAL EXPENDITURES) PREPARED FOR EACH CALENDAR QUARTER,
NOTING NET OPERATING INCOME, GROSS INCOME FROM OPERATIONS, AND OPERATING
EXPENSES (NOT INCLUDING ANY CONTRIBUTIONS TO THE REPLACEMENT RESERVE FUND), AND
OTHER INFORMATION NECESSARY AND SUFFICIENT

43


--------------------------------------------------------------------------------




TO FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION OF THE
PROPERTY DURING SUCH CALENDAR QUARTER, AND CONTAINING A COMPARISON OF BUDGETED
INCOME AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES TOGETHER WITH A DETAILED
EXPLANATION OF ANY VARIANCES OF FIVE PERCENT (5%) OR MORE BETWEEN BUDGETED AND
ACTUAL AMOUNTS FOR SUCH PERIODS, ALL IN FORM SATISFACTORY TO LENDER; (II) A
CALCULATION REFLECTING THE ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE
IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD AS OF THE LAST DAY OF SUCH
QUARTER ACCOMPANIED BY AN OFFICER’S CERTIFICATE WITH RESPECT THERETO; AND (III)
A NET CASH FLOW SCHEDULE.  PRIOR TO A SECURITIZATION, BORROWER SHALL PROVIDE THE
ITEMS REQUIRED PURSUANT TO THIS SECTION 5.1.11(C) ON A MONTHLY BASIS.

(D)           FOR THE PARTIAL YEAR PERIOD COMMENCING ON THE CLOSING DATE, AND
FOR EACH FISCAL YEAR THEREAFTER, BORROWER SHALL SUBMIT TO LENDER AN ANNUAL
BUDGET NOT LATER THAN THIRTY (30) DAYS AFTER THE COMMENCEMENT OF SUCH PERIOD OR
FISCAL YEAR IN FORM REASONABLY SATISFACTORY TO LENDER.  THE ANNUAL BUDGET SHALL
BE SUBJECT TO LENDER’S WRITTEN APPROVAL IF A CASH SWEEP PERIOD EXISTS (EACH SUCH
ANNUAL BUDGET, AN “APPROVED ANNUAL BUDGET”).  IN THE EVENT THAT LENDER OBJECTS
TO A PROPOSED ANNUAL BUDGET SUBMITTED BY BORROWER DURING A CASH SWEEP PERIOD,
LENDER SHALL ADVISE BORROWER OF SUCH OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION OF
SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE SUCH ANNUAL BUDGET AND
RESUBMIT THE SAME TO LENDER.  LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO
SUCH REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND
DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND
BORROWER SHALL PROMPTLY REVISE THE SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED
IN THIS SUBSECTION UNTIL LENDER APPROVES THE ANNUAL BUDGET.  UNTIL SUCH TIME
THAT LENDER APPROVES A PROPOSED ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL
BUDGET SHALL APPLY; PROVIDED THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED
TO REFLECT ACTUAL INCREASES IN TAXES, INSURANCE PREMIUMS AND OTHER CHARGES.

(E)           IN THE EVENT THAT A CASH SWEEP PERIOD EXISTS AND BORROWER MUST
INCUR AN EXTRAORDINARY OPERATING EXPENSE OR CAPITAL EXPENSE NOT SET FORTH IN THE
APPROVED ANNUAL BUDGET (EACH AN “EXTRAORDINARY EXPENSE”), THEN BORROWER SHALL
PROMPTLY DELIVER TO LENDER A REASONABLY DETAILED EXPLANATION OF SUCH PROPOSED
EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL.

(F)            ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II) ON A
DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED USING MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS
FILES (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD
PROCESSING FILES).  BORROWER AGREES THAT LENDER MAY DISCLOSE INFORMATION
REGARDING THE PROPERTY AND BORROWER THAT IS PROVIDED TO LENDER PURSUANT TO THIS
SECTION 5.1.11(F) IN CONNECTION WITH THE SECURITIZATION TO SUCH PARTIES
REQUESTING SUCH INFORMATION IN CONNECTION WITH SUCH SECURITIZATION.


5.1.12      BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO ENGAGE IN THE
BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY. 
BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION AS AND TO THE EXTENT THE SAME ARE REQUIRED FOR THE
OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.  BORROWER
SHALL AT ALL TIMES DURING THE TERM OF THE LOAN, CONTINUE TO OWN ALL OF THE

44


--------------------------------------------------------------------------------





EQUIPMENT, FIXTURES AND PERSONAL PROPERTY WHICH ARE NECESSARY TO OPERATE THE
PROPERTY IN THE MANNER REQUIRED HEREUNDER AND IN THE MANNER IN WHICH IT IS
CURRENTLY OPERATED.


5.1.13      TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND (A) THE
TITLE TO THE PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND PRIORITY
OF THE LIEN OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES, SUBJECT ONLY TO LIENS
PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES), IN EACH CASE AGAINST THE
CLAIMS OF ALL PERSONS WHOMSOEVER.  BORROWER SHALL REIMBURSE LENDER FOR ANY
LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
COURT COSTS) INCURRED BY LENDER IF AN INTEREST IN THE PROPERTY, OTHER THAN AS
PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


5.1.14      COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT THE MORTGAGE IS
FORECLOSED IN WHOLE OR IN PART OR THAT THE MORTGAGE IS PUT INTO THE HANDS OF AN
ATTORNEY FOR COLLECTION, SUIT, ACTION OR FORECLOSURE, (B) OF THE FORECLOSURE OF
ANY MORTGAGE PRIOR TO OR SUBSEQUENT TO THE MORTGAGE IN WHICH PROCEEDING LENDER
IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER
SIMILAR PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS CONSTITUENT PERSONS OR
AN ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT PERSONS FOR THE BENEFIT OF
ITS CREDITORS, BORROWER, ITS SUCCESSORS OR ASSIGNS, SHALL BE CHARGEABLE WITH AND
AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING REASONABLE
ATTORNEYS’ FEES AND COSTS, INCURRED BY LENDER OR BORROWER IN CONNECTION
THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING OR POST-JUDGMENT
ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED SERVICE OR USE TAXES.


5.1.15      ESTOPPEL STATEMENT.

(A)           AFTER REQUEST BY LENDER, BORROWER SHALL FURNISH TO LENDER WITHIN
TEN (10) DAYS A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I)
 THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE UNPAID
PRINCIPAL AMOUNT OF THE NOTE, (III) THE INTEREST RATE OF THE NOTE, (IV) THE DATE
INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (V) ANY KNOWN OFFSETS
OR DEFENSES TO THE PAYMENT OF THE DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND
BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION.

(B)           BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO
LENDER UPON REQUEST, TENANT ESTOPPEL CERTIFICATES FROM EACH COMMERCIAL TENANT
LEASING SPACE AT THE PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES
MORE FREQUENTLY THAN ONE (1) TIME IN ANY CALENDAR YEAR.

(C)           WITHIN THIRTY (30) DAYS OF REQUEST BY BORROWER, LENDER SHALL
DELIVER TO BORROWER A STATEMENT SETTING FORTH THE ITEMS DESCRIBED AT (A)(I),
(II), (III) AND (IV) OF THIS SECTION 5.1.15.


5.1.16      LOAN PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN RECEIVED
BY IT ON THE CLOSING DATE ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.1.4.


5.1.17      PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT

45


--------------------------------------------------------------------------------





EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND SHALL NOT ENTER INTO
OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR
OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE
TO, BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


5.1.18      CONFIRMATION OF REPRESENTATIONS.  BORROWER SHALL DELIVER, IN
CONNECTION WITH ANY SECURITIZATION, (A) ONE (1) OR MORE OFFICER’S CERTIFICATES
CERTIFYING AS TO THE ACCURACY (OR DISCLOSING ANY INACCURACIES, AS APPLICABLE) OF
ALL REPRESENTATIONS MADE BY BORROWER IN THE LOAN DOCUMENTS AS OF THE DATE OF THE
CLOSING OF SUCH SECURITIZATION, AND (B) CERTIFICATES OF THE RELEVANT
GOVERNMENTAL AUTHORITIES IN ALL RELEVANT JURISDICTIONS INDICATING THE GOOD
STANDING AND QUALIFICATION OF BORROWER, PRINCIPAL AND GUARANTOR AS OF THE DATE
OF THE SECURITIZATION.


5.1.19      NO JOINT ASSESSMENT. BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF THE PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (B) WHICH CONSTITUTES
REAL PROPERTY WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE
PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH
MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR
CHARGED TO SUCH REAL PROPERTY PORTION OF THE PROPERTY.


5.1.20      LEASING MATTERS. ANY LEASES WITH RESPECT TO THE PROPERTY WRITTEN
AFTER THE CLOSING DATE, FOR MORE THAN THE RELEVANT LEASING THRESHOLD SQUARE
FOOTAGE SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER, WHICH APPROVAL
MAY BE GIVEN OR WITHHELD IN THE SOLE DISCRETION OF LENDER.  LENDER SHALL APPROVE
OR DISAPPROVE ANY SUCH LEASE WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT
OF A FINAL EXECUTION DRAFT OF SUCH LEASE (INCLUDING ALL EXHIBITS, SCHEDULES,
SUPPLEMENTS, ADDENDA OR OTHER AGREEMENTS RELATING THERETO) AND A WRITTEN NOTICE
FROM BORROWER REQUESTING LENDER’S APPROVAL TO SUCH LEASE, AND SUCH LEASE SHALL
BE DEEMED APPROVED, IF LENDER DOES NOT DISAPPROVE SUCH LEASE WITHIN SAID TEN
(10) BUSINESS DAY PERIOD PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN
LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE
LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN
TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”,
PROVIDED THAT IN NO EVENT SHALL LENDER’S CONSENT BE DEEMED GIVEN WITH RESPECT TO
ANY LEASE FOR 21,000 OR MORE RENTABLE SQUARE FEET.  BORROWER SHALL FURNISH
LENDER WITH EXECUTED COPIES OF ALL LEASES.  ALL RENEWALS OF LEASES AND ALL
PROPOSED LEASES SHALL PROVIDE FOR RENTAL RATES COMPARABLE TO EXISTING LOCAL
MARKET RATES (UNLESS SUCH RENTAL RATES ARE OTHERWISE SET FORTH IN THE LEASES
EXECUTED PRIOR TO THE CLOSING DATE).  ALL PROPOSED LEASES SHALL BE ON
COMMERCIALLY REASONABLE TERMS AND SHALL NOT CONTAIN ANY TERMS WHICH WOULD
MATERIALLY IMPAIR LENDER’S RIGHTS UNDER THE LOAN DOCUMENTS.  ALL LEASES EXECUTED
AFTER THE CLOSING DATE SHALL PROVIDE THAT THEY ARE SUBORDINATE TO THE MORTGAGE
ENCUMBERING THE PROPERTY AND THAT THE TENANT THEREUNDER AGREES TO ATTORN TO
LENDER OR ANY PURCHASER AT A SALE BY FORECLOSURE OR POWER OF SALE.  BORROWER
(I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE
LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE TENANT
THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE MANNER AND
IN A MANNER NOT TO IMPAIR THE VALUE OF THE PROPERTY INVOLVED EXCEPT THAT NO
TERMINATION BY BORROWER OR ACCEPTANCE OF SURRENDER BY A TENANT OF ANY LEASE
SHALL BE PERMITTED UNLESS BY REASON OF A TENANT DEFAULT AND THEN ONLY IN A
COMMERCIALLY REASONABLE MANNER TO PRESERVE AND PROTECT THE PROPERTY; PROVIDED,
HOWEVER, THAT NO SUCH TERMINATION OR SURRENDER OF

46


--------------------------------------------------------------------------------





ANY LEASE COVERING MORE THAN THE RELEVANT LEASING THRESHOLD WILL BE PERMITTED
WITHOUT THE WRITTEN CONSENT OF LENDER WHICH CONSENT MAY BE WITHHELD IN THE
REASONABLE DISCRETION OF LENDER; (III) SHALL NOT COLLECT ANY OF THE RENTS MORE
THAN ONE (1) MONTH IN ADVANCE (OTHER THAN SECURITY DEPOSITS); (IV) SHALL NOT
EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS
(EXCEPT AS CONTEMPLATED BY THE LOAN DOCUMENTS); (V) SHALL NOT ALTER, MODIFY OR
CHANGE THE TERMS OF THE LEASES IN A MANNER INCONSISTENT WITH THE PROVISIONS OF
THE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT
MAY BE WITHHELD IN THE SOLE DISCRETION OF LENDER; AND (VI) SHALL EXECUTE AND
DELIVER AT THE REQUEST OF LENDER ALL SUCH FURTHER ASSURANCES, CONFIRMATIONS AND
ASSIGNMENTS IN CONNECTION WITH THE LEASES AS LENDER SHALL FROM TIME TO TIME
REASONABLY REQUIRE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL NOT ENTER INTO A LEASE OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  NOTWITHSTANDING THE FOREGOING,
BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, TERMINATE ANY LEASE
WHICH DEMISES LESS THAN THE RELEVANT LEASING THRESHOLD UNDER ANY OF THE
FOLLOWING CIRCUMSTANCES: (I) THE TENANT UNDER SAID LEASE IS IN DEFAULT BEYOND
ANY APPLICABLE GRACE AND CURE PERIOD, AND BORROWER HAS THE RIGHT TO TERMINATE
SUCH LEASE; (II) SUCH TERMINATION IS PERMITTED BY THE TERMS OF THE LEASE IN
QUESTION AND BORROWER HAS SECURED AN OBLIGATION FROM A THIRD PARTY TO LEASE THE
SPACE UNDER THE LEASE TO BE TERMINATED AT A RENTAL EQUAL TO OR HIGHER THAN THE
RENTAL DUE UNDER THE LEASE TO BE TERMINATED; AND (III) IF THE TENANT UNDER THE
LEASE TO BE TERMINATED, HAS EXECUTED A RIGHT UNDER SAID LEASE TO TERMINATE ITS
LEASE UPON PAYMENT OF A TERMINATION FEE TO BORROWER, AND HAS IN FACT TERMINATED
ITS LEASE AND PAID SAID FEE, BORROWER MAY ACCEPT SAID TERMINATION.  LENDER
SHALL, UPON REQUEST OF BORROWER, ENTER INTO A SUBORDINATION, NONDISTURBANCE AND
ATTORNMENT AGREEMENT (“SNDA”) WITH RESPECT TO EACH PROPOSED TENANT ENTERING INTO
A LEASE IN COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT; PROVIDED, THAT
SUCH LEASE IS (I) FOR AT LEAST 10,000 SQUARE FEET OF SPACE OF THE IMPROVEMENTS,
(II) WITH A TENANT REASONABLY APPROVED BY LENDER IN WRITING PRIOR TO BORROWER’S
EXECUTION OF ANY SUCH LEASE AND (III) ON THE STANDARD FORM OF LEASE PREVIOUSLY
APPROVED IN WRITING BY LENDER.  ANY SNDA EXECUTED BY LENDER SHALL BE IN THE FORM
ATTACHED HERETO AS EXHIBIT A AND MADE A PART HEREOF WITH SUCH COMMERCIALLY
REASONABLE CHANGES THERETO AS LENDER SHALL AGREE TO IN ITS REASONABLE
DISCRETION.


5.1.21      ALTERATIONS. SUBJECT TO THE RIGHTS OF TENANTS TO MAKE ALTERATIONS
PURSUANT TO THE TERMS OF THEIR RESPECTIVE LEASES, BORROWER SHALL OBTAIN LENDER’S
PRIOR WRITTEN CONSENT TO ANY ALTERATIONS TO ANY IMPROVEMENTS, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED EXCEPT WITH RESPECT TO ALTERATIONS
THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL CONDITION, THE
VALUE OF THE PROPERTY OR THE NET OPERATING INCOME.  NOTWITHSTANDING THE
FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH ANY
ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL
CONDITION, THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME, PROVIDED THAT
SUCH ALTERATIONS ARE MADE IN CONNECTION WITH (A) TENANT IMPROVEMENT WORK
PERFORMED PURSUANT TO THE TERMS OF ANY LEASE EXECUTED ON OR BEFORE THE CLOSING
DATE, (B) TENANT IMPROVEMENT WORK PERFORMED PURSUANT TO THE TERMS AND PROVISIONS
OF A LEASE AND NOT ADVERSELY AFFECTING ANY STRUCTURAL COMPONENT OF ANY
IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM CONTAINED IN ANY IMPROVEMENTS OR THE
EXTERIOR OF ANY BUILDING CONSTITUTING A PART OF ANY IMPROVEMENTS,
(C) ALTERATIONS PERFORMED IN CONNECTION WITH THE RESTORATION OF THE PROPERTY
AFTER THE OCCURRENCE OF A CASUALTY OR CONDEMNATION IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THIS AGREEMENT OR (D) ANY STRUCTURAL ALTERATION WHICH COSTS
LESS THAN $150,000.00 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH
CONSTITUTE SUCH ALTERATION OR ANY NON-STRUCTURAL ALTERATION WHICH COSTS LESS
THAN $300,000.00 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH

47


--------------------------------------------------------------------------------





CONSTITUTE SUCH ALTERATION.  IF THE TOTAL UNPAID AMOUNTS DUE AND PAYABLE WITH
RESPECT TO ALTERATIONS TO THE IMPROVEMENTS AT THE PROPERTY (OTHER THAN SUCH
AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) SHALL AT ANY TIME
EQUAL OR EXCEED $300,000.00 (AND SUCH AMOUNT IS NOT BEING PAID FROM ANY RESERVE
FUNDS) (THE “THRESHOLD AMOUNT”), BORROWER, UPON LENDER’S REQUEST, SHALL PROMPTLY
DELIVER TO LENDER AS SECURITY FOR THE PAYMENT OF SUCH AMOUNTS AND AS ADDITIONAL
SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY OF THE
FOLLOWING:  (A) CASH, (B) U.S. OBLIGATIONS, (C) OTHER SECURITIES HAVING A RATING
ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING AGENCIES HAVE CONFIRMED IN
WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE, WITHDRAWAL OR
QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED TO ANY SECURITIES OR ANY
CLASS THEREOF IN CONNECTION WITH ANY SECURITIZATION OR (D) A COMPLETION AND
PERFORMANCE BOND OR AN IRREVOCABLE LETTER OF CREDIT (PAYABLE ON SIGHT DRAFT
ONLY) ISSUED BY A FINANCIAL INSTITUTION HAVING A RATING BY S&P OF NOT LESS THAN
“A-1+” IF THE TERM OF SUCH BOND OR LETTER OF CREDIT IS NO LONGER THAN THREE (3)
MONTHS OR, IF SUCH TERM IS IN EXCESS OF THREE (3) MONTHS, ISSUED BY A FINANCIAL
INSTITUTION HAVING A RATING THAT IS ACCEPTABLE TO LENDER AND THAT THE APPLICABLE
RATING AGENCIES HAVE CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN
A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED TO
ANY SECURITIES OR CLASS THEREOF IN CONNECTION WITH ANY SECURITIZATION.  SUCH
SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE EXCESS OF THE TOTAL UNPAID AMOUNTS
WITH RESPECT TO ALTERATIONS TO THE IMPROVEMENTS ON THE PROPERTY (OTHER THAN SUCH
AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) OVER THE THRESHOLD
AMOUNT AND, IF CASH, U.S. OBLIGATIONS OR OTHER SECURITIES, MAY BE APPLIED FROM
TIME TO TIME, AT THE OPTION OF BORROWER OR, DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AT THE OPTION OF LENDER, TO PAY FOR SUCH ALTERATIONS.  AT THE OPTION
OF LENDER, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER MAY TERMINATE ANY OF THE ALTERATIONS AND USE THE DEPOSIT TO
RESTORE THE PROPERTY TO THE EXTENT NECESSARY TO PREVENT ANY MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE PROPERTY.


5.1.22      OPERATION OF PROPERTY.

(A)           BORROWER SHALL CAUSE THE PROPERTY TO BE OPERATED, IN ALL MATERIAL
RESPECTS, IN ACCORDANCE WITH THE PROPERTY MANAGEMENT AGREEMENT (OR REPLACEMENT
MANAGEMENT AGREEMENT) AS APPLICABLE.  IN THE EVENT THAT THE PROPERTY MANAGEMENT
AGREEMENT EXPIRES OR IS TERMINATED (WITHOUT LIMITING ANY OBLIGATION OF BORROWER
TO OBTAIN LENDER’S CONSENT TO ANY TERMINATION OR MODIFICATION OF THE PROPERTY
MANAGEMENT AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT), BORROWER SHALL PROMPTLY ENTER INTO A REPLACEMENT MANAGEMENT
AGREEMENT WITH MANAGER OR ANOTHER QUALIFYING MANAGER, AS APPLICABLE.

(B)           BORROWER SHALL:  (I) PROMPTLY PERFORM AND/OR OBSERVE, IN ALL
MATERIAL RESPECTS, ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED
AND OBSERVED BY IT UNDER THE PROPERTY MANAGEMENT AGREEMENT AND DO ALL THINGS
NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER;
(II) PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT UNDER THE PROPERTY
MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; AND (III) ENFORCE THE PERFORMANCE AND
OBSERVANCE OF ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED
AND/OR OBSERVED BY MANAGER UNDER THE PROPERTY MANAGEMENT AGREEMENT, IN A
COMMERCIALLY REASONABLE MANNER.


5.1.23      SUPPLEMENTAL MORTGAGE AFFIDAVITS. AS OF THE DATE HEREOF, BORROWER
REPRESENTS THAT IT HAS PAID OR HAS DEPOSITED WITH THE TITLE COMPANY ISSUING THE
TITLE INSURANCE

48


--------------------------------------------------------------------------------





POLICY FUNDS SUFFICIENT TO PAY ALL STATE, COUNTY AND MUNICIPAL RECORDING AND ALL
OTHER TAXES IMPOSED UPON THE EXECUTION AND RECORDATION OF THE MORTGAGE.  IF AT
ANY TIME LENDER DETERMINES, BASED ON APPLICABLE LAW, THAT LENDER IS NOT BEING
AFFORDED THE MAXIMUM AMOUNT OF SECURITY AVAILABLE FROM THE PROPERTY AS A DIRECT
OR INDIRECT RESULT OF APPLICABLE TAXES NOT HAVING BEEN PAID WITH RESPECT TO THE
PROPERTY, BORROWER AGREES THAT BORROWER WILL EXECUTE, ACKNOWLEDGE AND DELIVER TO
LENDER, WITHIN FIFTEEN (15) DAYS OF LENDER’S REQUEST, SUPPLEMENTAL AFFIDAVITS
INCREASING THE AMOUNT OF THE DEBT ATTRIBUTABLE TO THE PROPERTY FOR WHICH ALL
APPLICABLE TAXES HAVE BEEN PAID TO AN AMOUNT DETERMINED BY LENDER TO BE EQUAL TO
THE LESSER OF (A) THE GREATER OF THE FAIR MARKET VALUE OF THE PROPERTY (I) AS OF
THE DATE HEREOF AND (II) AS OF THE DATE SUCH SUPPLEMENTAL AFFIDAVITS ARE TO BE
DELIVERED TO LENDER, AND (B) THE AMOUNT OF THE DEBT ATTRIBUTABLE TO THE
PROPERTY, AND BORROWER SHALL, ON DEMAND, PAY ANY ADDITIONAL TAXES.


5.1.24      EMBARGOED PERSON.  BORROWER COVENANTS AND AGGRESS (A) THAT IT HAS
PERFORMED AND SHALL PERFORM REASONABLE DUE DILIGENCE TO ENSURE THAT  AT ALL
TIMES THROUGHOUT THE TERM OF THE LOAN, INCLUDING AFTER GIVING EFFECT TO ANY
TRANSFERS BY BORROWER TO ANY AFFILIATES OF BORROWER PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, (I) NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER CONSTITUTE
PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON,
ENTITY OR GOVERNMENT NAMED ON THE OFAC LIST, SUBJECT TO TRADE RESTRICTIONS UNDER
U.S. LAW, INCLUDING, BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC
POWERS ACT, 50 U.S.C. §§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C.
APP. 1 ET SEQ., THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, U.S. PUBLIC LAW
107-56 AND ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE
RESULT THAT THE INVESTMENT IN BORROWER, PRINCIPAL OR GUARANTOR, AS APPLICABLE
(WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN MADE BY THE
LENDER IS IN VIOLATION OF LAW (“EMBARGOED PERSON”), (II) NO EMBARGOED PERSON HAS
ANY INTEREST OF ANY NATURE WHATSOEVER IN BORROWER WITH THE RESULT THAT THE
INVESTMENT IN BORROWER (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR
THE LOAN IS IN VIOLATION OF LAW, (III) NONE OF THE FUNDS OF BORROWER HAVE BEEN
DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN
BORROWER (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS
IN VIOLATION OF LAW, (IV) BORROWER, PRINCIPAL AND GUARANTOR ARE IN FULL
COMPLIANCE WITH ALL APPLICABLE ORDERS, RULES, REGULATIONS AND RECOMMENDATIONS OF
THE OFFICE OF FOREIGN ASSET CONTROL OF THE U.S. DEPARTMENT OF TREASURY (“OFAC”),
AND (V) NO PROCEEDS OF THE LOAN WILL BE USED TO FUND ANY OPERATIONS IN, FINANCE
ANY INVESTMENTS OR ACTIVITIES IN OR MAKE ANY PAYMENTS TO, EMBARGOED PERSON; 
(B)  THAT IN THE EVENT BORROWER RECEIVES ANY NOTICE THAT BORROWER, PRINCIPAL OR
GUARANTOR (OR ANY OF THEIR RESPECTIVE BENEFICIAL OWNERS, AFFILIATES OR
PARTICIPANTS) BECOME LISTED ON THE OFAC LIST, ANNEX OR ANY OTHER LIST
PROMULGATED UNDER THE PATRIOT ACT OR IS INDICTED, ARRAIGNED, OR CUSTODIALLY
DETAINED ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY
LAUNDERING, BORROWER SHALL IMMEDIATELY NOTIFY LENDER.  IT SHALL BE AN EVENT OF
DEFAULT HEREUNDER IF BORROWER, GUARANTOR, ANY PRINCIPAL OR ANY AFFILIATE OF
BORROWER THAT IS A PARTY TO ANY LOAN DOCUMENT BECOMES LISTED ON ANY LIST
PROMULGATED UNDER THE PATRIOT ACT OR IS INDICTED, ARRAIGNED OR CUSTODIALLY
DETAINED ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY
LAUNDERING.


SECTION 5.2             NEGATIVE COVENANTS.  FROM THE CLOSING DATE UNTIL PAYMENT
AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS
OR THE EARLIER RELEASE OF THE LIEN OF THE MORTGAGE IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND THE OTHER

49


--------------------------------------------------------------------------------





LOAN DOCUMENTS, BORROWER COVENANTS AND AGREES WITH LENDER THAT IT WILL NOT DO,
DIRECTLY OR INDIRECTLY, ANY OF THE FOLLOWING:


5.2.1        OPERATION OF PROPERTY.  BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR
WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD):
(I) SURRENDER, TERMINATE OR CANCEL THE PROPERTY MANAGEMENT AGREEMENT; PROVIDED,
THAT BORROWER MAY, WITHOUT LENDER’S CONSENT, REPLACE THE MANAGER SO LONG AS THE
REPLACEMENT MANAGER IS A QUALIFYING MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT
AGREEMENT; (II) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF THE PROPERTY
MANAGEMENT AGREEMENT; (III) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF
ANY CHARGES UNDER THE PROPERTY MANAGEMENT AGREEMENT; OR (IV) OTHERWISE MODIFY,
CHANGE, SUPPLEMENT, ALTER OR AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND
REMEDIES UNDER, THE PROPERTY MANAGEMENT AGREEMENT IN ANY MATERIAL RESPECT. 
LENDER AGREES THAT ITS CONSENT PURSUANT TO THIS SECTION 5.2.1(A) WILL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED PROVIDED THAT IN CONNECTION WITH
ANY REPLACEMENT OF THE MANAGER THE PERSON CHOSEN BY BORROWER AS THE REPLACEMENT
MANAGER IS A QUALIFYING MANAGER, AND FURTHER AGREES THAT ANY SUCH WRITTEN
REQUEST FOR CONSENT THAT INCLUDES EVIDENCE THAT THE REPLACEMENT MANAGER IS A
QUALIFYING MANAGER, SHALL BE APPROVED OR DISAPPROVED WITHIN TEN (10) BUSINESS
DAYS OF LENDER’S RECEIPT, PROVIDED SUCH WRITTEN REQUEST FROM BORROWER SHALL
CONSPICUOUSLY STATE, IN LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.2.1 OF THE
LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF LENDER’S
RECEIPT OF THIS WRITTEN NOTICE”.  IF LENDER FAILS TO DISAPPROVE ANY SUCH MATTER
WITHIN SUCH PERIOD, BORROWER SHALL PROVIDE A SECOND WRITTEN NOTICE REQUESTING
APPROVAL, WHICH WRITTEN NOTICE SHALL CONSPICUOUSLY STATE, IN LARGE BOLD TYPE,
THAT “PURSUANT TO SECTION 5.2.1 OF THE LOAN AGREEMENT, THE MATTER DESCRIBED
HEREIN SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY
WITHIN FIVE (5) BUSINESS DAYS OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. 
THEREAFTER, IF LENDER DOES NOT DISAPPROVE SUCH MATTER WITHIN SAID FIVE (5)
BUSINESS DAY PERIOD SUCH MATTER SHALL BE DEEMED APPROVED.


5.2.2        LIENS.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PORTION OF THE
PROPERTY OR PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT:

(I)          PERMITTED ENCUMBRANCES;

(II)         LIENS CREATED BY OR PERMITTED PURSUANT TO THE LOAN DOCUMENTS; AND

(III)        LIENS FOR TAXES OR OTHER CHARGES NOT YET DELINQUENT (OR THAT
BORROWER IS CONTESTING IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF).


5.2.3        DISSOLUTION.  BORROWER SHALL NOT (A) ENGAGE IN ANY DISSOLUTION,
LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER BUSINESS ENTITY,
(B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE OWNERSHIP AND OPERATION
OF THE PROPERTY, (C) TRANSFER, LEASE OR SELL, IN ONE TRANSACTION OR ANY
COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF BORROWER EXCEPT TO THE EXTENT PERMITTED BY THE LOAN
DOCUMENTS, (D) MODIFY, AMEND, WAIVE OR TERMINATE ITS ORGANIZATIONAL DOCUMENTS OR
ITS QUALIFICATION AND GOOD STANDING IN ANY JURISDICTION IN WHICH IT IS ORGANIZED
OR THE PROPERTY IS LOCATED OR (E) CAUSE THE

50


--------------------------------------------------------------------------------





PRINCIPAL TO (I) DISSOLVE, WIND UP OR LIQUIDATE OR TAKE ANY ACTION, OR OMIT TO
TAKE AN ACTION, AS A RESULT OF WHICH THE PRINCIPAL WOULD BE DISSOLVED, WOUND UP
OR LIQUIDATED IN WHOLE OR IN PART, OR (II) AMEND, MODIFY, WAIVE OR TERMINATE THE
CERTIFICATE OF FORMATION OR OPERATING AGREEMENT OF THE PRINCIPAL, IN EACH CASE,
WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER OR LENDER’S DESIGNEE.


5.2.4        CHANGE IN BUSINESS.  BORROWER SHALL NOT ENTER INTO ANY LINE OF
BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTY, OR MAKE ANY
MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR
OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE
OF ITS PRESENT BUSINESS.  NOTHING CONTAINED IN THIS SECTION 5.2.4 IS INTENDED TO
EXPAND THE RIGHTS OF BORROWER CONTAINED IN SECTION 5.2.10(D) HEREOF.


5.2.5        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR OTHERWISE FORGIVE
OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN ACCORDANCE
HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION AND
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


5.2.6        ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER ANY
EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF THE
PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING
USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR
REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


5.2.7        INTENTIONALLY OMITTED.


5.2.8        INTENTIONALLY OMITTED.


5.2.9        ERISA.

(A)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

(B)           DURING THE TERM OF THE LOAN OR ANY OBLIGATION OR RIGHT HEREUNDER,
BORROWER  SHALL NOT BE A PLAN AND NONE OF THE ASSETS OF BORROWER SHALL
CONSTITUTE OF A PLAN WITHIN THE MEANING OF SECTION 29C.F.R. §2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA.  BORROWER FURTHER COVENANTS AND AGREES TO
DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME
THROUGHOUT THE TERM OF THE LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION,
THAT (I) BORROWER IS NOT A PLAN, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF
SECTION 3(32) OF ERISA; (II) BORROWER IS NOT SUBJECT TO ANY STATE STATUTE
REGULATING INVESTMENTS OF, OR FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS; AND (III) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS
TRUE:

(I)          EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

51


--------------------------------------------------------------------------------


(II)                           NONE OF THE ASSETS OF THE BORROWER ARE, WITH THE
APPLICATION OF 29 C.F.R. §2510.3 101, AS MODIFIED BY SECTION 3(42) OF ERISA,
REGARDED AS ASSETS OF ANY PLAN; OR

(III)                        BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A
“REAL ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C)
OR (E).

(C)                                  “PLAN” SHALL MEAN AN EMPLOYEE BENEFIT PLAN
(AS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT TO TITLE I OF ERISA OR A PLAN OR
ANOTHER ARRANGEMENT (WITHIN THE MEANING OF SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THE RELATED TREASURY DEPARTMENT REGULATIONS,
INCLUDING TEMPORARY REGULATIONS), SUBJECT TO SECTION 4975 OF THE CODE.


5.2.10                  TRANSFERS.

(A)                                  BORROWER ACKNOWLEDGES THAT LENDER HAS
EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWER AND ITS STOCKHOLDERS, GENERAL
PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN, AND WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE
DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS.  BORROWER ACKNOWLEDGES THAT
LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS TO
ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT OR THE
PERFORMANCE OF THE OTHER OBLIGATIONS, LENDER CAN RECOVER THE DEBT BY A SALE OF
THE PROPERTY.

(B)                                 WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
AND EXCEPT TO THE EXTENT OTHERWISE SET FORTH IN THIS SECTION 5.2.10, BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED PARTY DO ANY OF THE FOLLOWING
(COLLECTIVELY, A “TRANSFER”): (I) SELL, CONVEY, MORTGAGE, GRANT, BARGAIN,
ENCUMBER, PLEDGE, ASSIGN, GRANT OPTIONS WITH RESPECT TO, OR OTHERWISE TRANSFER
OR DISPOSE OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY
OPERATION OF LAW OR OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION OR OF
RECORD) THE PROPERTY OR ANY PART THEREOF OR ANY LEGAL OR BENEFICIAL INTEREST
THEREIN OR (II) PERMIT A SALE OR PLEDGE OF AN INTEREST IN ANY RESTRICTED PARTY,
OTHER THAN PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.20.

(C)                                  A TRANSFER SHALL INCLUDE, BUT NOT BE
LIMITED TO, (I) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO SELL
THE PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) AN
AGREEMENT BY BORROWER LEASING ALL OR A SUBSTANTIAL PART OF THE PROPERTY FOR
OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT THEREUNDER OR A SALE, ASSIGNMENT
OR OTHER TRANSFER OF, OR THE GRANT OF A SECURITY INTEREST IN, BORROWER’S RIGHT,
TITLE AND INTEREST IN AND TO ANY LEASES OR ANY RENTS; (III) IF A RESTRICTED
PARTY IS A CORPORATION, ANY MERGER, CONSOLIDATION OR SALE OR PLEDGE OF SUCH
CORPORATION’S STOCK OR THE CREATION OR ISSUANCE OF NEW STOCK; (IV) IF A
RESTRICTED PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY
MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A
GENERAL PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL
PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH PARTNERSHIP INTEREST, OR THE
SALE OR PLEDGE OF LIMITED PARTNERSHIP INTERESTS OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH LIMITED PARTNERSHIP INTEREST OR THE CREATION OR ISSUANCE OF NEW
LIMITED PARTNERSHIP INTERESTS; (V) IF A RESTRICTED PARTY IS A LIMITED LIABILITY
COMPANY, ANY MERGER OR CONSOLIDATION OR THE CHANGE,

52


--------------------------------------------------------------------------------




REMOVAL, RESIGNATION OR ADDITION OF A MANAGING MEMBER OR NON-MEMBER MANAGER (OR
IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE OR PLEDGE OF THE MEMBERSHIP
INTEREST OF A MANAGING MEMBER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR ANY
PROFITS OR PROCEEDS RELATING TO SUCH MEMBERSHIP INTEREST, OR THE SALE OR PLEDGE
OF NON-MANAGING MEMBERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW
NON-MANAGING MEMBERSHIP INTERESTS; (VI) IF A RESTRICTED PARTY IS A TRUST OR
NOMINEE TRUST, ANY MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL OR
BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW
LEGAL OR BENEFICIAL INTERESTS; OR (VII) THE REMOVAL OR THE RESIGNATION OF THE
MANAGING AGENT (INCLUDING, WITHOUT LIMITATION, AN AFFILIATED MANAGER) OTHER THAN
IN ACCORDANCE WITH SECTION 5.1.22 HEREOF.

(D)                                 NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5.2.10, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH (I)
ONE OR A SERIES OF TRANSFERS, OF UP TO FORTY-NINE PERCENT (49%) OF THE STOCK IN
A RESTRICTED PARTY, THE LIMITED PARTNERSHIP INTERESTS OR NON-MANAGING MEMBERSHIP
INTERESTS (AS THE CASE MAY BE) IN A RESTRICTED PARTY (II) ANY TRANSFER TO
BEHRINGER HARVARD FUNDS OR AN AFFILIATE OF BEHRINGER HARVARD FUNDS (III) ANY
TRANSFER OF AN EQUITY INTEREST IN BEHRINGER HARVARD FUNDS OR ANY AFFILIATE
THEREOF OR THE ISSUANCE OF ADDITIONAL EQUITY INTERESTS IN BEHRINGER HOLDINGS OR
ANY AFFILIATE THEREOF OR (IV) ANY TRANSFER OF A DIRECT OR INDIRECT EQUITY
INTEREST IN BORROWER TO A NEWLY FORMED ENTITY FORMED TO BE THE MEZZANINE
BORROWER PURSUANT TO SECTION 5.2.10(H) BELOW; PROVIDED, HOWEVER, NO SUCH
TRANSFER SHALL RESULT IN THE CHANGE OF CONTROL IN BORROWER, GUARANTOR OR
MANAGER.  IF AFTER GIVING EFFECT TO ANY SUCH TRANSFER, MORE THAN FORTY-NINE
PERCENT (49%) IN THE AGGREGATE OF DIRECT OR INDIRECT INTERESTS IN A RESTRICTED
PARTY ARE OWNED BY ANY PERSON AND ITS AFFILIATES THAT OWNED LESS THAN FORTY-NINE
PERCENT (49%) DIRECT OR INDIRECT INTEREST IN SUCH RESTRICTED PARTY AS OF THE
CLOSING DATE, BORROWER SHALL, NO LESS THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE OF ANY SUCH TRANSFER, DELIVER TO LENDER AN ADDITIONAL INSOLVENCY
OPINION ACCEPTABLE TO LENDER AND THE RATING AGENCIES.  IN ADDITION, AS A
CONDITION TO ANY TRANSFER PURSUANT TO THIS SECTION 5.2.10(D), AT ALL TIMES,
GUARANTOR MUST CONTINUE TO CONTROL BORROWER AND OWN, DIRECTLY OR INDIRECTLY, AT
LEAST A 51% LEGAL AND BENEFICIAL INTEREST IN BORROWER.

(E)                                  NO CONSENT TO ANY ASSUMPTION OF THE LOAN
SHALL OCCUR ON OR BEFORE THE FIRST (1ST) ANNIVERSARY OF THE FIRST (1ST) PAYMENT
DATE. THEREAFTER, LENDER’S CONSENT TO TRANSFERS OF THE PROPERTY SHALL NOT BE
UNREASONABLY WITHHELD PROVIDED THAT LENDER RECEIVES SIXTY (60) DAYS PRIOR
WRITTEN NOTICE OF SUCH TRANSFER AND NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND FURTHER PROVIDED THAT THE FOLLOWING ADDITIONAL REQUIREMENTS ARE
SATISFIED:

(I)                              BORROWER SHALL PAY LENDER A TRANSFER FEE EQUAL
TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN AT THE TIME OF THE FIRST SUCH TRANSFER AND A TRANSFER FEE EQUAL TO
ONE-HALF OF ONE PERCENT (0.5%) OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
AT THE TIME OF EACH SUBSEQUENT TRANSFER (PROVIDED THAT NO TRANSFER FEE SHALL BE
PAYABLE IN CONNECTION WITH ANY TRANSFER TO BEHRINGER HARVARD FUNDS OR AN
AFFILIATE OF BEHRINGER HARVARD FUNDS);

(II)                           BORROWER SHALL PAY ANY AND ALL REASONABLE
OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH SUCH TRANSFER (INCLUDING,
WITHOUT LIMITATION, LENDER’S COUNSEL FEES AND DISBURSEMENTS AND ALL RECORDING
FEES, TITLE INSURANCE PREMIUMS AND MORTGAGE AND INTANGIBLE TAXES AND THE FEES
AND EXPENSES OF THE RATING AGENCIES PURSUANT TO CLAUSE (X) BELOW);

53


--------------------------------------------------------------------------------




(III)                        THE PROPOSED TRANSFEREE (THE “TRANSFEREE”) OR
TRANSFEREE’S PRINCIPALS MUST HAVE DEMONSTRATED EXPERTISE IN OWNING AND OPERATING
PROPERTIES SIMILAR IN LOCATION, SIZE, CLASS AND OPERATION TO THE PROPERTY, WHICH
EXPERTISE SHALL BE REASONABLY DETERMINED BY LENDER;

(IV)                       TRANSFEREE AND TRANSFEREE’S PRINCIPALS SHALL, AS OF
THE DATE OF SUCH TRANSFER, HAVE AN AGGREGATE NET WORTH AND LIQUIDITY REASONABLY
ACCEPTABLE TO LENDER;

(V)                          TRANSFEREE, TRANSFEREE’S PRINCIPALS AND ALL OTHER
ENTITIES WHICH MAY BE OWNED OR CONTROLLED DIRECTLY OR INDIRECTLY BY TRANSFEREE’S
PRINCIPALS (“RELATED ENTITIES”) MUST NOT HAVE BEEN PARTY TO ANY BANKRUPTCY
PROCEEDINGS, VOLUNTARY OR INVOLUNTARY, MADE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR TAKEN ADVANTAGE OF ANY INSOLVENCY ACT, OR ANY ACT FOR THE BENEFIT
OF DEBTORS WITHIN SEVEN (7) YEARS PRIOR TO THE DATE OF THE PROPOSED TRANSFER;

(VI)                       TRANSFEREE SHALL ASSUME ALL OF THE OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS IN A MANNER SATISFACTORY TO LENDER IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITATION, BY ENTERING INTO AN ASSUMPTION
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER;

(VII)                    THERE SHALL BE NO MATERIAL LITIGATION OR REGULATORY
ACTION PENDING OR THREATENED AGAINST TRANSFEREE, TRANSFEREE’S PRINCIPALS OR
RELATED ENTITIES WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER;

(VIII)                 TRANSFEREE, TRANSFEREE’S PRINCIPALS AND RELATED ENTITIES
SHALL NOT HAVE DEFAULTED UNDER ITS OR THEIR OBLIGATIONS WITH RESPECT TO ANY
OTHER INDEBTEDNESS IN A MANNER WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER;

(IX)                         TRANSFEREE AND TRANSFEREE’S PRINCIPALS MUST BE ABLE
TO SATISFY ALL THE REPRESENTATIONS AND COVENANTS SET FORTH IN SECTIONS 4.1.30
AND 5.2.9 OF THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL OTHERWISE
OCCUR AS A RESULT OF SUCH TRANSFER, AND TRANSFEREE AND TRANSFEREE’S PRINCIPALS
SHALL DELIVER (A) ALL ORGANIZATIONAL DOCUMENTATION REASONABLY REQUESTED BY
LENDER, WHICH SHALL BE REASONABLY SATISFACTORY TO LENDER AND (B) ALL
CERTIFICATES, AGREEMENTS AND COVENANTS REASONABLY REQUIRED BY LENDER;

(X)                            TRANSFEREE SHALL BE APPROVED BY THE RATING
AGENCIES SELECTED BY LENDER, WHICH APPROVAL, IF REQUIRED BY LENDER, SHALL TAKE
THE FORM OF A CONFIRMATION IN WRITING FROM SUCH RATING AGENCIES TO THE EFFECT
THAT SUCH TRANSFER WILL NOT RESULT IN A REQUALIFICATION, REDUCTION, DOWNGRADE OR
WITHDRAWAL OF THE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH ASSUMPTION OR
TRANSFER FOR THE SECURITIES OR ANY CLASS THEREOF ISSUED IN CONNECTION WITH A
SECURITIZATION WHICH ARE THEN OUTSTANDING;

(XI)                         BORROWER OR TRANSFEREE, AT ITS SOLE COST AND
EXPENSE, SHALL DELIVER TO LENDER AN ADDITIONAL INSOLVENCY OPINION REFLECTING
SUCH TRANSFER SATISFACTORY IN FORM AND SUBSTANCE TO LENDER;

54


--------------------------------------------------------------------------------




(XII)                      PRIOR TO ANY RELEASE OF GUARANTOR, ONE (1) OR MORE
SUBSTITUTE GUARANTORS REASONABLY ACCEPTABLE TO LENDER SHALL HAVE ASSUMED ALL OF
THE LIABILITIES AND OBLIGATIONS OF GUARANTOR UNDER THE GUARANTY AND
ENVIRONMENTAL INDEMNITY EXECUTED BY GUARANTOR OR EXECUTE A REPLACEMENT GUARANTY,
ENVIRONMENTAL INDEMNITY REASONABLY SATISFACTORY TO LENDER;

(XIII)                   BORROWER OR TRANSFEREE SHALL DELIVER, AT ITS SOLE COST
AND EXPENSE, AN ENDORSEMENT TO THE TITLE INSURANCE POLICY, AS MODIFIED BY THE
ASSUMPTION AGREEMENT, AS A VALID FIRST LIEN ON THE PROPERTY AND NAMING THE
TRANSFEREE AS OWNER OF THE PROPERTY, WHICH ENDORSEMENT SHALL INSURE THAT, AS OF
THE DATE OF THE RECORDING OF THE ASSUMPTION AGREEMENT, THE PROPERTY SHALL NOT BE
SUBJECT TO ANY ADDITIONAL EXCEPTIONS OR LIENS OTHER THAN THOSE CONTAINED IN THE
TITLE POLICY ISSUED ON THE DATE HEREOF AND OTHER PERMITTED ENCUMBRANCES; AND

(XIV)                  THE PROPERTY SHALL BE MANAGED BY A QUALIFYING MANAGER
PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT.

Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer.  The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.

(f)                                    Borrower, without the consent of Lender,
may grant easements, restrictions, covenants, reservations and rights of way in
the ordinary course of business for water and sewer lines, telephone and
telegraph lines, electric lines and other utilities or for other similar
purposes, provided that no transfer, conveyance or encumbrance shall materially
impair the utility and operation of the Property or materially adversely affect
the value of the Property or the Net Operating Income of the Property.  If
Borrower shall receive any consideration in connection with any of said
described transfers or conveyances, Borrower shall have the right to use any
such proceeds in connection with any alterations performed in connection
therewith, or required thereby.  In connection with any transfer, conveyance or
encumbrance permitted above, the Lender shall execute and deliver any instrument
reasonably necessary or appropriate to evidence its consent to said action or to
subordinate the Lien of the related Mortgage to such easements, restrictions,
covenants, reservations and rights of way or other similar grants upon receipt
by the Lender of: (A) a copy of the instrument of transfer; and (B) an Officer’s
Certificate stating with respect to any transfer described above, that such
transfer does not materially impair the utility and operation of the Property or
materially reduce the value of the Property or the Net Operating Income of the
Property.

(G)                                 LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE
ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER
IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE UPON BORROWER’S
TRANSFER WITHOUT LENDER’S CONSENT.  THIS PROVISION SHALL APPLY TO EVERY TRANSFER
REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED
TO ANY PREVIOUS TRANSFER.

55


--------------------------------------------------------------------------------




(H)                                 NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5.2.10, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH
TRANSFERS IN THE NATURE OF A PLEDGE BY A MEZZANINE BORROWER (AS DEFINED BELOW)
OF ITS DIRECT AND/OR INDIRECT EQUITY INTEREST IN BORROWER (BUT NOT OF ANY DIRECT
INTEREST IN THE PROPERTY) TO A PERMITTED MEZZANINE LENDER (DEFINED BELOW) AS
SECURITY FOR A LOAN TO SUCH MEZZANINE BORROWER (A “MEZZANINE LOAN”) PROVIDED
THAT THE FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:

(I)                              NO EVENT OF DEFAULT SHALL THEN EXIST;

(II)                           LENDER SHALL HAVE RECEIVED AT LEAST THIRTY (30)
AND NO MORE THAN SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF THE PROPOSED MEZZANINE
LOAN;

(III)                        THE AGGREGATE AMOUNT OF THE LOAN AND THE MEZZANINE
LOAN (AS OF THE EFFECTIVE DATE OF THE MEZZANINE LOAN) SHALL NOT EXCEED
EIGHTY-FIVE PERCENT (85%) OF THE FAIR MARKET VALUE OF THE PROPERTY AS DETERMINED
BY AN INDEPENDENT MAI APPRAISAL DATED NOT MORE THAN NINETY (90) DAYS PRIOR TO
THE EFFECTIVE DATE OF THE MEZZANINE LOAN AND OTHERWISE ACCEPTABLE TO LENDER;

(IV)                       THE AGGREGATE DEBT SERVICE COVERAGE RATIO OF THE LOAN
AND SUCH MEZZANINE LOAN IS AT LEAST 1.20 TO 1.0;

(V)                          BORROWER SHALL NOT BE OBLIGATED TO REPAY THE
MEZZANINE LOAN NOR INCUR ANY OBLIGATION OR LIABILITY TO THE PERMITTED MEZZANINE
LENDER OR ANY OTHER PERSON WITH RESPECT TO THE MEZZANINE LOAN, AND THE TERMS AND
CONDITIONS OF THE MEZZANINE LOAN, THE COLLATERAL PLEDGED AS SECURITY THEREFOR,
AND THE DOCUMENTS EVIDENCING THE MEZZANINE LOAN, SHALL BE SATISFACTORY TO
LENDER;

(VI)                       A NEW SINGLE PURPOSE ENTITY SHALL HAVE BEEN FORMED
THAT WILL DIRECTLY OR INDIRECTLY OWN 100% OF THE EQUITY INTERESTS IN BORROWER
AND PRINCIPAL (THE “MEZZANINE BORROWER”), THE ORGANIZATIONAL DOCUMENTS OF
BORROWER, SUCH MEZZANINE BORROWER, AND THEIR RESPECTIVE CONSTITUENT OWNERS SHALL
BE SATISFACTORY TO LENDER, AND BORROWER AND SUCH MEZZANINE BORROWER SHALL
OTHERWISE SATISFY ALL APPLICABLE RATING AGENCY CRITERIA FOR SINGLE-PURPOSE
ENTITIES, BANKRUPTCY REMOTENESS, AND MEZZANINE BORROWERS;

(VII)                    THE PERMITTED MEZZANINE LENDER SHALL HAVE EXECUTED AND
DELIVERED TO LENDER AN INTERCREDITOR AGREEMENT ACCEPTABLE TO LENDER IN ITS SOLE
AND ABSOLUTE DISCRETION, PROVIDED THAT LENDER’S APPROVAL OF SUCH INTERCREDITOR
AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED SO LONG AS
IT IS SUBSTANTIALLY SIMILAR TO THE FORM OF INTERCREDITOR AGREEMENT ATTACHED AS
APPENDIX VI TO THE STANDARD & POOR’S U.S. CMBS LEGAL AND STRUCTURAL FINANCE
CRITERIA PUBLISHED MAY 1, 2003 OR ANY OTHER FORM SUBSEQUENTLY APPROVED BY
STANDARD & POOR’S IN WRITING;

(VIII)                 BORROWER, PRINCIPAL AND GUARANTOR SHALL HAVE EXECUTED
SUCH ADDITIONAL LOAN DOCUMENTS AND SUCH AMENDMENTS TO AND REAFFIRMATIONS OF THE
EXISTING LOAN DOCUMENTS AS LENDER MAY REQUIRE, INCLUDING ENTERING INTO A CASH
MANAGEMENT ARRANGEMENT WITH LENDER (OR MODIFYING ANY EXISTING CASH

56


--------------------------------------------------------------------------------




MANAGEMENT REQUIREMENT) TO PROVIDE FOR, AMONG OTHER THINGS, THE PAYMENT OF
LENDER-APPROVED OPERATING EXPENSES AND CAPITAL EXPENSES PRIOR TO THE PAYMENT OF
DEBT SERVICE ON THE MEZZANINE LOAN;

(IX)                         THE LENDER UNDER THE MEZZANINE LOAN SHALL BE EITHER
(A) ANY PERSON OR ENTITY SATISFYING THE DEFINITION OF “QUALIFIED TRANSFEREE”
UNDER CLAUSE (II) OF THE DEFINITION OF “QUALIFIED TRANSFEREE” SET FORTH IN THE
FORM INTERCREDITOR AGREEMENT ATTACHED AS APPENDIX VI TO THE STANDARD & POOR’S
U.S. CMBS LEGAL AND STRUCTURAL FINANCE CRITERIA PUBLISHED MAY 1, 2003, BASED ON
THE DEFAULT VALUES FOR MINIMUM TOTAL ASSETS AND CAPITAL/STATUTORY SURPLUS OR
SHAREHOLDERS’ EQUITY INCLUDED IN THE DEFINITION OF “ELIGIBILITY REQUIREMENTS” IN
SUCH PUBLICATION OR (B) A THIRD-PARTY INSTITUTIONAL LENDER, THAT IN ANY SUCH
CASE IS ACCEPTABLE TO LENDER (EITHER OF THE FOREGOING, A “PERMITTED MEZZANINE
LENDER”), PROVIDED THAT IN NO EVENT SHALL THE LENDER UNDER THE MEZZANINE LOAN BE
AN AFFILIATE OF BORROWER; AND

(X)                            BORROWER SHALL HAVE PAID OR REIMBURSED LENDER FOR
ALL OF ITS COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED IN CONNECTION WITH THE FOREGOING.


VI.                                 INSURANCE; CASUALTY; CONDEMNATION


SECTION 6.1                                      INSURANCE.

(A)                                  BORROWER SHALL OBTAIN AND MAINTAIN, OR
CAUSE TO BE MAINTAINED, INSURANCE FOR BORROWER AND THE PROPERTY PROVIDING AT
LEAST THE FOLLOWING COVERAGES:

(I)                              COMPREHENSIVE ALL RISK INSURANCE (“SPECIAL
FORM”) INCLUDING, BUT NOT LIMITED TO, LOSS CAUSED BY ANY TYPE OF WINDSTORM OR
HAIL ON THE IMPROVEMENTS AND THE PERSONAL PROPERTY, (A) IN AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF
THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C)
PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000) FOR ALL SUCH INSURANCE COVERAGE EXCLUDING WINDSTORM AND EARTHQUAKE
AND (D)  CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT
IF ANY OF THE IMPROVEMENTS OR THE USE OF THE PROPERTY SHALL AT ANY TIME
CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES.  IN ADDITION, BORROWER SHALL
OBTAIN:  (Y) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME IN
THE FUTURE LOCATED IN A “SPECIAL FLOOD HAZARD AREA,” AS DESIGNATED BY THE
FEDERAL EMERGENCY MANAGEMENT AGENCY OR SUCH OTHER APPLICABLE FEDERAL AGENCY,
FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE MAXIMUM AMOUNT AVAILABLE UNDER
THE NATIONAL FLOOD INSURANCE PROGRAM AND IN ADDITION TO THE MAXIMUM AVAILABLE
UNDER THE NATIONAL FLOOD PROGRAM, ANY EXCESS LIMITS AS DETERMINED BY LENDER IN
ITS SOLE AND ABSOLUTE DISCRETION; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER IN THE EVENT THE PROPERTY IS LOCATED
IN AN AREA WITH A HIGH

57


--------------------------------------------------------------------------------




DEGREE OF SEISMIC ACTIVITY, WITH A PROBABLE MAXIMUM LOSS EXCEEDING TWENTY
PERCENT (20%), PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES (Y) AND (Z)
HEREOF SHALL BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK INSURANCE
POLICY REQUIRED UNDER THIS SUBSECTION (I).

(II)                           BUSINESS INCOME INSURANCE (A) WITH LOSS PAYABLE
TO LENDER; (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE
PROVIDED FOR IN SUBSECTION (I) ABOVE; (C) IN AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF THE PROJECTED GROSS REVENUES FROM THE OPERATION OF THE
PROPERTY (AS REDUCED TO REFLECT EXPENSES NOT INCURRED DURING A PERIOD OF
RESTORATION) FOR A PERIOD OF AT LEAST EIGHTEEN (18) MONTHS AFTER THE DATE OF THE
CASUALTY; AND (D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH
PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL PROPERTY
HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL SUCH
INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE
EXPIRATION OF EIGHTEEN (18) MONTHS FROM THE DATE THAT THE PROPERTY IS REPAIRED
OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND
NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.  THE
AMOUNT OF SUCH BUSINESS INCOME INSURANCE SHALL BE DETERMINED PRIOR TO THE
CLOSING DATE AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S
REASONABLE ESTIMATE OF THE GROSS INCOME FROM THE PROPERTY FOR THE SUCCEEDING
EIGHTEEN (18) MONTH PERIOD.  ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS
SUBSECTION SHALL BE HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS
SECURED BY THE LOAN DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND
UNDER THE NOTE; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID
OUT OF THE PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

(III)                        AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION,
REPAIRS OR ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY
IF THE PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT
OR PROTECTIVE LIABILITY INSURANCE, OTHERWISE KNOWN AS OWNER CONTRACTOR’S
PROTECTIVE LIABILITY, COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR
PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE POLICY;
AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A
SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2)
AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE, (3)
INCLUDING PERMISSION TO OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT
ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

(IV)                       COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF
APPLICABLE, IN AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS
CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION (I) ABOVE;

(V)                          COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST
CLAIMS FOR PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING
UPON, IN OR ABOUT THE

58


--------------------------------------------------------------------------------




PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM WITH A
COMBINED LIMIT OF NOT LESS THAN TWO MILLION AND 00/100 DOLLARS ($2,000,000.00)
IN THE AGGREGATE AND ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) PER
OCCURRENCE; (B) TO CONTINUE AT NOT LESS THAN THE AFORESAID LIMIT UNTIL REQUIRED
TO BE CHANGED BY LENDER IN WRITING BY REASON OF CHANGED ECONOMIC CONDITIONS
MAKING SUCH PROTECTION INADEQUATE AND (C) TO COVER AT LEAST THE FOLLOWING
HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED OPERATIONS ON
AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET CONTRACTUAL
LIABILITY FOR ALL WRITTEN CONTRACTS AND (5) CONTRACTUAL LIABILITY COVERING THE
INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE EXTENT THE SAME IS
AVAILABLE;

(VI)                       AUTOMOBILE LIABILITY COVERAGE FOR ALL OWNED AND
NON-OWNED VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM
LIMITS PER OCCURRENCE OF ONE MILLION DOLLARS AND 00/100 DOLLARS ($1,000,000.00);

(VII)                    WORKER’S COMPENSATION AND EMPLOYEE’S LIABILITY SUBJECT
TO THE WORKER’S COMPENSATION LAWS OF THE APPLICABLE STATE;

(VIII)                 UMBRELLA AND EXCESS LIABILITY INSURANCE IN AN AMOUNT NOT
LESS THAN FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00) PER OCCURRENCE ON
TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED
UNDER SUBSECTION (V) ABOVE, INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTAL COVERAGE
FOR EMPLOYER LIABILITY AND AUTOMOBILE LIABILITY, WHICH UMBRELLA LIABILITY
COVERAGE SHALL APPLY IN EXCESS OF THE AUTOMOBILE LIABILITY COVERAGE IN CLAUSE
(VI) ABOVE;

(IX)                         THE INSURANCE REQUIRED UNDER SECTION 6.1(A)(I) AND
(II) ABOVE SHALL COVER PERILS OF TERRORISM AND ACTS OF TERRORISM AND BORROWER
SHALL MAINTAIN INSURANCE FOR LOSS RESULTING FROM PERILS AND ACTS OF TERRORISM ON
TERMS (INCLUDING AMOUNTS) CONSISTENT WITH THOSE REQUIRED UNDER SECTION 6.1(A)(I)
AND (II) ABOVE AT ALL TIMES DURING THE TERM OF THE LOAN; PROVIDED, HOWEVER,
BORROWER SHALL NOT BE REQUIRED TO PAY ANNUAL PREMIUMS IN EXCESS OF THE REQUIRED
AMOUNT FOR THE COVERAGE REQUIRED UNDER THIS SECTION 6.1.1(A)(IX).  IF FULL
COVERAGE FOR ACTS OF TERRORISM SATISFYING SUCH REQUIREMENTS IS NOT AVAILABLE FOR
AN AMOUNT EQUAL TO OR LESS THAN THE REQUIRED AMOUNT (BUT COVERAGE FOR ACTS OF
TERRORISM NOT FULLY SATISFYING SUCH REQUIREMENTS IS AVAILABLE), BORROWER SHALL
BE REQUIRED TO SPEND AN AMOUNT EQUAL TO THE REQUIRED AMOUNT FOR COVERAGE FOR
ACTS OF TERRORISM, AND THE SCOPE, FORM, DEDUCTIBLE AND CARRIER WITH RESPECT TO
SUCH COVERAGE SHALL BE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION; AND

(X)                            UPON SIXTY (60) DAYS WRITTEN NOTICE, SUCH OTHER
REASONABLE INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME
MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME
ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR
AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.

(B)                                 ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A)
SHALL BE OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE
“POLICIES” OR IN THE SINGULAR, THE “POLICY”), AND SHALL

59


--------------------------------------------------------------------------------




BE SUBJECT TO THE APPROVAL OF LENDER AS TO INSURANCE COMPANIES, AMOUNTS,
DEDUCTIBLES, LOSS PAYEES AND INSUREDS.  THE POLICIES SHALL BE ISSUED BY
FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS
IN THE STATE AND HAVING A CLAIMS PAYING ABILITY RATING OF “A” OR BETTER (AND THE
EQUIVALENT THEREOF) BY AT LEAST TWO (2) OF THE RATING AGENCIES RATING THE
SECURITIES (ONE (1) OF WHICH SHALL BE S&P IF THEY ARE RATING THE SECURITIES AND
ONE (1) OF WHICH WILL BE MOODY’S IF THEY ARE RATING THE SECURITIES), OR IF ONLY
ONE (1) RATING AGENCY IS RATING THE SECURITIES, THEN ONLY BY SUCH RATING
AGENCY.  THE POLICIES DESCRIBED IN SECTION 6.1 (OTHER THAN THOSE STRICTLY
LIMITED TO LIABILITY PROTECTION) SHALL DESIGNATE LENDER AS LOSS PAYEE.  NOT LESS
THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE
FURNISHED TO LENDER, CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES
ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE
THEREUNDER (THE “INSURANCE PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO LENDER.

(C)                                  ANY BLANKET INSURANCE POLICY SHALL
SPECIFICALLY ALLOCATE TO THE PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME
REQUIRED HEREUNDER AND SHALL OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A
SEPARATE POLICY INSURING ONLY THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF
SECTION 6.1(A).

(D)                                 ALL POLICIES OF INSURANCE PROVIDED FOR OR
CONTEMPLATED BY SECTION 6.1(A), EXCEPT FOR THE POLICY REFERENCED IN SECTION
6.1(A)(VII) OF THIS AGREEMENT, SHALL NAME BORROWER, OR THE TENANT, AS THE
INSURED AND LENDER AS THE ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR, AND
IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY, FLOOD AND EARTHQUAKE
INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING
MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO LENDER.

(E)                                  ALL POLICIES OF INSURANCE PROVIDED FOR IN
SECTION 6.1(A) SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

(I)                              NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE
ACTING FOR BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY
WITH THE PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE
OF THE INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

(II)                           THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER
THAN TO INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST
THIRTY (30) DAYS WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS
AN ADDITIONAL INSURED;

(III)                        THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO
LENDER IF THE POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS
EXPIRATION; AND

(IV)                       LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS
THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

(F)                                    IF AT ANY TIME LENDER IS NOT IN RECEIPT
OF WRITTEN EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND
EFFECT, LENDER SHALL HAVE THE RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS
LENDER IN ITS

60


--------------------------------------------------------------------------------




REASONABLE DISCRETION DEEMS APPROPRIATE AFTER THREE (3) BUSINESS DAYS NOTICE TO
BORROWER IF PRIOR TO THE DATE UPON WHICH ANY SUCH COVERAGE WILL LAPSE OR AT ANY
TIME LENDER DEEMS NECESSARY (REGARDLESS OF PRIOR NOTICE TO BORROWER) TO AVOID
THE LAPSE OF ANY SUCH COVERAGE.  ALL PREMIUMS INCURRED BY LENDER IN CONNECTION
WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL
BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID, SHALL BE SECURED BY
THE MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IF BORROWER FAILS IN
SO INSURING THE PROPERTY OR IN SO ASSIGNING AND DELIVERING THE POLICY, LENDER
MAY, AT ITS OPTION, OBTAIN SUCH INSURANCE USING SUCH CARRIERS AND AGENCIES AS
LENDER SHALL ELECT FROM YEAR TO YEAR AND PAY THE PREMIUMS THEREFOR, AND BORROWER
WILL REIMBURSE LENDER FOR ANY PREMIUM SO PAID, WITH INTEREST THEREON AS STATED
IN THE NOTE FROM THE TIME OF PAYMENT, ON DEMAND, AND THE AMOUNT SO OWING TO
LENDER SHALL BE SECURED BY THE MORTGAGE.  THE INSURANCE OBTAINED BY LENDER MAY,
BUT NEED NOT, PROTECT BORROWER’S INTEREST AND THE COVERAGE THAT LENDER PURCHASES
MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
BORROWER IN CONNECTION WITH THE PROPERTY.


SECTION 6.2                                      CASUALTY.  IF THE PROPERTY
SHALL BE DAMAGED OR DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A
“CASUALTY”), BORROWER (A) SHALL GIVE TO LENDER PROMPT NOTICE OF SUCH DAMAGE
REASONABLY ESTIMATED BY BORROWER TO COST MORE THAN TWO HUNDRED THOUSAND DOLLARS
($200,000.00) TO REPAIR, AND (B) SHALL PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE THE COMPLETION OF THE RESTORATION OF THE PROPERTY PURSUANT TO SECTION
6.4 HEREOF AS NEARLY AS POSSIBLE TO THE CONDITION THE PROPERTY WAS IN
IMMEDIATELY PRIOR TO SUCH CASUALTY, WITH SUCH ALTERATIONS AS MAY BE REASONABLY
APPROVED BY LENDER AND OTHERWISE IN ACCORDANCE WITH SECTION 6.4 HEREOF. 
BORROWER SHALL PAY, OR CAUSE TO BE PAID, ALL COSTS OF SUCH RESTORATION WHETHER
OR NOT SUCH COSTS ARE COVERED BY INSURANCE.  LENDER MAY, BUT SHALL NOT BE
OBLIGATED TO MAKE PROOF OF LOSS IF NOT MADE PROMPTLY BY BORROWER.  IN ADDITION,
LENDER MAY PARTICIPATE IN ANY SETTLEMENT DISCUSSIONS WITH ANY INSURANCE
COMPANIES (AND SHALL APPROVE THE FINAL SETTLEMENT, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) WITH RESPECT TO ANY CASUALTY IN WHICH THE NET
PROCEEDS OR THE COSTS OF COMPLETING THE RESTORATION ARE EQUAL TO OR GREATER THAN
TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($200,000.00) AND BORROWER SHALL DELIVER
TO LENDER ALL INSTRUMENTS REQUIRED BY LENDER TO PERMIT SUCH PARTICIPATION.


SECTION 6.3                                      CONDEMNATION.  BORROWER SHALL
PROMPTLY GIVE LENDER NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY
PROCEEDING FOR THE CONDEMNATION OF THE PROPERTY UPON OBTAINING INFORMATION OF
SUCH PROCEEDING AND SHALL DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED
IN CONNECTION WITH SUCH PROCEEDINGS.  LENDER MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS IF AN EVENT OF DEFAULT EXISTS OR IF THE AMOUNT OF THE AWARD EXCEEDS
ONE MILLION FIVE HUNDRED THOUSAND DOLLARS AND 00/100 ($1,500,000.00), AND
BORROWER SHALL FROM TIME TO TIME DELIVER TO LENDER ALL INSTRUMENTS REQUESTED BY
IT TO PERMIT SUCH PARTICIPATION.  BORROWER SHALL, AT ITS EXPENSE, DILIGENTLY
PROSECUTE ANY SUCH PROCEEDINGS, AND SHALL CONSULT WITH LENDER, ITS ATTORNEYS AND
EXPERTS, AND COOPERATE WITH THEM IN THE CARRYING ON OR DEFENSE OF ANY SUCH
PROCEEDINGS.  NOTWITHSTANDING ANY TAKING BY ANY PUBLIC OR QUASI-PUBLIC AUTHORITY
THROUGH CONDEMNATION OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER
MADE IN LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF SUCH TAKING), BORROWER
SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE MANNER PROVIDED FOR ITS
PAYMENT IN THE NOTE AND IN THIS AGREEMENT AND THE DEBT SHALL NOT BE REDUCED
UNTIL ANY AWARD SHALL HAVE BEEN ACTUALLY RECEIVED AND APPLIED BY LENDER, AFTER
THE DEDUCTION OF EXPENSES OF COLLECTION, TO THE REDUCTION OR DISCHARGE OF THE
DEBT.  LENDER SHALL NOT BE LIMITED TO THE INTEREST PAID ON THE AWARD BY THE
CONDEMNING AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST
AT THE RATE OR RATES PROVIDED HEREIN OR IN THE NOTE.  IF THE

61


--------------------------------------------------------------------------------





PROPERTY OR ANY PORTION THEREOF IS TAKEN BY A CONDEMNING AUTHORITY, BORROWER
SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE THE RESTORATION OF THE PROPERTY
OR ANY PORTION THEREOF PURSUANT TO SECTION 6.4 HEREOF AND OTHERWISE COMPLY WITH
THE PROVISIONS OF SECTION 6.4 HEREOF.  IF THE PROPERTY IS SOLD, THROUGH
FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF THE AWARD, LENDER
SHALL HAVE THE RIGHT, WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL
HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO RECEIVE THE AWARD, OR A PORTION
THEREOF SUFFICIENT TO PAY THE DEBT.


SECTION 6.4                                      RESTORATION.  THE FOLLOWING
PROVISIONS SHALL APPLY IN CONNECTION WITH THE RESTORATION OF THE PROPERTY:

(A)                                  IF THE NET PROCEEDS SHALL BE LESS THAN THE
RELEVANT RESTORATION THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL
BE LESS THAN THE RELEVANT RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE
DISBURSED BY LENDER TO BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE
CONDITIONS SET FORTH IN SECTION 6.4(B)(I) BELOW ARE MET AND BORROWER DELIVERS TO
LENDER A WRITTEN UNDERTAKING TO EXPEDITIOUSLY COMMENCE AND TO SATISFACTORILY
COMPLETE WITH DUE DILIGENCE THE RESTORATION IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

(B)                                 IF THE NET PROCEEDS ARE EQUAL TO OR GREATER
THAN THE RELEVANT RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE
RESTORATION IS EQUAL TO OR GREATER THAN THE RELEVANT RESTORATION THRESHOLD, THEN
IN EITHER CASE LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B).  THE TERM “NET
PROCEEDS” FOR PURPOSES OF THIS SECTION 6.4 SHALL MEAN:  (X) THE NET AMOUNT OF
ALL INSURANCE PROCEEDS RECEIVED BY LENDER PURSUANT TO SECTION 6.1 (A)(I), (IV),
(IX) AND (X) AS A RESULT OF SUCH DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF ITS
REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL
FEES), IF ANY, IN COLLECTING SAME (“INSURANCE PROCEEDS”), OR (Y) THE NET AMOUNT
OF THE AWARD, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING,
BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING SAME
(“CONDEMNATION PROCEEDS”), WHICHEVER THE CASE MAY BE.

(I)                              THE NET PROCEEDS SHALL BE MADE AVAILABLE TO
BORROWER FOR RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

(A)                              NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

(B)                                (1) IN THE EVENT THE NET PROCEEDS ARE
INSURANCE PROCEEDS, LESS THAN TWENTY-FIVE PERCENT (25%) OF THE TOTAL FLOOR AREA
OF THE IMPROVEMENTS ON THE PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED
UNUSABLE AS A RESULT OF SUCH CASUALTY OR (2) IN THE EVENT THE NET PROCEEDS ARE
CONDEMNATION PROCEEDS, LESS THAN TEN PERCENT (10%) OF THE LAND CONSTITUTING THE
PROPERTY IS TAKEN, AND SUCH LAND IS LOCATED ALONG THE PERIMETER OR PERIPHERY OF
THE PROPERTY, AND NO PORTION OF THE IMPROVEMENTS IS LOCATED ON SUCH LAND;

(C)                                THE LENDER IS REASONABLY SATISFIED THAT THE
DEBT SERVICE COVERAGE RATIO, AFTER SUBSTANTIAL COMPLETION OF THE REPAIR,
RESTORATION OR REBUILDING OF THE PROPERTY WILL BE AT LEAST EQUAL TO THE LESSER
OF (I) 1.3:1.0

62


--------------------------------------------------------------------------------




AND (II) THE DEBT SERVICE COVERAGE RATIO FOR THE REPORTING PERIOD IMMEDIATELY
PRIOR TO THE DATE OF THE RELEVANT CASUALTY OR CONDEMNATION;

(D)                               BORROWER SHALL COMMENCE THE RESTORATION AS
SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN ONE HUNDRED TWENTY
(120) DAYS AFTER SUCH CASUALTY OR CONDEMNATION OR OBTAINING BUILDING PERMITS,
WHICHEVER THE CASE MAY BE, OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO
SATISFACTORY COMPLETION;

(E)                                 LENDER SHALL BE SATISFIED THAT ANY OPERATING
DEFICITS, INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE
NOTE, WHICH WILL BE INCURRED WITH RESPECT TO THE PROPERTY AS A RESULT OF THE
OCCURRENCE OF ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL
BE COVERED OUT OF (1) THE NET PROCEEDS, (2) THE INSURANCE COVERAGE REFERRED TO
IN SECTION 6.1(A)(II) HEREOF, IF APPLICABLE, OR (3) BY OTHER FUNDS OF BORROWER;

(F)                                 LENDER SHALL BE SATISFIED THAT THE
RESTORATION WILL BE COMPLETED ON OR BEFORE THE EARLIEST TO OCCUR OF (1) SIX (6)
MONTHS PRIOR TO THE MATURITY DATE, (2) THE EARLIEST DATE REQUIRED FOR SUCH
COMPLETION UNDER THE TERMS OF ANY LEASES, (3) SUCH TIME AS MAY BE REQUIRED UNDER
ALL APPLICABLE LEGAL REQUIREMENTS IN ORDER TO REPAIR AND RESTORE THE PROPERTY TO
THE CONDITION IT WAS IN IMMEDIATELY PRIOR TO SUCH CASUALTY OR TO AS NEARLY AS
POSSIBLE THE CONDITION IT WAS IN IMMEDIATELY PRIOR TO SUCH CONDEMNATION, AS
APPLICABLE, OR (4) THE EXPIRATION OF THE INSURANCE COVERAGE REFERRED TO IN
SECTION 6.1(A)(II) HEREOF;

(G)                                THE PROPERTY AND THE USE THEREOF AFTER THE
RESTORATION WILL BE IN COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LEGAL
REQUIREMENTS;

(H)                               THE RESTORATION SHALL BE DONE AND COMPLETED BY
BORROWER IN AN EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS;

(I)                                    SUCH CASUALTY OR CONDEMNATION, AS
APPLICABLE, DOES NOT RESULT IN THE LOSS OF ACCESS TO THE PROPERTY OR THE
IMPROVEMENTS;

(J)                                   BORROWER SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO LENDER A SIGNED DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S
ARCHITECT OR ENGINEER STATING THE ENTIRE COST OF COMPLETING THE RESTORATION,
WHICH BUDGET SHALL BE APPROVED BY LENDER, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD; AND

(K)                               THE NET PROCEEDS TOGETHER WITH ANY CASH OR
CASH EQUIVALENT DEPOSITED BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S
DISCRETION TO COVER THE COST OF THE RESTORATION.

63


--------------------------------------------------------------------------------




(II)                           THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN
INTEREST-BEARING ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 6.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND
OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED
BY LENDER TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF
THE RESTORATION, UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL
MATERIALS INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY
ARE TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE
RESTORATION HAVE BEEN PAID FOR IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS,
MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY
OTHER LIENS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE PROPERTY WHICH HAVE
NOT EITHER BEEN FULLY BONDED TO THE SATISFACTION OF LENDER AND DISCHARGED OF
RECORD OR IN THE ALTERNATIVE FULLY INSURED TO THE SATISFACTION OF LENDER BY THE
TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

(III)                        ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION
WITH THE RESTORATION, THE COST OF WHICH EXCEEDS THE RELEVANT RESTORATION
THRESHOLD, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”), SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.  LENDER SHALL HAVE THE USE OF THE PLANS AND SPECIFICATIONS
AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN CONNECTION WITH
THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER WHICH
THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY
LENDER AND THE CASUALTY CONSULTANT, SUCH REVIEW AND ACCEPTANCE NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  ALL COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH MAKING THE NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING,
WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY
CONSULTANT’S FEES, SHALL BE PAID BY BORROWER.

(IV)                       IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS
ACTUALLY INCURRED FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, MINUS THE CASUALTY
RETAINAGE.  THE TERM “CASUALTY RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN
PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS
BEEN COMPLETED.  THE CASUALTY RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS SECTION 6.4(B), BE LESS THAN
THE AMOUNT ACTUALLY HELD BACK BY BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE
RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION
HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B) AND
THAT ALL APPROVALS NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE PROPERTY HAVE
BEEN OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AND QUASI-GOVERNMENTAL
AUTHORITIES, AND LENDER RECEIVES EVIDENCE SATISFACTORY TO

64


--------------------------------------------------------------------------------




LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID
IN FULL OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL
RELEASE THE PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE
DATE UPON WHICH THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY COMPLETED ALL WORK AND HAS
SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S,
SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL
SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY
REQUESTED BY LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY,
AND LENDER RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE
CONTINUED PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY
PREMIUM PAYABLE FOR SUCH ENDORSEMENT.  IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

(V)                          LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS
OF THE NET PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

(VI)                       IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED
BALANCE THEREOF SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION
WITH THE CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE
COSTS WHICH ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN
CONNECTION WITH THE COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE
DEFICIENCY (THE “NET PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER
DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY
DEPOSITED WITH LENDER SHALL BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS
ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS
APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED
PURSUANT TO THIS SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE
DEBT AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(VII)                    THE EXCESS, IF ANY, OF THE NET PROCEEDS (AND THE
REMAINING BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY) DEPOSITED WITH LENDER
AFTER THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B), AND THE
RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN
CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY
LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL
BE CONTINUING.

(C)                                  ALL NET PROCEEDS NOT REQUIRED (I) TO BE
MADE AVAILABLE FOR THE RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS
NET PROCEEDS PURSUANT TO SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY
LENDER TOWARD THE PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN
SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM
PROPER (PROVIDED NO EVENT OF DEFAULT EXISTS, BORROWER SHALL NOT BE REQUIRED TO
PAY ANY PREPAYMENT

65


--------------------------------------------------------------------------------




CONSIDERATION IN CONNECTION WITH SUCH PAYMENT), OR, AT THE DISCRETION OF LENDER,
THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR SUCH PURPOSES
AS LENDER SHALL DESIGNATE, IN ITS DISCRETION.

(D)                                 IN THE EVENT OF FORECLOSURE OF THE MORTGAGE,
OR OTHER TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART
OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES
THAT ARE NOT BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY AND ALL
PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH
FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF
TITLE.

(E)                                  LENDER SHALL WITH REASONABLE PROMPTNESS
FOLLOWING ANY CASUALTY OR CONDEMNATION NOTIFY BORROWER WHETHER OR NOT NET
PROCEEDS ARE REQUIRED TO BE MADE AVAILABLE TO BORROWER FOR RESTORATION PURSUANT
TO THIS SECTION 6.4.  ALL NET PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR
RESTORATION SHALL BE RETAINED AND APPLIED BY LENDER IN ACCORDANCE WITH
SECTION 2.4.2 HEREOF (A “NET PROCEEDS PREPAYMENT”).  IF SUCH NET PROCEEDS
PREPAYMENT SHALL BE EQUAL TO OR GREATER THAN FIVE MILLION AND 00/100 DOLLARS
($5,000,000.00), BORROWER SHALL HAVE THE RIGHT TO ELECT TO PREPAY THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (LESS THE NET PROCEEDS PREPAYMENT) FOR
THE PROPERTY (A “CASUALTY/CONDEMNATION PREPAYMENT”) WITHOUT PAYMENT OF THE YIELD
MAINTENANCE PREMIUM UPON SATISFACTION OF THE FOLLOWING CONDITIONS:  (I) WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT, BORROWER
SHALL PROVIDE LENDER WITH WRITTEN NOTICE OF BORROWER’S INTENTION TO PAY THE NOTE
IN FULL (WITH A CREDIT FOR THE AMOUNT OF THE NET PROCEEDS PREPAYMENT), (II)
BORROWER SHALL PREPAY THE NOTE IN SUCH AMOUNT ON OR BEFORE THE THIRD (3RD)
PAYMENT DATE OCCURRING FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT
(PROVIDED THAT IF ANY SUCH PREPAYMENT IS MADE ON A DATE OTHER THAN A PAYMENT
DATE, BORROWER SHALL PAY LENDER ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT BEING PREPAID THROUGH THE NEXT PAYMENT DATE), AND (III) NO EVENT OF
DEFAULT SHALL EXIST ON THE DATE OF SUCH CASUALTY/CONDEMNATION PREPAYMENT. 
NOTWITHSTANDING ANYTHING IN SECTION 6.2 OR SECTION 6.3 TO THE CONTRARY, BORROWER
SHALL HAVE NO OBLIGATION TO COMMENCE RESTORATION OF THE PROPERTY UPON DELIVERY
OF THE WRITTEN NOTICE SET FORTH IN CLAUSE (I) OF THE PRECEDING SENTENCE (UNLESS
BORROWER SUBSEQUENTLY SHALL FAIL TO SATISFY THE REQUIREMENT OF CLAUSE (II) OF
THE PRECEDING SENTENCE).


VII.                             RESERVE FUNDS


SECTION 7.1                                      REQUIRED REPAIRS.  BORROWER
SHALL PERFORM THE REPAIRS AT THE PROPERTY, AS MORE PARTICULARLY SET FORTH ON
SCHEDULE III HERETO (SUCH REPAIRS HEREINAFTER REFERRED TO AS “REQUIRED
REPAIRS”).  BORROWER SHALL COMPLETE THE REQUIRED REPAIRS ON OR BEFORE THE
REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH ON SCHEDULE III.  IT SHALL BE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT IF BORROWER DOES NOT COMPLETE THE REQUIRED
REPAIRS AT THE PROPERTY BY THE REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH ON
SCHEDULE III; PROVIDED, HOWEVER, THAT LENDER IN ITS SOLE AND ABSOLUTE DISCRETION
MAY AGREE TO EXTEND THE TIME TO COMPLETE THE REQUIRED REPAIRS IF BORROWER,
DESPITE ITS GOOD FAITH EFFORTS, HAS FAILED TO COMPLETE THE REQUIRED REPAIRS
WITHIN SUCH PERIOD.


7.1.1                        RELEASE OF REQUIRED REPAIR FUNDS.  LENDER SHALL
DISBURSE TO BORROWER ANY FUNDS DEPOSITED PURSUANT TO SECTION 7.1 (THE “REQUIRED
REPAIR FUNDS”) FROM TIME TO TIME, BUT NOT MORE FREQUENTLY THAN ONCE IN ANY
THIRTY (30) DAY PERIOD, UPON SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING
CONDITIONS:  (A) BORROWER SHALL SUBMIT A WRITTEN REQUEST FOR PAYMENT TO LENDER
AT

66


--------------------------------------------------------------------------------





LEAST FIFTEEN (15) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH
PAYMENT BE MADE AND SPECIFIES THE REQUIRED REPAIRS TO BE PAID, (B) ON THE DATE
SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE,
NO EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED, (C) LENDER SHALL HAVE
RECEIVED AN OFFICER’S CERTIFICATE (I) STATING THAT ALL REQUIRED REPAIRS (OR IN
THE CASE OF PROGRESS PAYMENTS, THE PORTION THEREOF) TO BE FUNDED BY THE
REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD AND WORKMANLIKE MANNER AND IN
ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND
REGULATIONS, SUCH OFFICER’S CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY
LICENSE, PERMIT OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED TO
COMMENCE AND/OR COMPLETE THE REQUIRED REPAIRS, (II) IDENTIFYING EACH PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE REQUIRED REPAIRS TO BE FUNDED
BY THE REQUESTED DISBURSEMENT, AND (III) STATING THAT EACH SUCH PERSON HAS BEEN
PAID IN FULL OR WILL BE PAID IN FULL UPON APPLICATION OF SUCH DISBURSEMENT, SUCH
OFFICER’S CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS (WHICH MAY BE
CONDITIONED ON PAYMENT) OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO
LENDER, (D) AT LENDER’S OPTION, A TITLE SEARCH INDICATING THAT THE PROPERTY IS
FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY
LENDER, AND (E) LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL
REASONABLY REQUEST THAT THE REQUIRED REPAIRS (OR PORTIONS THEREOF) TO BE FUNDED
BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR WILL BE
PAID UPON SUCH DISBURSEMENT TO BORROWER.  LENDER SHALL NOT BE REQUIRED TO MAKE
DISBURSEMENTS FROM THE REQUIRED REPAIR FUND UNLESS SUCH REQUESTED DISBURSEMENT
IS IN AN AMOUNT GREATER THAN $5,000 (OR A LESSER AMOUNT IF THE TOTAL AMOUNT IN
THE REQUIRED REPAIR FUND IS LESS THAN $5,000, IN WHICH CASE ONLY ONE
DISBURSEMENT OF THE AMOUNT REMAINING IN THE ACCOUNT SHALL BE MADE) AND SUCH
DISBURSEMENT SHALL BE MADE ONLY UPON SATISFACTION OF EACH CONDITION CONTAINED IN
THIS SECTION 7.1.1.  LENDER SHALL DISBURSE TO BORROWER ANY AMOUNTS REMAINING IN
THE REQUIRED REPAIR FUND UPON THE COMPLETION OF ALL REQUIRED REPAIRS, PROVIDED,
THAT THE FOLLOWING CONDITIONS ARE SATISFIED:  (A) BORROWER SHALL SUBMIT A
WRITTEN REQUEST TO LENDER FOR PAYMENT OF ANY REMAINING REQUIRED REPAIR FUNDS,
(B) ON THE DATE SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT
IS TO BE MADE, NO EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED, (C) LENDER
SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE STATING THAT ALL REQUIRED REPAIRS
HAVE BEEN COMPLETED IN GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS, AND
(II) STATING THAT EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION
WITH THE REQUIRED REPAIRS HAS BEEN PAID IN FULL AS OF THE DATE OF SUCH REQUEST,
SUCH OFFICER’S CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER EVIDENCE
OF PAYMENT REASONABLY SATISFACTORY TO LENDER, (D) AT LENDER’S OPTION, A
TITLE SEARCH INDICATING THAT THE PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND
OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER, AND (E) LENDER SHALL HAVE
RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE
REQUIRED REPAIRS HAVE BEEN COMPLETED AND ARE PAID IN FULL.


SECTION 7.2                                      TAX AND INSURANCE ESCROW FUND. 
BORROWER SHALL PAY TO LENDER ON EACH PAYMENT DATE (A) ONE-TWELFTH (1/12) OF THE
TAXES THAT LENDER ESTIMATES WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12)
MONTHS IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH TAXES
AT LEAST THIRTY (30) DAYS PRIOR TO THEIR RESPECTIVE DUE DATES, AND (B)
ONE-TWELFTH (1/12) OF THE INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE
PAYABLE FOR THE RENEWAL OF THE COVERAGE AFFORDED BY THE POLICIES UPON THE
EXPIRATION THEREOF IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY
ALL SUCH INSURANCE PREMIUMS AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF
THE POLICIES (SAID AMOUNTS IN (A) AND (B) ABOVE ARE HEREINAFTER CALLED THE “TAX
AND INSURANCE ESCROW FUND”).  THE TAX AND INSURANCE ESCROW FUND AND THE MONTHLY
DEBT SERVICE

67


--------------------------------------------------------------------------------





PAYMENT AMOUNT, SHALL BE ADDED TOGETHER AND SHALL BE PAID AS AN AGGREGATE SUM BY
BORROWER TO LENDER.  LENDER WILL APPLY THE TAX AND INSURANCE ESCROW FUND TO
PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO BE MADE BY BORROWER
PURSUANT TO THIS AGREEMENT AND UNDER THE MORTGAGE.  IN MAKING ANY PAYMENT
RELATING TO THE TAX AND INSURANCE ESCROW FUND, LENDER MAY DO SO ACCORDING TO ANY
BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE (WITH
RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO INSURANCE PREMIUMS) OR
FROM BORROWER WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR
ESTIMATE OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN
OR TITLE OR CLAIM THEREOF, PROVIDED, HOWEVER, LENDER SHALL USE REASONABLE
EFFORTS TO PAY SUCH REAL PROPERTY TAXES SUFFICIENTLY EARLY TO OBTAIN THE BENEFIT
OF ANY AVAILABLE DISCOUNTS OF WHICH IT HAS KNOWLEDGE.  IF THE AMOUNT OF THE TAX
AND INSURANCE ESCROW FUND SHALL EXCEED THE AMOUNTS DUE FOR TAXES AND INSURANCE
PREMIUMS, LENDER SHALL, IN ITS SOLE DISCRETION, RETURN ANY EXCESS TO BORROWER OR
CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO THE TAX AND INSURANCE
ESCROW FUND.  ANY AMOUNT REMAINING IN THE TAX AND INSURANCE ESCROW FUND AFTER
THE DEBT HAS BEEN PAID IN FULL SHALL BE RETURNED TO BORROWER.  IN ALLOCATING
SUCH EXCESS, LENDER MAY DEAL WITH THE PERSON SHOWN ON THE RECORDS OF LENDER TO
BE THE OWNER OF THE PROPERTY.  IF AT ANY TIME LENDER REASONABLY DETERMINES THAT
THE TAX AND INSURANCE ESCROW FUND IS NOT OR WILL NOT BE SUFFICIENT TO PAY TAXES
AND INSURANCE PREMIUMS BY THE DATES SET FORTH ABOVE, LENDER SHALL NOTIFY
BORROWER OF SUCH DETERMINATION AND BORROWER SHALL INCREASE ITS MONTHLY PAYMENTS
TO LENDER BY THE AMOUNT THAT LENDER ESTIMATES IS SUFFICIENT TO MAKE UP THE
DEFICIENCY AT LEAST THIRTY (30) DAYS PRIOR TO DELINQUENCY OF THE TAXES OR
INSURANCE PREMIUMS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL NOT BE REQUIRED TO MAKE MONTHLY DEPOSITS WITH RESPECT TO THE TAX
AND INSURANCE ESCROW FUND PROVIDED THAT: (I) NO EVENT OF DEFAULT HAS OCCURRED,
(II) BORROWER PAYS ALL TAXES PRIOR TO DELINQUENCY AND INSURANCE PREMIUMS AS THE
SAME BECOME DUE AND PAYABLE AND DELIVERS TO LENDER EVIDENCE OF SUCH PAYMENT
PURSUANT TO SECTION 5.1.2 HEREOF, AND (III) WITH RESPECT TO TAXES, BORROWER
CAUSES BEHRINGER HARVARD REIT I, INC. TO DELIVER A GUARANTY IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER WITH RESPECT TO THE TIMELY PAYMENT OF TAXES OR
BORROWER HAS DEPOSITED WITH LENDER AN AMOUNT EQUAL TO ONE-HALF OF THE ANNUAL
TAXES.


SECTION 7.3                                      REPLACEMENTS AND REPLACEMENT
RESERVE.


7.3.1                        REPLACEMENT RESERVE FUND.  BORROWER SHALL PAY TO
LENDER ON EACH PAYMENT DATE THE SUM OF $8,661.75 (THE “REPLACEMENT RESERVE
MONTHLY DEPOSIT”) FOR REPLACEMENTS AND REPAIRS REQUIRED TO BE MADE TO THE
PROPERTY DURING THE CALENDAR YEAR (COLLECTIVELY, THE “REPLACEMENTS”).  AMOUNTS
SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE
FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE
REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE ACCOUNT”.  LENDER MAY REASSESS
ITS ESTIMATE OF THE AMOUNT NECESSARY FOR THE REPLACEMENT RESERVE FUND FROM TIME
TO TIME, AND MAY INCREASE THE MONTHLY AMOUNTS REQUIRED TO BE DEPOSITED INTO THE
REPLACEMENT RESERVE FUND UPON THIRTY (30) DAYS NOTICE TO BORROWER IF LENDER
DETERMINES IN ITS COMMERCIALLY REASONABLE DISCRETION BASED UPON UPDATED
ENGINEERING REPORTS OR INSPECTIONS OF THE PROPERTY THAT AN INCREASE IS NECESSARY
TO MAINTAIN THE PROPER MAINTENANCE AND OPERATION OF THE PROPERTY. 
NOTWITHSTANDING THE FOREGOING, BORROWER’S OBLIGATION TO MAKE MONTHLY DEPOSITS TO
THE REPLACEMENT RESERVE FUND SHALL BE SUSPENDED PROVIDED THAT NO EVENT OF
DEFAULT OCCURS.

68


--------------------------------------------------------------------------------





7.3.2                        DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT.

(A)                                  LENDER SHALL MAKE DISBURSEMENTS FROM THE
REPLACEMENT RESERVE ACCOUNT TO PAY BORROWER ONLY FOR THE COSTS OF THE
REPLACEMENTS.  LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS FROM THE
REPLACEMENT RESERVE ACCOUNT TO REIMBURSE BORROWER FOR THE COSTS OF ROUTINE
MAINTENANCE TO THE PROPERTY, REPLACEMENTS OF INVENTORY OR FOR COSTS WHICH ARE TO
BE REIMBURSED FROM THE ROLLOVER RESERVE FUND.

(B)                                 LENDER SHALL, UPON WRITTEN REQUEST FROM
BORROWER AND SATISFACTION OF THE REQUIREMENTS SET FORTH IN THIS SECTION 7.3.2,
DISBURSE TO BORROWER AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT NECESSARY TO
PAY FOR THE ACTUAL APPROVED COSTS OF REPLACEMENTS OR TO REIMBURSE BORROWER
THEREFOR, UPON COMPLETION OF SUCH REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN
THE CASE OF REPLACEMENTS MADE PURSUANT TO SECTION 7.3.2(E)) AS DETERMINED BY
LENDER.  IN NO EVENT SHALL LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE
REPLACEMENT RESERVE ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

(C)                                  EACH REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER
AND SHALL SPECIFY (I) THE SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS
REQUESTED, (II) THE QUANTITY AND PRICE OF EACH ITEM PURCHASED, IF THE
REPLACEMENT INCLUDES THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (III) THE
PRICE OF ALL MATERIALS (GROUPED BY TYPE OR CATEGORY) USED IN ANY REPLACEMENT
OTHER THAN THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, AND (IV) THE COST OF
ALL CONTRACTED LABOR OR OTHER SERVICES APPLICABLE TO EACH REPLACEMENT FOR WHICH
SUCH REQUEST FOR DISBURSEMENT IS MADE.  WITH EACH REQUEST BORROWER SHALL CERTIFY
THAT ALL REPLACEMENTS HAVE BEEN MADE IN ACCORDANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS AND, UNLESS LENDER HAS AGREED TO ISSUE JOINT CHECKS AS DESCRIBED
BELOW, EACH REQUEST SHALL INCLUDE EVIDENCE OF PAYMENT OF ALL SUCH AMOUNTS.  EACH
REQUEST FOR DISBURSEMENT SHALL INCLUDE COPIES OF INVOICES FOR ALL ITEMS OR
MATERIALS PURCHASED AND ALL CONTRACTED LABOR OR SERVICES PROVIDED.  EXCEPT AS
PROVIDED IN SECTION 7.3.2(E), EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT
RESERVE ACCOUNT SHALL BE MADE ONLY AFTER COMPLETION OF THE REPLACEMENT FOR WHICH
DISBURSEMENT IS REQUESTED.  BORROWER SHALL PROVIDE LENDER EVIDENCE OF COMPLETION
OF THE SUBJECT REPLACEMENT SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT.

(D)                                 BORROWER SHALL PAY ALL INVOICES IN
CONNECTION WITH THE REPLACEMENTS WITH RESPECT TO WHICH A DISBURSEMENT IS
REQUESTED PRIOR TO SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT
RESERVE ACCOUNT OR, AT THE REQUEST OF BORROWER, LENDER WILL ISSUE JOINT CHECKS,
PAYABLE TO BORROWER AND THE CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC,
SUBCONTRACTOR OR OTHER PARTY TO WHOM PAYMENT IS DUE IN CONNECTION WITH A
REPLACEMENT.  IN THE CASE OF PAYMENTS MADE BY JOINT CHECK, LENDER MAY REQUIRE A
WAIVER OF LIEN FROM EACH PERSON RECEIVING PAYMENT PRIOR TO LENDER’S DISBURSEMENT
FROM THE REPLACEMENT RESERVE ACCOUNT.  IN ADDITION, AS A CONDITION TO ANY
DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN WAIVERS FROM EACH
CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR WHO RECEIVES
PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN $100,000 FOR COMPLETION OF ITS
WORK OR DELIVERY OF ITS MATERIALS.  ANY LIEN WAIVER DELIVERED HEREUNDER SHALL
CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW AND SHALL COVER ALL WORK PERFORMED
AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR THE PROPERTY BY
THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMAN THROUGH THE
DATE COVERED BY THE CURRENT REIMBURSEMENT REQUEST (OR, IN THE EVENT THAT PAYMENT
TO SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMEN IS TO BE
MADE BY A JOINT CHECK, THE RELEASE OF LIEN SHALL BE EFFECTIVE THROUGH THE DATE
COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).

69


--------------------------------------------------------------------------------




(E)                                  IF (I) THE COST OF A REPLACEMENT EXCEEDS
$100,000, (II) THE CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC
PAYMENTS PURSUANT TO TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS APPROVED
IN WRITING IN ADVANCE SUCH PERIODIC PAYMENTS, A REQUEST FOR REIMBURSEMENT FROM
THE REPLACEMENT RESERVE ACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE
WORK UNDER SUCH CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON
COMPLETION OF SUCH PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST
IS MADE ARE ON SITE AT THE PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN
INSTALLED IN THE PROPERTY, (C) ALL OTHER CONDITIONS IN THIS AGREEMENT FOR
DISBURSEMENT HAVE BEEN SATISFIED, (D) FUNDS REMAINING IN THE REPLACEMENT RESERVE
ACCOUNT ARE, IN LENDER’S JUDGMENT, SUFFICIENT TO COMPLETE SUCH REPLACEMENT AND
OTHER REPLACEMENTS WHEN REQUIRED, AND (E) IF REQUIRED BY LENDER, EACH CONTRACTOR
OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH CONTRACT SHALL PROVIDE A WAIVER
OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO THAT CONTRACTOR OR
SUBCONTRACTOR.

(F)                                    BORROWER SHALL NOT MAKE A REQUEST FOR
DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT MORE FREQUENTLY THAN ONCE IN
ANY CALENDAR MONTH AND (EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE
TOTAL COST OF ALL REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $15,000.00.


7.3.3                        PERFORMANCE OF REPLACEMENTS.

(A)                                  BORROWER SHALL MAKE REPLACEMENTS WHEN
REQUIRED IN ORDER TO KEEP THE PROPERTY IN CONDITION AND REPAIR CONSISTENT WITH
OTHER SIMILAR PROPERTIES IN THE SAME MARKET SEGMENT IN THE METROPOLITAN AREA IN
WHICH THE PROPERTY IS LOCATED, AND TO KEEP THE PROPERTY OR ANY PORTION THEREOF
FROM DETERIORATING.  BORROWER SHALL COMPLETE ALL REPLACEMENTS IN A GOOD AND
WORKMANLIKE MANNER AS SOON AS PRACTICABLE FOLLOWING THE COMMENCEMENT OF MAKING
EACH SUCH REPLACEMENT.

(B)                                 LENDER RESERVES THE RIGHT, AT ITS OPTION, TO
APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS,
SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS UNDER
CONTRACTS FOR AN AMOUNT IN EXCESS OF $100,000 IN CONNECTION WITH THE
REPLACEMENTS PERFORMED BY BORROWER.  UPON LENDER’S REQUEST, BORROWER SHALL
ASSIGN ANY CONTRACT OR SUBCONTRACT TO LENDER.

(C)                                  IN THE EVENT LENDER DETERMINES IN ITS
REASONABLE DISCRETION THAT ANY REPLACEMENT IS NOT BEING PERFORMED IN A
WORKMANLIKE OR TIMELY MANNER OR THAT ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A
WORKMANLIKE OR TIMELY MANNER, AND SUCH FAILURE CONTINUES TO EXIST FOR MORE THAN
THIRTY (30) DAYS AFTER NOTICE FROM LENDER TO BORROWER, LENDER SHALL HAVE THE
OPTION, UPON TEN (10) DAYS NOTICE TO BORROWER (EXCEPT IN THE CASE OF AN
EMERGENCY), TO WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY REPLACEMENT AND TO
PROCEED UNDER EXISTING CONTRACTS OR TO CONTRACT WITH THIRD PARTIES TO COMPLETE
SUCH REPLACEMENT AND TO APPLY THE REPLACEMENT RESERVE FUND TOWARD THE LABOR AND
MATERIALS NECESSARY TO COMPLETE SUCH REPLACEMENT, AND TO EXERCISE ANY AND ALL
OTHER REMEDIES AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT HEREUNDER.

(D)                                 IN ORDER TO FACILITATE LENDER’S COMPLETION
OR MAKING OF THE REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER
GRANTS LENDER THE RIGHT TO ENTER ONTO THE PROPERTY AND PERFORM ANY AND ALL WORK
AND LABOR NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN
TO PROTECT THE PROPERTY FROM DAMAGE, SUBJECT TO THE RIGHTS OF TENANTS.  ALL

70


--------------------------------------------------------------------------------




SUMS SO EXPENDED BY LENDER, TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND,
SHALL BE DEEMED TO HAVE BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY
THE MORTGAGE.  FOR THIS PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS
TRUE AND LAWFUL ATTORNEY IN FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY
SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED BUT
SHALL ONLY BE EFFECTIVE FOLLOWING AN EVENT OF DEFAULT.  BORROWER EMPOWERS SAID
ATTORNEY IN FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE REPLACEMENT RESERVE
ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE REPLACEMENTS; (II) TO MAKE
SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE REPLACEMENTS AS SHALL BE
NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS; (III) TO EMPLOY SUCH
CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE
REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS
AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST THE PROPERTY, OR AS MAY BE
NECESSARY OR DESIRABLE FOR THE COMPLETION OF THE REPLACEMENTS, OR FOR CLEARANCE
OF TITLE; (V) TO EXECUTE ALL APPLICATIONS AND CERTIFICATES IN THE NAME OF
BORROWER WHICH MAY BE REQUIRED BY ANY OF THE CONTRACT DOCUMENTS; (VI) TO
PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN CONNECTION WITH THE PROPERTY
OR THE REHABILITATION AND REPAIR OF THE PROPERTY; AND (VII) TO DO ANY AND EVERY
ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO FULFILL THE TERMS OF THIS
AGREEMENT.

(E)                                  NOTHING IN THIS SECTION 7.3.3 SHALL:  (I)
MAKE LENDER RESPONSIBLE FOR MAKING OR COMPLETING THE REPLACEMENTS; (II) REQUIRE
LENDER TO EXPEND FUNDS IN ADDITION TO THE REPLACEMENT RESERVE FUND TO MAKE OR
COMPLETE ANY REPLACEMENT; (III) OBLIGATE LENDER TO PROCEED WITH THE
REPLACEMENTS; OR (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS TO
MAKE OR COMPLETE ANY REPLACEMENT.

(F)                                    BORROWER SHALL PERMIT LENDER AND LENDER’S
AGENTS AND REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER,
ARCHITECT, OR INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3 TO ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT
TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
REPLACEMENTS AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE
KEPT AT THE PROPERTY, AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT TO THIS
SECTION 7.3.3.  BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO
COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS
DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN THIS SECTION
7.3.3(F) OR THE COMPLETION OF REPLACEMENTS PURSUANT TO THIS SECTION 7.3.3.

(G)                                 LENDER MAY REQUIRE AN INSPECTION OF THE
PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN EXCESS
OF $100,000 FROM THE REPLACEMENT RESERVE ACCOUNT IN ORDER TO VERIFY COMPLETION
OF THE REPLACEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT
SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED
PROFESSIONAL SELECTED BY LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF
COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR
TO THE DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT. 
BORROWER SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER
SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED
PROFESSIONAL.

(H)                                 THE REPLACEMENTS AND ALL MATERIALS,
EQUIPMENT, FIXTURES, OR ANY OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT
SHALL BE CONSTRUCTED, INSTALLED OR COMPLETED, AS APPLICABLE,

71


--------------------------------------------------------------------------------




FREE AND CLEAR OF ALL MECHANIC’S, MATERIALMAN’S OR OTHER LIENS (EXCEPT FOR THOSE
LIENS EXISTING ON THE DATE OF THIS AGREEMENT WHICH HAVE BEEN APPROVED IN WRITING
BY LENDER).

(I)                                     BEFORE EACH DISBURSEMENT IN EXCESS OF
$100,000 FROM THE REPLACEMENT RESERVE ACCOUNT, LENDER MAY REQUIRE BORROWER TO
PROVIDE LENDER WITH A SEARCH OF TITLE TO THE PROPERTY EFFECTIVE TO THE DATE OF
THE DISBURSEMENT, WHICH SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S LIENS
OR OTHER LIENS OF ANY NATURE HAVE BEEN PLACED AGAINST THE PROPERTY SINCE THE
DATE OF RECORDATION OF THE RELATED MORTGAGE AND THAT TITLE TO THE PROPERTY IS
FREE AND CLEAR OF ALL LIENS (OTHER THAN THE LIEN OF THE RELATED MORTGAGE AND ANY
OTHER LIENS PREVIOUSLY APPROVED IN WRITING BY LENDER, IF ANY).

(J)                                     ALL REPLACEMENTS SHALL COMPLY WITH ALL
APPLICABLE LEGAL REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER THE PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS,
ENVIRONMENTAL REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.

(K)                                  IN ADDITION TO ANY INSURANCE REQUIRED UNDER
THE LOAN DOCUMENTS, BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S
COMPENSATION INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER
INSURANCE TO THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A
PARTICULAR REPLACEMENT.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT
REASONABLY SATISFACTORY TO LENDER.  ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH
STANDARD MORTGAGEE CLAUSES MAKING LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE
SO ENDORSED.  CERTIFIED COPIES OF SUCH POLICIES SHALL BE DELIVERED TO LENDER.


7.3.4                        FAILURE TO MAKE REPLACEMENTS.

(A)                                  IT SHALL BE AN EVENT OF DEFAULT UNDER THIS
AGREEMENT IF BORROWER FAILS TO COMPLY WITH ANY PROVISION OF THIS SECTION 7.3.3
AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LENDER;
PROVIDED, HOWEVER, IF SUCH FAILURE IS NOT CAPABLE OF BEING CURED WITHIN SAID
THIRTY (30) DAY PERIOD, THEN PROVIDED THAT BORROWER COMMENCES ACTION TO COMPLETE
SUCH CURE AND THEREAFTER DILIGENTLY PROCEEDS TO COMPLETE SUCH CURE, SUCH THIRTY
(30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR
BORROWER, IN THE EXERCISE OF DUE DILIGENCE, TO CURE SUCH FAILURE, BUT SUCH
ADDITIONAL PERIOD OF TIME SHALL NOT EXCEED NINETY (90) DAYS.  UPON THE
OCCURRENCE OF SUCH AN EVENT OF DEFAULT, LENDER MAY USE THE REPLACEMENT RESERVE
FUND (OR ANY PORTION THEREOF) FOR ANY PURPOSE, INCLUDING BUT NOT LIMITED TO
COMPLETION OF THE REPLACEMENTS AS PROVIDED IN SECTION 7.3.3, OR FOR ANY OTHER
REPAIR OR REPLACEMENT TO THE PROPERTY OR TOWARD PAYMENT OF THE DEBT IN SUCH
ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION. 
LENDER’S RIGHT TO WITHDRAW AND APPLY THE REPLACEMENT RESERVE FUND SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(B)                                 NOTHING IN THIS AGREEMENT SHALL OBLIGATE
LENDER TO APPLY ALL OR ANY PORTION OF THE REPLACEMENT RESERVE FUND ON ACCOUNT OF
AN EVENT OF DEFAULT TO PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER OR PRIORITY.

72


--------------------------------------------------------------------------------



7.3.5        BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE INSUFFICIENCY OF
ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT RELIEVE BORROWER FROM
ITS OBLIGATION TO FULFILL ALL PRESERVATION AND MAINTENANCE COVENANTS IN THE LOAN
DOCUMENTS.


7.3.6        INDEMNIFICATION.  BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING
LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN
ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS UNLESS THE SAME ARE
SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  BORROWER SHALL
ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS OR
ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH THE REPLACEMENTS;
PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


SECTION 7.4             ROLLOVER RESERVE.


7.4.1        DEPOSITS TO ROLLOVER RESERVE FUND.  BORROWER SHALL PAY TO LENDER ON
THE CLOSING DATE THE SUM OF $4,519,898.90, WHICH AMOUNTS SHALL BE DEPOSITED WITH
AND HELD BY LENDER FOR TENANT IMPROVEMENT AND LEASING COMMISSION OBLIGATIONS AND
WHICH AMOUNTS INCLUDE THE OUTSTANDING TENANT IMPROVEMENTS AND OUTSTANDING
LEASING COMMISSIONS LISTED IN SCHEDULE II; EXCEPT THAT UP TO $1,175,000 MAY BE
USED IN BORROWER’S DISCRETION TO FUND GENERAL CAPITAL IMPROVEMENTS TO THE
PROPERTY.  ADDITIONALLY, BORROWER SHALL DEPOSIT WITH LENDER ANY LEASE
TERMINATION FEES.  AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS THE
“ROLLOVER RESERVE FUND”.


7.4.2        WITHDRAWAL OF ROLLOVER RESERVE FUNDS.  LENDER SHALL MAKE
DISBURSEMENTS FROM THE ROLLOVER RESERVE FUND FOR TENANT IMPROVEMENT, LEASING
COMMISSION OBLIGATIONS, AND SUBJECT TO THE LIMIT SET FORTH IN SECTION 7.4.1
CAPITAL IMPROVEMENTS OBLIGATIONS, INCURRED BY BORROWER.  ALL SUCH EXPENSES SHALL
BE APPROVED BY LENDER IN ITS COMMERCIALLY REASONABLE DISCRETION, EXCEPT THAT
LENDER’S APPROVAL OF SUCH EXPENSES SHALL NOT BE REQUIRED (A) IF LENDER HAS
SEPARATELY APPROVED (BUT WAS NOT DEEMED TO HAVE APPROVED) THE RELATED LEASE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.20 OF THIS AGREEMENT OR (B) WITH
RESPECT TO TENANT IMPROVEMENT EXPENSES THAT ARE LESS THAN $30.00 PER SQUARE
FOOT, PROVIDED BORROWER DELIVERS AN OFFICER’S CERTIFICATE CERTIFYING THAT THE
APPLICABLE LEASE IS CONSISTENT WITH THEN CURRENT MARKET TERMS FOR THE MARKET IN
WHICH THE PROPERTY IS LOCATED AND FOR A TERM OF NOT LESS THAN FIVE (5) YEARS. 
LENDER SHALL MAKE DISBURSEMENTS AS REQUESTED BY BORROWER ON A MONTHLY BASIS IN
INCREMENTS OF NO LESS THAN $5,000.00 UPON DELIVERY BY BORROWER OF LENDER’S
STANDARD FORM OF DRAW REQUEST ACCOMPANIED BY COPIES OF PAID INVOICES FOR THE
AMOUNTS REQUESTED AND, IF REQUIRED BY LENDER, LIEN WAIVERS AND RELEASES FROM ALL
PARTIES FURNISHING MATERIALS AND/OR SERVICES IN CONNECTION WITH THE REQUESTED
PAYMENT.  IF (I) THE COST OF ANY TENANT IMPROVEMENT OR CAPITAL IMPROVEMENT
EXCEEDS $100,000, (II) THE CONTRACTOR PERFORMING SUCH TENANT IMPROVEMENT
REQUIRES PERIODIC PAYMENTS PURSUANT TO THE TERMS OF A WRITTEN CONTRACT AND (III)
LENDER HAS APPROVED IN WRITING IN ADVANCE SUCH PERIODIC PAYMENTS, A REQUEST FOR
REIMBURSEMENT FROM THE ROLLOVER RESERVE FUND MAY BE MADE, UPON DELIVERY BY
BORROWER OF LENDER’S STANDARD FORM OF DRAW REQUEST ACCOMPANIED BY COPIES OF
INVOICES FOR THE AMOUNTS REQUESTED, AFTER COMPLETION OF A PORTION OF THE WORK
UNDER SUCH CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON COMPLETION
OF SUCH PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST IS MADE ARE
ON SITE AT THE PROPERTY AND ARE

73


--------------------------------------------------------------------------------





PROPERLY SECURED OR HAVE BEEN INSTALLED IN THE PROPERTY, (C) ALL OTHER
CONDITIONS IN THIS AGREEMENT FOR DISBURSEMENT HAVE BEEN SATISFIED, (D) FUNDS
REMAINING IN THE ROLLOVER RESERVE FUND ARE, IN LENDER’S JUDGMENT, SUFFICIENT TO
COVER TENANT IMPROVEMENT AND LEASING COMMISSION OBLIGATIONS, AND (E) IF REQUIRED
BY LENDER, EACH CONTRACTOR OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH
CONTRACT SHALL PROVIDE A WAIVER OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN
PAID TO THAT CONTRACTOR OR SUBCONTRACTOR.  LENDER MAY REQUIRE AN INSPECTION OF
THE PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN
ORDER TO VERIFY COMPLETION (OR PARTIAL COMPLETION, IN THE CASE OF PERIODIC
PAYMENTS) OF IMPROVEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  ANY LEASE
TERMINATION FEE SHALL BE APPLIED FIRST TO TENANT IMPROVEMENT AND LEASING
COMMISSION OBLIGATIONS INCURRED IN CONNECTION WITH THE RELETTING OF THE SPACE
FOR WHICH SUCH LEASE TERMINATION FEE WAS PAID PURSUANT TO A LEASE APPROVED BY
LENDER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND ANY REMAINING
PORTION OF SUCH LEASE TERMINATION FEE SHALL BE RELEASED TO BORROWER PROVIDED
THAT NO EVENT OF DEFAULT EXISTS AND LENDER SHALL HAVE RECEIVED A TENANT ESTOPPEL
CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.


SECTION 7.5             RESERVED


SECTION 7.6             LEASE OBLIGATION FUND.  ON THE CLOSING DATE, BORROWER
SHALL DEPOSIT WITH LENDER THE AMOUNT OF ONE HUNDRED SEVENTY-NINE THOUSAND EIGHT
HUNDRED SIXTY-ONE AND 51/100 DOLLARS ($179,861.51) AS A RESERVE FOR FREE RENT
TENANT ALLOWANCES SET FORTH ON SCHEDULE VI HERETO (THE “LEASE OBLIGATIONS”). 
AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS THE “LEASE OBLIGATION
FUND”.  LENDER SHALL DISBURSE TO BORROWER THE LEASE OBLIGATION FUNDS AS SET
FORTH ON SCHEDULE VI HERETO UPON DELIVERY BY BORROWER OF LENDER’S STANDARD FORM
OF DRAW REQUEST.


SECTION 7.7             RESERVE FUNDS, GENERALLY.  BORROWER GRANTS TO LENDER A
FIRST-PRIORITY PERFECTED SECURITY INTEREST IN EACH OF THE RESERVE FUNDS AND ANY
AND ALL MONIES NOW OR HEREAFTER DEPOSITED IN EACH RESERVE FUND AS ADDITIONAL
SECURITY FOR PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED IN ACCORDANCE
HEREWITH, THE RESERVE FUNDS SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT. 
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN ADDITION TO ANY AND
ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY SUMS THEN PRESENT
IN ANY OR ALL OF THE RESERVE FUNDS TO THE PAYMENT OF THE DEBT IN ANY ORDER IN
ITS SOLE DISCRETION.  THE RESERVE FUNDS SHALL NOT CONSTITUTE TRUST FUNDS AND MAY
BE COMMINGLED WITH OTHER MONIES HELD BY LENDER.  AMOUNTS DEPOSITED IN THE
REPLACEMENT RESERVE FUND AND THE ROLLOVER RESERVE FUND SHALL BEAR INTEREST AT
THE THIRTY DAY MONEY MARKET RATE PUBLISHED BY THE BANK USED BY LENDER TO HOLD
ESCROW DEPOSITS, AND SHALL BE HELD AND RELEASED BY LENDER, AND USED BY BORROWER,
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  LENDER SHALL BE
ENTITLED TO A SERVICING FEE IN THE AMOUNT OF .25% PER ANNUM MULTIPLIED BY THE
AVERAGE DAILY BALANCE ON DEPOSIT IN THE REPLACEMENT RESERVE FUND AND THE
ROLLOVER RESERVE FUND (BUT IN NO EVENT SHALL LENDER BE ENTITLED TO A SERVICING
FEE IN AN AMOUNT GREATER THAN THE AMOUNT OF INTEREST EARNED THEREON), AND LENDER
IS HEREBY AUTHORIZED TO DEDUCT SUCH SERVICING FEE FROM THE REPLACEMENT RESERVE
FUND AND THE ROLLOVER RESERVE FUND ON A MONTHLY BASIS.  ALL INTEREST OR OTHER
INCOME IN CONNECTION WITH THE DEPOSIT OR PLACEMENT OF THE REPLACEMENT RESERVE
FUND AND THE ROLLOVER RESERVE FUND, LESS THE SERVICING FEE, SHALL BE REPORTED
UNDER BORROWER’S TAX IDENTIFICATION NUMBER, AND SHALL ONLY BE DISBURSED AS SET
FORTH IN THIS AGREEMENT.  ALL INTEREST ON ANY RESERVE FUND OTHER THAN THE
REPLACEMENT RESERVE FUND OR ROLLOVER RESERVE FUND SHALL NOT BE ADDED TO OR
BECOME A PART THEREOF AND SHALL BE THE SOLE PROPERTY OF AND SHALL BE PAID TO
LENDER.  BORROWER

74


--------------------------------------------------------------------------------





SHALL BE RESPONSIBLE FOR PAYMENT OF ANY FEDERAL, STATE OR LOCAL INCOME OR OTHER
TAX APPLICABLE TO THE INTEREST EARNED ON THE RESERVE FUNDS CREDITED OR PAID TO
BORROWER.  BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY RESERVE
FUND OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH
THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS,
EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH RESPECT
THERETO.  LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED ON THE INVESTMENT OF
ANY FUNDS CONSTITUTING THE RESERVE FUNDS.  BORROWER SHALL INDEMNIFY LENDER AND
HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES
(INCLUDING LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING
FROM OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THE OBLIGATIONS FOR WHICH
THE RESERVE FUNDS WERE ESTABLISHED.  BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS
AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS OR ENTITIES SUPPLYING LABOR,
MATERIALS OR OTHER SERVICES WHICH ARE TO BE PAID FROM OR SECURED BY THE RESERVE
FUNDS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


SECTION 7.8             LETTER OF CREDIT RIGHTS.  ANY LETTER OF CREDIT DELIVERED
TO LENDER PURSUANT TO THIS AGREEMENT SHALL BE HELD BY LENDER AS ADDITIONAL
SECURITY FOR THE LOAN.  LENDER SHALL HAVE THE RIGHT TO DRAW UPON ANY LETTER OF
CREDIT IMMEDIATELY AND WITHOUT FURTHER NOTICE:

(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT;

(B)           IF BORROWER FAILS TO DELIVER TO LENDER, NO LESS THAN THIRTY (30)
DAYS PRIOR TO THE EXPIRATION OF ANY LETTER OF CREDIT (INCLUDING ANY RENEWAL OR
EXTENSION THEREOF), A RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT OR A
REPLACEMENT LETTER OF CREDIT; OR

(C)           IF THE INSTITUTION ISSUING THE LETTER OF CREDIT CEASES TO BE AN
ELIGIBLE INSTITUTION AND BORROWER FAILS TO DELIVER TO LENDER A REPLACEMENT
LETTER OF CREDIT FROM AN ELIGIBLE INSTITUTION WITHIN THIRTY (30) DAYS OF THE
DATE THAT BORROWER IS NOTIFIED OR OTHERWISE BECOMES AWARE THAT SUCH INSTITUTION
CEASED TO BE AN ELIGIBLE INSTITUTION.


SECTION 7.9             APPLICATION OF LETTER OF CREDIT PROCEEDS.  IN THE EVENT
OF A DRAW UPON A LETTER OF CREDIT DUE TO THE EXISTENCE OF AN EVENT OF DEFAULT,
LENDER MAY APPLY SUCH AMOUNTS IN SUCH ORDER AND IN SUCH AMOUNTS AS LENDER SHALL
ELECT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO PAYMENT OF THE DEBT.  IN THE
EVENT OF A DRAW UPON A LETTER OF CREDIT DUE TO THE OCCURRENCE OF AN EVENT
DESCRIBED IN SECTION 7.8(B) OR (C) ABOVE, LENDER SHALL DEPOSIT THE PROCEEDS OF
SUCH LETTER OF CREDIT INTO A RESERVE ACCOUNT DESIGNATED BY LENDER AND SUCH
PROCEEDS SHALL BE HELD AND RELEASED IN THE SAME MANNER APPLICABLE TO THE RELEASE
OF THE LETTER OF CREDIT.


VIII.                         DEFAULTS.


SECTION 8.1             EVENT OF DEFAULT.

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

(I)          IF ANY PORTION OF THE DEBT IS NOT PAID WHEN DUE;

75


--------------------------------------------------------------------------------




(II)         IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID PRIOR TO THE DATE
WHEN THE SAME BECOME DELINQUENT, EXCEPT TO THE EXTENT THAT BORROWER IS
CONTESTING SAME IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF, OR THERE
ARE SUFFICIENT FUNDS IN THE TAX AND INSURANCE ESCROW FUND TO PAY SUCH TAXES OR
OTHER CHARGES AND LENDER FAILS TO OR REFUSES TO RELEASE THE SAME FROM THE TAX
AND INSURANCE ESCROW FUND;

(III)        IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR IF
CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER WITHIN TEN (10)
DAYS OF REQUEST;

(IV)        IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION OF THE PROPERTY
WITHOUT LENDER’S PRIOR WRITTEN CONSENT (TO THE EXTENT SUCH CONSENT IS REQUIRED)
OR OTHERWISE VIOLATES THE PROVISIONS OF THIS AGREEMENT AND ARTICLE 6 OF THE
MORTGAGE;

(V)         IF ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN
OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL
HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE
REPRESENTATION OR WARRANTY WAS MADE;

(VI)        IF BORROWER, PRINCIPAL OR GUARANTOR SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;

(VII)       IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER, PRINCIPAL OR GUARANTOR OR IF BORROWER, PRINCIPAL OR GUARANTOR SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, PRINCIPAL OR GUARANTOR, OR IF ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER, PRINCIPAL OR GUARANTOR SHALL BE
INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR
PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, PRINCIPAL OR
GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN ONE
HUNDRED EIGHTY (180) DAYS;

(VIII)      IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

(IX)        IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE COVENANTS
CONTAINED IN SECTION 5.2 OR ANY COVENANT CONTAINED IN SECTION 4.1.30 HEREOF;

(X)         WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH HEREIN
WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD, IF BORROWER
SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

76


--------------------------------------------------------------------------------




(XI)        IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION
DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, OR IN ANY ADDITIONAL INSOLVENCY
OPINION DELIVERED SUBSEQUENT TO THE CLOSING OF THE LOAN, IS OR SHALL BECOME
UNTRUE IN ANY MATERIAL RESPECT;

(XII)       INTENTIONALLY OMITTED;

(XIII)      IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF SECTION 9.1 HEREOF (UNLESS BORROWER IS UNABLE TO
SATISFY SUCH TERM, COVENANTS OR CONDITIONS DUE TO CIRCUMSTANCES BEYOND ITS
CONTROL, SUCH AS THE UNAVAILABILITY OF INFORMATION REQUESTED BY LENDER), OR
WILLFULLY FAILS TO COOPERATE WITH LENDER IN CONNECTION WITH A SECURITIZATION
PURSUANT TO THE PROVISIONS OF SECTION 9.1 HEREOF, FOR FIVE (5) BUSINESS DAYS
AFTER NOTICE TO BORROWER FROM LENDER;

(XIV)      IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE OTHER
TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN SUBSECTIONS
(I) TO (XIII) ABOVE OR SUBSECTION (XV) BELOW, FOR TEN (10) DAYS AFTER NOTICE TO
BORROWER FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE
PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN
THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON MONETARY
DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY
(30) DAY PERIOD AND PROVIDED FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE
SUCH DEFAULT WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND
EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE
EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE
OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE
HUNDRED EIGHTY  (180) DAYS; OR

(XV)       IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER LOAN DOCUMENTS
BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH DOCUMENTS, WHETHER AS TO
BORROWER OR THE PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR OR CONDITION
SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE
MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO ACCELERATE THE
MATURITY OF ALL OR ANY PORTION OF THE DEBT.

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII) ABOVE) AND AT ANY TIME
THEREAFTER LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO
IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN
EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY DUE AND
PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR REMEDIES
PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND ANY OR ALL OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN
EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII)
ABOVE, THE DEBT AND OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT NOTICE

77


--------------------------------------------------------------------------------




OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND,
ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING.


SECTION 8.2             REMEDIES.

(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST
BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED
BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE
DEBT SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY
PART OF THE PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND
CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGULARLY, SUCCESSIVELY, TOGETHER
OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW,
EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN
EVENT OF DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR
“ELECTION OF REMEDIES” LAW OR RULE (TO THE EXTENT WAIVEABLE BY BORROWER), AND
(II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES
AGAINST THE PROPERTY AND THE MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE
REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

(B)           WITH RESPECT TO BORROWER AND THE PROPERTY, NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO
RESORT TO THE PROPERTY FOR THE SATISFACTION OF ANY OF THE DEBT IN ANY PREFERENCE
OR PRIORITY TO ANY OTHER PROPERTY, AND LENDER MAY SEEK SATISFACTION OUT OF THE
PROPERTY, OR ANY PART THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF THE
DEBT.  IN ADDITION, TO THE EXTENT PERMITTED BY APPLICABLE LAW, LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE THE MORTGAGE IN ANY MANNER
AND FOR ANY AMOUNTS SECURED BY THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED
BY LENDER IN ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:  (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE
PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS
OR (II) IN THE EVENT LENDER ELECTS TO ACCELERATE LESS THAN THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, LENDER MAY FORECLOSE THE MORTGAGE TO
RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER MAY ACCELERATE
AND SUCH OTHER SUMS SECURED BY THE MORTGAGE AS LENDER MAY ELECT. 
NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE PROPERTY SHALL REMAIN
SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS SECURED BY THE MORTGAGE AND
NOT PREVIOUSLY RECOVERED.

(C)           LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE
AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND
OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE
AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY

78


--------------------------------------------------------------------------------




SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS
LENDER FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AS ITS TRUE AND LAWFUL
ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE
ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE AFORESAID SEVERANCE, BORROWER
RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF; PROVIDED,
HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS UNDER SUCH POWER
UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWER BY LENDER OF
LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.  BORROWER SHALL BE
OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED LOAN DOCUMENTS IN
CONNECTION WITH AN EVENT OF DEFAULT AND THE SEVERED LOAN DOCUMENTS SHALL NOT
CONTAIN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN
DOCUMENTS AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED
LOAN DOCUMENTS WILL BE GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.


SECTION 8.3             REMEDIES CUMULATIVE; WAIVERS. THE RIGHTS, POWERS AND
REMEDIES OF LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST BORROWER PURSUANT
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT LAW OR IN EQUITY
OR OTHERWISE.  LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE PURSUED SINGULARLY,
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE IN LENDER’S SOLE DISCRETION.  NO DELAY OR OMISSION TO EXERCISE ANY
REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH
REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO
BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR
EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY, RIGHT OR POWER CONSEQUENT
THEREON.


IX.                                SPECIAL PROVISIONS


SECTION 9.1             SECURITIZATION.


9.1.1        SALE OF NOTES AND SECURITIZATION.  BORROWER ACKNOWLEDGES AND AGREES
THAT LENDER MAY SELL ALL OR ANY PORTION OF THE LOAN AND THE LOAN DOCUMENTS, OR
ISSUE ONE OR MORE PARTICIPATIONS THEREIN, OR CONSUMMATE ONE OR MORE PRIVATE OR
PUBLIC SECURITIZATIONS OF RATED SINGLE- OR MULTI-CLASS SECURITIES (THE
“SECURITIES”) SECURED BY OR EVIDENCING OWNERSHIP INTERESTS IN ALL OR ANY PORTION
OF THE LOAN AND THE LOAN DOCUMENTS OR A POOL OF ASSETS THAT INCLUDE THE LOAN AND
THE LOAN DOCUMENTS (SUCH SALES, PARTICIPATIONS AND/OR SECURITIZATIONS,
COLLECTIVELY, A “SECURITIZATION”).  BORROWER IRREVOCABLY WAIVES ALL RIGHTS, IF
ANY, TO PROHIBIT DISCLOSURES REQUIRED BY LAW OR THE RATING AGENCIES OR THEN
CURRENT MARKET STANDARDS AS REASONABLY DETERMINED BY LENDER IN CONNECTION WITH
ANY SECURITIZATION, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF PRIVACY.  LENDER
AND EACH RATING AGENCY SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY,
OR ON BEHALF OF, BORROWER AND BORROWER INDEMNIFIES AND HOLDS HARMLESS THE
INDEMNIFIED PARTIES, THEIR AFFILIATES AND EACH PERSON WHO CONTROLS SUCH PERSONS
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OF 1933, AS AMENDED FROM
TIME TO TIME, OR SECTION 20 OF THE SECURITIES EXCHANGE ACT OF 1934, AS SAME MAY
BE AMENDED FROM TIME TO TIME, FOR, FROM AND AGAINST ANY CLAIMS, DEMANDS,
PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF
WHATEVER KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER
INCURRED OR IMPOSED WITHIN OR OUTSIDE THE JUDICIAL PROCESS, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND

79


--------------------------------------------------------------------------------





DISBURSEMENTS THAT ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN SUCH INFORMATION OR
ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN
A MATERIAL FACT REQUIRED TO BE STATED IN SUCH INFORMATION OR NECESSARY IN ORDER
TO MAKE THE STATEMENTS IN SUCH INFORMATION, OR IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING (BORROWER’S INDEMNITY UNDER THIS
SECTION 9.1.1, WITH RESPECT TO THIRD PARTY INFORMATION AND/OR REPORTS, SHALL BE
LIMITED TO THE EXTENT OF BORROWER’S KNOWLEDGE THAT SUCH INFORMATION AND/OR
REPORTS TO BE UNTRUE OR INACCURATE AS OF THE TIME SUCH INFORMATION AND/OR
REPORTS ARE DELIVERED TO LENDER).  AT THE REQUEST OF LENDER, AND TO THE EXTENT
NOT ALREADY REQUIRED TO BE PROVIDED BY OR ON BEHALF OF BORROWER UNDER THIS
AGREEMENT, BORROWER SHALL USE REASONABLE EFFORTS TO PROVIDE INFORMATION NOT IN
THE POSSESSION OF LENDER OR WHICH MAY BE REASONABLY REQUIRED BY LENDER OR TAKE
OTHER ACTIONS REASONABLY REQUIRED BY LENDER, IN EACH CASE IN ORDER TO SATISFY
THE MARKET STANDARDS TO WHICH LENDER CUSTOMARILY ADHERES OR WHICH MAY BE
REASONABLY REQUIRED BY PROSPECTIVE INVESTORS AND/OR THE RATING AGENCIES IN
CONNECTION WITH ANY SUCH SECURITIZATION INCLUDING, WITHOUT LIMITATION, TO:

(A)           PROVIDE ADDITIONAL AND/OR UPDATED PROVIDED INFORMATION, TOGETHER
WITH APPROPRIATE VERIFICATION AND/OR CONSENTS RELATED TO THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS REASONABLY ACCEPTABLE TO LENDER, PROSPECTIVE INVESTORS AND/OR THE
RATING AGENCIES;

(B)           ASSIST IN PREPARING DESCRIPTIVE MATERIALS FOR PRESENTATIONS TO ANY
OR ALL OF THE RATING AGENCIES, AND WORK WITH, AND IF REQUESTED, SUPERVISE,
THIRD-PARTY SERVICE PROVIDERS ENGAGED BY BORROWER AND APPROVED BY LENDER,
PRINCIPAL AND THEIR RESPECTIVE AFFILIATES TO OBTAIN, COLLECT, AND DELIVER
INFORMATION REQUESTED OR REQUIRED BY LENDER, PROSPECTIVE INVESTORS AND/OR THE
RATING AGENCIES;

(C)           DELIVER (I) UPDATED OPINIONS OF COUNSEL AS TO NON CONSOLIDATION,
DUE EXECUTION AND ENFORCEABILITY WITH RESPECT TO THE PROPERTY, BORROWER, THE
PRINCIPAL AND THEIR RESPECTIVE AFFILIATES AND THE LOAN DOCUMENTS AND (II)
REVISED ORGANIZATIONAL DOCUMENTS FOR BORROWER, WHICH COUNSEL OPINIONS AND
ORGANIZATIONAL DOCUMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER, PROSPECTIVE
INVESTORS AND/OR THE RATING AGENCIES;

(D)           IF REQUIRED BY ANY PROSPECTIVE INVESTOR AND/OR ANY RATING AGENCY,
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH ADDITIONAL TENANT ESTOPPEL
LETTERS, SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS FROM PARTIES TO AGREEMENTS
THAT AFFECT THE PROPERTY, WHICH ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR
OTHER AGREEMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER, PROSPECTIVE
INVESTORS AND/OR THE RATING AGENCIES;

(E)           MAKE SUCH REPRESENTATIONS AND WARRANTIES AS OF THE CLOSING DATE OF
THE SECURITIZATION WITH RESPECT TO THE PROPERTY, BORROWER, PRINCIPAL, GUARANTOR
AND THE LOAN DOCUMENTS AS MAY BE REASONABLY REQUESTED BY LENDER, PROSPECTIVE
INVESTORS AND/OR THE RATING AGENCIES AND CONSISTENT WITH THE FACTS COVERED BY
SUCH REPRESENTATIONS AND WARRANTIES AS THEY EXIST ON THE DATE THEREOF, INCLUDING
THE REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS;

(F)            EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AND ORGANIZATIONAL
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING
AGENCIES OR

80


--------------------------------------------------------------------------------




OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED, HOWEVER, THAT BORROWER SHALL
NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION OR
AMENDMENT WOULD (I) CHANGE THE INITIAL WEIGHTED INTEREST RATE, THE STATED
MATURITY OR THE AMORTIZATION OF PRINCIPAL SET FORTH IN THE NOTE, OR (II) MODIFY
OR AMEND ANY OTHER MATERIAL TERM OF THE LOAN;

(G)           IF REQUESTED BY LENDER, REVIEW ANY INFORMATION REGARDING THE
PROPERTY, BORROWER, PRINCIPAL, GUARANTOR, MANAGER AND THE LOAN WHICH IS
CONTAINED IN A PRELIMINARY OR FINAL PRIVATE PLACEMENT MEMORANDUM, PROSPECTUS,
PROSPECTUS SUPPLEMENT (INCLUDING ANY AMENDMENT OR SUPPLEMENT TO EITHER THEREOF),
OR OTHER DISCLOSURE DOCUMENT TO BE USED BY LENDER OR ANY AFFILIATE THEREOF; AND

(H)           SUPPLY TO LENDER SUCH DOCUMENTATION, FINANCIAL STATEMENTS AND
REPORTS IN FORM AND SUBSTANCE REQUIRED IN ORDER TO COMPLY WITH ANY APPLICABLE
SECURITIES LAWS.


9.1.2        LOAN COMPONENTS.  BORROWER COVENANTS AND AGREES THAT IN CONNECTION
WITH ANY SECURITIZATION OF THE LOAN, UPON LENDER’S REQUEST BORROWER SHALL
DELIVER ONE OR MORE NEW COMPONENT NOTES TO REPLACE THE ORIGINAL NOTE OR MODIFY
THE ORIGINAL NOTE TO REFLECT MULTIPLE COMPONENTS OF THE LOAN OR CREATE ONE OR
MORE MEZZANINE LOANS (INCLUDING AMENDING BORROWER’S ORGANIZATIONAL STRUCTURE TO
PROVIDE FOR ONE OR MORE MEZZANINE BORROWERS AND EXECUTE ADDITIONAL LOAN
DOCUMENTS WITH RESPECT TO SUCH MEZZANINE LOANS) (EACH A “RESIZING EVENT”). 
LENDER AGREES THAT SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES SHALL HAVE
THE SAME INITIAL WEIGHTED AVERAGE COUPON AS THE ORIGINAL NOTE PRIOR TO SUCH
RESIZING EVENT AND SHALL OTHERWISE COMPLY WITH THE PROVISIONS OF SECTION
9.1.1(F).


9.1.3        SECURITIZATION COSTS.  ALL REASONABLE THIRD PARTY COSTS AND
EXPENSES INCURRED BY BORROWER IN CONNECTION WITH BORROWER’S COMPLYING WITH
REQUESTS MADE UNDER THIS SECTION 9.1 (INCLUDING, WITHOUT LIMITATION, THE FEES
AND EXPENSES OF THE RATING AGENCIES) SHALL BE PAID BY LENDER.


SECTION 9.2             REGULATION A/B.  (A)   BORROWER COVENANTS AND AGREES
THAT, UPON LENDER’S WRITTEN REQUEST THEREFOR IN CONNECTION WITH A
SECURITIZATION, BORROWER SHALL, AT BORROWER’S SOLE COST AND EXPENSE, PROMPTLY
DELIVER (I) AUDITED FINANCIAL STATEMENTS OF GUARANTOR AND RELATED DOCUMENTATION
PREPARED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT THAT SATISFY SECURITIES
LAWS AND REQUIREMENTS FOR USE IN A PUBLIC REGISTRATION STATEMENT (WHICH MAY
INCLUDE UP TO THREE (3) YEARS OF HISTORICAL AUDITED FINANCIAL STATEMENTS) AND
(II) IF, AT THE TIME ONE OR MORE DISCLOSURE DOCUMENTS ARE BEING PREPARED IN
CONNECTION WITH A SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER
AND ONE OR MORE OF ITS AFFILIATES COLLECTIVELY, OR THE PROPERTY ALONE OR THE
PROPERTY AND ANY OTHER PARCEL(S) OF REAL PROPERTY, TOGETHER WITH IMPROVEMENTS
THEREON AND PERSONAL PROPERTY RELATED THERETO, THAT IS “RELATED”, WITHIN THE
MEANING OF THE DEFINITION OF SIGNIFICANT OBLIGOR, TO THE PROPERTY (A “RELATED
PROPERTY”) COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR, BORROWER SHALL FURNISH
TO LENDER UPON REQUEST (I) THE SELECTED FINANCIAL DATA OR, IF APPLICABLE, NET
OPERATING INCOME, REQUIRED UNDER ITEM 1112(B)(1) OF REGULATION AB AND MEETING
THE REQUIREMENTS THEREOF, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE
LOAN, TOGETHER WITH ANY LOANS MADE TO AN AFFILIATE OF BORROWER OR SECURED BY A
RELATED PROPERTY THAT IS INCLUDED IN A SECURITIZATION WITH THE LOAN (A “RELATED
LOAN”), AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL
AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR
SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE LOAN AND ANY RELATED

81


--------------------------------------------------------------------------------





LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED TEN PERCENT (10%)
(BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL
MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE
SECURITIZATION OR (II) THE FINANCIAL STATEMENTS REQUIRED UNDER ITEM 1112(B)(2)
OF REGULATION AB AND MEETING THE REQUIREMENTS THEREOF, IF LENDER EXPECTS THAT
THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE
CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN
TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION
AND AT ANY TIME DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A
SECURITIZATION DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION.  SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS
SHALL BE FURNISHED TO LENDER WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE FROM
LENDER IN CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE
SECURITIZATION AND, WITH RESPECT TO THE DATA OR FINANCIAL STATEMENTS REQUIRED
PURSUANT TO CLAUSE (II) HEREOF, (A) NOT LATER THAN THIRTY (30) DAYS AFTER THE
END OF EACH FISCAL QUARTER OF BORROWER AND (B) NOT LATER THAN SEVENTY-FIVE (75)
DAYS AFTER THE END OF EACH FISCAL YEAR; PROVIDED, HOWEVER, THAT BORROWER SHALL
NOT BE OBLIGATED TO FURNISH FINANCIAL DATA OR FINANCIAL STATEMENTS PURSUANT TO
CLAUSES (A) OR (B) OF THIS SENTENCE WITH RESPECT TO ANY PERIOD FOR WHICH A
FILING PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 IN CONNECTION WITH OR
RELATING TO THE SECURITIZATION IS NOT REQUIRED.


(B)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 9.2,
BORROWER’S OBLIGATIONS WITH RESPECT TO THE DELIVERY OF INFORMATION (I) REGARDING
THE PROPERTY WITH RESPECT TO PERIODS PREDATING BORROWER’S ACQUISITION OF THE
PROPERTY, (II) RELATING TO TENANTS OF THE PROPERTY, OR (III) OTHERWISE RELATING
TO PERSONS OR PROPERTY NOT OWNED BY BORROWER OR WITHIN THE REASONABLE CONTROL
(OR IN THE CONTROL OF ONE OR MORE OF ITS AFFILIATES) SHALL BE LIMITED TO USING
COMMERCIALLY REASONABLE EFFORTS, IN CONSULTATION WITH LENDER, TO (A) ENFORCE
BORROWER’S CONTRACTUAL RIGHTS, IF ANY, TO THE DELIVERY OF SUCH INFORMATION (E.G.
BY ITS SELLER, PURSUANT TO THE APPLICABLE PURCHASE AND SALE AGREEMENT, OR BY A
TENANT PURSUANT TO ITS LEASE) OR (B) OTHERWISE OBTAIN SUCH INFORMATION.


SECTION 9.3             EXCULPATION.  SUBJECT TO THE QUALIFICATIONS BELOW,
LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND
OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS AGREEMENT, THE MORTGAGE OR
THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT
SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING A FORECLOSURE
ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE ACTION OR
PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON ITS INTEREST UNDER THE
NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, OR IN THE
PROPERTY, THE RENTS FOLLOWING AN EVENT OF DEFAULT, OR ANY OTHER COLLATERAL GIVEN
TO LENDER PURSUANT TO THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST
IN THE PROPERTY, IN THE RENTS FOLLOWING AN EVENT OF DEFAULT AND IN ANY OTHER
COLLATERAL GIVEN TO LENDER, AND LENDER, BY ACCEPTING THE NOTE, THIS AGREEMENT,
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, AGREES THAT IT SHALL NOT SUE FOR,
SEEK OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR
PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THE NOTE, THIS
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS.  THE PROVISIONS OF THIS
SECTION SHALL NOT, HOWEVER, (A) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF
ANY OBLIGATION EVIDENCED OR SECURED BY ANY OF THE LOAN DOCUMENTS; (B) IMPAIR THE
RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR
FORECLOSURE AND SALE UNDER THE MORTGAGE; (C) AFFECT THE VALIDITY OR
ENFORCEABILITY OF OR ANY GUARANTY MADE IN CONNECTION WITH THE LOAN OR

82


--------------------------------------------------------------------------------





ANY OF THE RIGHTS AND REMEDIES OF LENDER THEREUNDER; (D) IMPAIR THE RIGHT OF
LENDER TO OBTAIN THE APPOINTMENT OF A RECEIVER; (E) IMPAIR THE ENFORCEMENT OF
THE ASSIGNMENT OF LEASES FOLLOWING AN EVENT OF DEFAULT; (F) CONSTITUTE A
PROHIBITION AGAINST LENDER COMMENCING ANY OTHER APPROPRIATE ACTION OR PROCEEDING
IN ORDER FOR LENDER TO EXERCISE ITS REMEDIES AGAINST THE PROPERTY.  IN ADDITION,
THE FOREGOING SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF LENDER TO ENFORCE THE
LIABILITY AND OBLIGATION OF BORROWER, BY MONEY JUDGMENT OR OTHERWISE, TO THE
EXTENT OF ANY LOSS, DAMAGE, COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION
INCURRED BY LENDER (INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED)
ARISING OUT OF OR IN CONNECTION WITH THE FOLLOWING:

(I)          THE MISAPPLICATION OR MISAPPROPRIATION OF RENTS;

(II)         THE MISAPPLICATION OR MISAPPROPRIATION OF INSURANCE PROCEEDS OR
AWARDS;

(III)        BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER FOR ALL
PERSONAL PROPERTY (OTHER THAN PERSONAL PROPERTY NOT MATERIAL TO THE OPERATION OR
VALUE OF THE PROPERTY) TAKEN FROM THE PROPERTY BY OR ON BEHALF OF BORROWER AND
NOT REPLACED WITH PERSONAL PROPERTY OF THE SAME UTILITY AND OF THE SAME OR
GREATER VALUE;

(IV)        ANY ACT OF ACTUAL WASTE OR ARSON BY BORROWER, ANY PRINCIPAL,
AFFILIATE, GENERAL PARTNER OR MEMBER THEREOF OR BY GUARANTOR;

(V)         ANY FEES OR COMMISSIONS PAID BY BORROWER TO ANY PRINCIPAL,
AFFILIATE, GENERAL PARTNER OR MEMBER OF BORROWER OR ANY GUARANTOR IN VIOLATION
OF THE TERMS OF THIS GUARANTY, THE OTHER LOAN DOCUMENTS;

(VI)        BORROWER’S FAILURE TO COMPLY WITH THE PROVISIONS OF SECTION 9.4 OF
THE MORTGAGE; OR

(VII)       ANY FRAUD, WILLFUL MISCONDUCT OR INTENTIONAL MATERIAL
MISREPRESENTATION BY BORROWER, PRINCIPAL, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES IN CONNECTION WITH THE LOAN; OR

(VIII)      ANY BREACH OR DEFAULT OF ANY MATERIAL PROVISION OF SECTION 4.1.30 OF
THIS AGREEMENT (OTHER THAN BREACHES OF THE REQUIREMENTS SET FORTH IN CLAUSES
(XII) OR (XXIII) OF THE DEFINITION OF SPECIAL PURPOSE ENTITY).

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event or: (i) a
voluntary breach or default under Section 5.2.10 of this Agreement, (ii)
Borrower or Principal filing a voluntary petition under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law; (iii) Borrower or

83


--------------------------------------------------------------------------------




Principal filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (iv) Borrower or Principal consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower, Principal or any portion of the
Property; or (v) Borrower or Principal making an assignment for the benefit of
creditors.


SECTION 9.4             MATTERS CONCERNING MANAGER.  IF (A) AN EVENT OF DEFAULT
HAS OCCURRED, (B) MANAGER SHALL BECOME BANKRUPT OR INSOLVENT, (C) A CHANGE IN
CONTROL OF 50% OR MORE OF THE OWNERSHIP OF MANAGER (NOTICE OF WHICH CHANGE OF
CONTROL BORROWER AGREES TO GIVE TO LENDER PROMPTLY UPON RECEIPT OF KNOWLEDGE
THEREOF) OR (D) A DEFAULT OCCURS UNDER THE PROPERTY MANAGEMENT AGREEMENT AND
CONTINUES BEYOND ALL APPLICABLE NOTICE AND CURE PERIODS, BORROWER SHALL, AT THE
REQUEST OF LENDER, TERMINATE THE PROPERTY MANAGEMENT AGREEMENT AND REPLACE THE
MANAGER WITH A QUALIFYING MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT
AGREEMENT, IT BEING UNDERSTOOD AND AGREED THAT THE MANAGEMENT FEE FOR SUCH
QUALIFYING MANAGER SHALL NOT EXCEED THEN PREVAILING MARKET RATES.


SECTION 9.5             SERVICER.  AT THE OPTION OF LENDER, THE LOAN MAY BE
SERVICED BY A SERVICER/TRUSTEE (ANY SUCH SERVICER/TRUSTEE, TOGETHER WITH ITS
AGENTS, NOMINEES OR DESIGNEES, ARE COLLECTIVELY REFERRED TO AS “SERVICER”)
SELECTED BY LENDER AND LENDER MAY DELEGATE ALL OR ANY PORTION OF ITS
RESPONSIBILITIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE
SERVICER PURSUANT TO A SERVICING AGREEMENT (THE “SERVICING AGREEMENT”) BETWEEN
LENDER AND SERVICER.  BORROWER SHALL BE RESPONSIBLE FOR ANY REASONABLE SET-UP
FEES OR ANY OTHER INITIAL COSTS RELATING TO OR ARISING UNDER THE SERVICING
AGREEMENT; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE RESPONSIBLE FOR PAYMENT
OF THE MONTHLY SERVICING FEE DUE TO SERVICER UNDER THE SERVICING AGREEMENT.


X.                                    MISCELLANEOUS


SECTION 10.1           SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE LOAN AND THE EXECUTION
AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE AND EFFECT
SO LONG AS ALL OR ANY OF THE DEBT IS OUTSTANDING AND UNPAID UNLESS A LONGER
PERIOD IS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  WHENEVER
IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL
BE DEEMED TO INCLUDE THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTY.  ALL COVENANTS, PROMISES AND AGREEMENTS IN THIS AGREEMENT, BY OR ON
BEHALF OF BORROWER, SHALL INURE TO THE BENEFIT OF THE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF LENDER.


SECTION 10.2           LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS
AGREEMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR
ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER
TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND
CONCLUSIVE.

84


--------------------------------------------------------------------------------





SECTION 10.3           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED (WITHOUT REGARD TO ANY CONFLICT OF LAWS OR PRINCIPLES) AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


SECTION 10.4           MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT, OR OF THE NOTE, OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY
DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, NO NOTICE TO, OR DEMAND ON BORROWER, SHALL ENTITLE BORROWER TO
ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCES.


SECTION 10.5           DELAY NOT A WAIVER.  NEITHER ANY FAILURE NOR ANY DELAY ON
THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION,
COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE
HEREUNDER, OR UNDER THE NOTE OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY OTHER
INSTRUMENT GIVEN AS SECURITY THEREFOR, SHALL OPERATE AS OR CONSTITUTE A WAIVER
THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER
FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR
PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING PAYMENT
AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS AGREEMENT, THE NOTE OR ANY
OTHER LOAN DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER
TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR TO DECLARE A DEFAULT FOR
FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


SECTION 10.6           NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS
REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE GIVEN
IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED OR SENT BY
(A) CERTIFIED OR REGISTERED UNITED STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED OR (B) EXPEDITED PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED
STATES POSTAL SERVICE, WITH PROOF OF ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH
ANSWER BACK ACKNOWLEDGED), ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND
PERSON AS SHALL BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE
MAY BE, IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED
FOR IN THIS SECTION):

If to Lender:

Wachovia Bank, National Association

 

Commercial Real Estate Services

 

8739 Research Drive URP 4

 

NC 1075

 

Charlotte, North Carolina  28262

 

Loan Number: 502858632

 

Attention: Portfolio Management

 

Fax No.: (704) 715-0036

85


--------------------------------------------------------------------------------




 

With a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, New York 10036

 

Attention: David J. Weinberger, Esq.

 

 

If to Borrower:

c/o Behringer Harvard Funds

 

15601 Dallas Parkway, Suite 600

 

Addison, Texas 75001

 

Attention: Gerald J. Reihsen, III

 

 

With a copy to:

Luce, Forward, Hamilton & Scripps LLP

 

600 West Broadway

 

Suite 2600

 

San Diego, CA 92101-3391

 

Attention: Darryl Steinhause, Esq.

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.


SECTION 10.7           TRIAL BY JURY.

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.


SECTION 10.8           HEADINGS.  THE ARTICLE AND/OR SECTION HEADINGS AND THE
TABLE OF CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER
PURPOSE.


SECTION 10.9           SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


SECTION 10.10         PREFERENCES.  LENDER SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY OR REVERSE AND REAPPLY ANY AND ALL PAYMENTS BY BORROWER
DURING THE EXISTENCE OF AN

86


--------------------------------------------------------------------------------





EVENT OF DEFAULT TO ANY PORTION OF THE OBLIGATIONS OF BORROWER HEREUNDER.  TO
THE EXTENT BORROWER MAKES A PAYMENT OR PAYMENTS TO LENDER, WHICH PAYMENT OR
PROCEEDS OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS
RECEIVED, THE OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUE IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR
PROCEEDS HAD NOT BEEN RECEIVED BY LENDER.


SECTION 10.11         WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR
WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT
TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE
RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 10.12         REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR
ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED UNREASONABLY OR
UNREASONABLY DELAYED ACTING IN ANY CASE WHERE BY LAW OR UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, LENDER OR SUCH AGENT, AS THE CASE MAY BE, HAS AN
OBLIGATION TO ACT REASONABLY OR PROMPTLY, BORROWER AGREES THAT NEITHER LENDER
NOR ITS AGENTS SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE
REMEDIES SHALL BE LIMITED TO COMMENCING AN ACTION SEEKING INJUNCTIVE RELIEF OR
DECLARATORY JUDGMENT.  THE PARTIES HERETO AGREE THAT ANY ACTION OR PROCEEDING TO
DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE DETERMINED BY AN ACTION
SEEKING DECLARATORY JUDGMENT.


SECTION 10.13         EXPENSES; INDEMNITY.

(A)           BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY,
TO REIMBURSE, LENDER UPON RECEIPT OF WRITTEN NOTICE FROM LENDER FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER
(INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY LENDER AS TO ANY LEGAL
MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTY); (II) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE WITH
BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING PERFORMANCE AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE; (IV) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS REASONABLY REQUESTED BY
LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH ANY REQUESTS MADE PURSUANT TO
THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING

87


--------------------------------------------------------------------------------




AND RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND
EXPENSES OF COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND
OTHER SIMILAR EXPENSES INCURRED IN CREATING AND PERFECTING THE LIEN IN FAVOR OF
LENDER PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VII) ENFORCING
OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING
OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE
AGAINST, UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VIII) ENFORCING ANY
OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTY (INCLUDING
ANY FEES INCURRED BY SERVICER IN CONNECTION WITH THE TRANSFER OF THE LOAN TO A
SPECIAL SERVICER PRIOR TO A DEFAULT OR EVENT OF DEFAULT) OR IN CONNECTION WITH
ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
AGREEMENT IN THE NATURE OF A “WORK OUT” OR OF ANY INSOLVENCY OR BANKRUPTCY
PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE
PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY REASON OF
THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.

(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND
AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL FOR LENDER IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
LENDER SHALL BE DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST LENDER IN ANY MANNER RELATING TO OR ARISING OUT OF (I)
ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO LENDER HEREUNDER TO THE EXTENT THAT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY,
DEFEND AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, BORROWER SHALL PAY
THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW
TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY
LENDER.

(C)           BORROWER COVENANTS AND AGREES TO PAY FOR OR, IF BORROWER FAILS TO
PAY, TO REIMBURSE LENDER FOR, ANY FEES AND EXPENSES INCURRED BY ANY RATING
AGENCY IN CONNECTION WITH ANY RATING AGENCY REVIEW OF THE LOAN, THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ANY CONSENT, APPROVAL,
WAIVER OR CONFIRMATION OBTAINED FROM SUCH RATING AGENCY PURSUANT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND LENDER SHALL BE
ENTITLED TO REQUIRE PAYMENT OF SUCH FEES AND EXPENSES AS A CONDITION PRECEDENT
TO THE OBTAINING OF ANY SUCH CONSENT, APPROVAL, WAIVER OR CONFIRMATION.


SECTION 10.14         SCHEDULES INCORPORATED.  THE SCHEDULES ANNEXED HERETO ARE
HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME EFFECT AS
IF SET FORTH IN THE BODY HEREOF.


SECTION 10.15         OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF
LENDER’S INTEREST IN AND TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR
DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS

88


--------------------------------------------------------------------------------





WHICH BORROWER MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO
SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY
BORROWER IN ANY ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH
DOCUMENTS AND ANY SUCH RIGHT TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET,
COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY
WAIVED BY BORROWER.


SECTION 10.16         NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES.

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.


SECTION 10.17         PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY
BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL
PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING EVIDENCED BY THE LOAN
DOCUMENTS, TO LENDER OR ANY OF ITS AFFILIATES SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF LENDER.


SECTION 10.18         WAIVER OF MARSHALLING OF ASSETS.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES
ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER, BORROWER’S PARTNERS AND
OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTY, OR TO A SALE IN INVERSE
ORDER OF ALIENATION IN THE EVENT OF FORECLOSURE OF THE MORTGAGE, AND AGREES NOT
TO ASSERT ANY RIGHT UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE
SALE IN INVERSE ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF
ESTATES OF DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR
AFFECT THE RIGHT OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTY
FOR THE COLLECTION OF THE DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR
COLLECTION OR OF THE RIGHT OF LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET
PROCEEDS OF THE PROPERTY IN PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


SECTION 10.19         WAIVER OF COUNTERCLAIM.  BORROWER HEREBY WAIVES THE RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS.

89


--------------------------------------------------------------------------------





SECTION 10.20         CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE
OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE
PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT COUNSEL IN
CONNECTION WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS
AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING
THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.  BORROWER ACKNOWLEDGES THAT,
WITH RESPECT TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS OWN JUDGMENT AND
ADVISORS IN ENTERING INTO THE LOAN WITHOUT RELYING IN ANY MANNER ON ANY
STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR ANY PARENT,
SUBSIDIARY OR AFFILIATE OF LENDER.  LENDER SHALL NOT BE SUBJECT TO ANY
LIMITATION WHATSOEVER IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO IT
UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH
GOVERN THE LOAN BY VIRTUE OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER OF ANY EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER,
AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE
ANY ACTION ON THE BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF
ANY SUCH RIGHTS OR REMEDIES.  BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE
BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND
INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS
OF BORROWER OR ITS AFFILIATES.


SECTION 10.21         BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY
REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS,
PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OTHER THAN NORTHMARQ CAPITAL.  BORROWER HEREBY
AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND
ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND (INCLUDING LENDER’S
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING TO OR ARISING FROM
A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS SECTION 10.21
SHALL SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND THE PAYMENT
OF THE DEBT.


SECTION 10.22         PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS OR UNDERSTANDINGS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND UNLESS SPECIFICALLY SET FORTH IN A WRITING CONTEMPORANEOUS
HEREWITH THE TERMS, CONDITIONS AND PROVISIONS OF SUCH PRIOR AGREEMENT DO NOT
SURVIVE EXECUTION OF THIS AGREEMENT.


SECTION 10.23         TRANSFER OF LOAN.  IN THE EVENT THAT LENDER TRANSFERS THE
LOAN, BORROWER SHALL CONTINUE TO MAKE PAYMENTS AT THE PLACE SET FORTH IN THE
NOTE (AND ITS OBLIGATION TO MAKE SUCH PAYMENTS SHALL BE DEEMED SATISFIED UPON
THE MAKING OF SUCH PAYMENTS) UNTIL SUCH TIME THAT BORROWER IS NOTIFIED IN
WRITING BY LENDER THAT PAYMENTS ARE TO BE MADE AT ANOTHER PLACE.


SECTION 10.24         JOINT AND SEVERAL LIABILITY.  IF BORROWER CONSISTS OF MORE
THAN ONE (1) PERSON THE OBLIGATIONS AND LIABILITIES OF EACH PERSON SHALL BE
JOINT AND SEVERAL.

(THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.)

90


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD ELDRIDGE PLACE
LP, a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

 

Name: Gerald J. Reihsen, III

 

 

 

Title: Secretary

 

 

 

 

 

 

LENDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
a banking association chartered under the laws of the
United States of America

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


SCHEDULE I

[Reserved]

I-1


--------------------------------------------------------------------------------


SCHEDULE II

Rent Roll / Expansion Options / Outstanding Leasing Commissions / Outstanding
Tenant
Improvements / Existing Sublease Agreements

 

(See Attached)

II-1


--------------------------------------------------------------------------------


SCHEDULE III

(Required Repairs—Deadlines For Completion)

 

None

III-1


--------------------------------------------------------------------------------


SCHEDULE IV

(Organizational Chart of Borrower)

 

(See Attached)

IV-1


--------------------------------------------------------------------------------


SCHEDULE V

(Exceptions to Representations)

 

Section 4.1.4 – Pending Litigation

Ken Jackson slip and fall issue – date of incident – December 21, 2005

Section 4.1.22 – Certificates of Occupancy

No Certificate Occupancy exists for CA Richards – Suite 280 in Eldridge One

Schedule II disclosures include the following exceptions:

·                                          Expansion Options

·                                          Free Rent

·                                          Outstanding Leasing Commissions

·                                          Outstanding Tenant Improvements

·                                          Existing Subleases

See Section II of Loan Agreement for these detailed schedules

IV-1


--------------------------------------------------------------------------------


SCHEDULE VI

(Lease Obligations)

 

(See Attached)


--------------------------------------------------------------------------------


EXHIBIT A

Form of SNDA

[Property]
Loan No.                                 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the                     day of                            ,
200  , between WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”), and                                            , a
                                    (“Tenant”).

RECITALS

A.                                   Tenant is the tenant under a certain lease
(the “Lease”) dated                                           , with
                                
                                                    , a
                                                       (“Landlord”) or its
predecessor in interest, of premises described in the Lease (the “Premises”)
located in a certain [shopping center/office building/warehouse/industrial
park/hotel] known as                                                           
     located in
                                                                         and
more particularly described in Exhibit A attached hereto and made a part hereof
(such [shopping center/office building/ warehouse/ industrial park/hotel],
including the Premises, is hereinafter referred to as the “Property”).

B.                                     This Agreement is being entered into in
connection with a mortgage loan (the “Loan”) being made by Lender to Landlord,
to be secured by, among other things:  (a) a first priority mortgage, deed of
trust or deed to secure debt on and of the Property (the “Mortgage”) to be
recorded with the registry or clerk of the county in which the Property is
located; and (b) a first priority assignment of leases and rents on the Property
(the “Assignment of Leases and Rents”) to be recorded.  The Mortgage and the
Assignment of Leases and Rents are hereinafter collectively referred to as the
“Security Documents”.

C.                                     Tenant acknowledges that Lender will rely
on this Agreement in making the Loan to Landlord.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.                                       Tenant agrees that the Lease is and
shall be**[, at the option of the Lender upon notice to Tenant, at any time and
from time to time, either]** subject and subordinate**[, or superior,]** to the
Security Documents and to all present or future advances under the obligations
secured thereby and all renewals, amendments, modifications, consolidations,
replacements and extensions of the secured obligations and the Security
Documents, to the full


--------------------------------------------------------------------------------




extent of all amounts secured by the Security Documents from time to time. 
[Such options of the Lender may be exercised an unlimited number of times.]  [If
subordinated, said] [Said] subordination is to have the same force and effect as
if the Security Documents and such renewals, modifications, consolidations,
replacements and extensions thereof had been executed, acknowledged, delivered
and recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2.                                       Lender agrees that, if the Lender
exercises any of its rights under the Security Documents, including an entry by
Lender pursuant to the Mortgage or a foreclosure of the Mortgage, Lender shall
not disturb Tenant’s right of quiet possession of the Premises under the terms
of the Lease so long as Tenant is not in default beyond any applicable grace
period of any term, covenant or condition of the Lease.

3.                                       Tenant agrees that, in the event of a
foreclosure of the Mortgage by Lender or the acceptance of a deed in lieu of
foreclosure by Lender or any other succession of Lender to fee ownership, Tenant
will attorn to and recognize Lender as its landlord under the Lease for the
remainder of the term of the Lease (including all extension periods which have
been or are hereafter exercised) upon the same terms and conditions as are set
forth in the Lease, and Tenant hereby agrees to pay and perform all of the
obligations of Tenant pursuant to the Lease.

4.                                       Tenant agrees that, in the event Lender
succeeds to the interest of Landlord under the Lease, Lender shall not be:

(a)                                  liable for any act or omission of any prior
Landlord (including, without limitation, the then defaulting Landlord), or

(b)                                 subject to any defense or offsets which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord), or

(c)                                  bound by any payment of rent or additional
rent which Tenant might have paid for more than one month in advance of the due
date under the Lease to any prior Landlord (including, without limitation, the
then defaulting Landlord), or

(d)                                 bound by any obligation to make any payment
to Tenant which was required to be made prior to the time Lender succeeded to
any prior Landlord’s interest, or

(e)                                  accountable for any monies deposited with
any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender, or

(f)                                    bound by any surrender, termination,
amendment or modification of the Lease made without the consent of Lender.

5.                                       Tenant agrees that, notwithstanding any
provision hereof to the contrary, the terms of the Mortgage shall continue to
govern with respect to the disposition of any insurance proceeds or eminent
domain awards, and any obligations of Landlord to restore the real estate of
which the Premises are a part shall, insofar as they apply to Lender, be limited
to insurance

4


--------------------------------------------------------------------------------




proceeds or eminent domain awards received by Lender after the deduction of all
costs and expenses incurred in obtaining such proceeds or awards.

6.                                       Tenant hereby agrees to give to Lender
copies of all notices of Landlord default(s) under the Lease in the same manner
as, and whenever, Tenant shall give any such notice of default to Landlord, and
no such notice of default shall be deemed given to Landlord unless and until a
copy of such notice shall have been so delivered to Lender.  Lender shall have
the right to remedy any Landlord default under the Lease, or to cause any
default of Landlord under the Lease to be remedied, and for such purpose Tenant
hereby grants Lender such additional period of time as may be reasonable to
enable Lender to remedy, or cause to be remedied, any such default in addition
to the period given to Landlord for remedying, or causing to be remedied, any
such default.  Tenant shall accept performance by Lender of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord.  No Landlord default under the
Lease shall exist or shall be deemed to exist (i) as long as Lender, in good
faith, shall have commenced to cure such default within the above referenced
time period and shall be prosecuting the same to completion with reasonable
diligence, subject to force majeure, or (ii) if possession of the Premises is
required in order to cure such default, or if such default is not susceptible of
being cured by Lender, as long as Lender, in good faith, shall have notified
Tenant that Lender intends to institute proceedings under the Security
Documents, and, thereafter, as long as such proceedings shall have been
instituted and shall be prosecuted with reasonable diligence.  In the event of
the termination of the Lease by reason of any default thereunder by Landlord,
upon Lender’s written request, given within thirty (30) days after any such
termination, Tenant, within fifteen (15) days after receipt of such request,
shall execute and deliver to Lender or its designee or nominee a new lease of
the Premises for the remainder of the term of the Lease upon all of the terms,
covenants and conditions of the Lease. Lender shall have the right, without
Tenant’s consent, to foreclose the Mortgage or to accept a deed in lieu of
foreclosure of the Mortgage or to exercise any other remedies under the Security
Documents.

7.                                       Tenant hereby consents to the
Assignment of Leases and Rents from Landlord to Lender in connection with the
Loan.  Tenant acknowledges that the interest of the Landlord under the Lease is
to be assigned to Lender solely as security for the purposes specified in said
assignments, and Lender shall have no duty, liability or obligation whatsoever
under the Lease or any extension or renewal thereof, either by virtue of said
assignments or by any subsequent receipt or collection of rents thereunder,
unless Lender shall specifically undertake such liability in writing or unless
Lender or its designee or nominee becomes, and then only with respect to periods
in which Lender or its designee or nominee becomes, the fee owner of the
Premises.  Tenant agrees that upon receipt of a written notice from Lender of a
default by Landlord under the Loan, Tenant will thereafter, if requested by
Lender, pay rent to Lender in accordance with the terms of the Lease.

8.                                       The Lease shall not be assigned by
Tenant, modified, amended or terminated (except a termination that is permitted
in the Lease without Landlord’s consent) without Lender’s prior written consent
in each instance

9.                                       Any notice, election, communication,
request or other document or demand required or permitted under this Agreement
shall be in writing and shall be deemed delivered on

5


--------------------------------------------------------------------------------




the earlier to occur of (a) receipt or (b) the date of delivery, refusal or
nondelivery indicated on the return receipt, if deposited in a United States
Postal Service Depository, postage prepaid, sent certified or registered mail,
return receipt requested, or if sent via a recognized commercial courier service
providing for a receipt, addressed to Tenant or Lender, as the case may be, at
the following addresses:

If to Tenant:

 

 

with a copy to:

 

 

If to Lender:

 

Wachovia Bank, National Association

301 South College Street—NC0166

Charlotte, North Carolina 28288-0166

Attention: Real Estate Capital Markets,

Commercial Real Estate Finance

 

with a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: David J. Weinberger, Esq.

 

10.                                 The term “Lender” as used herein includes
any successor or assign of the named Lender herein, including without
limitation, any co-lender at the time of making the Loan, any purchaser at a
foreclosure sale and any transferee pursuant to a deed in lieu of foreclosure,
and their successors and assigns, and the terms “Tenant” and “Landlord” as used
herein include any successor and assign of the named Tenant and Landlord herein,
respectively; provided, however, that such reference to Tenant’s or Landlord’s
successors and assigns shall not be construed as Lender’s consent to any
assignment or other transfer by Tenant or Landlord.

11.                                 If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to be enforceable, or
if such modification is not practicable, such provision shall be deemed

6


--------------------------------------------------------------------------------




deleted from this Agreement, and the other provisions of this Agreement shall
remain in full force and effect, and shall be liberally construed in favor of
Lender.

12.                                 Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified orally, but
only by an instrument in writing executed by the party against which enforcement
of the termination, amendment, supplement, waiver or modification is sought.

13.                                 This Agreement shall be construed in
accordance with the laws of the state of in which the Property is located.

14.                                 The person executing this Agreement on
behalf of Tenant is authorized by Tenant to do so and execution hereof is the
binding act of Tenant enforceable against Tenant.

*   *   *   *   *

7


--------------------------------------------------------------------------------


Witness the execution hereof  as of the date first above written.

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

TENANT:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

LANDLORD:

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[ADD APPROPRIATE ACKNOWLEDGMENT]


--------------------------------------------------------------------------------